A o

ILIZOO TE TIMONI

DOS MIL QUINIENTOS CINCUENTA Y CINCO

NÚMERO: QUINIENTOS NOVENTA Y TRES
KARDEX: 2236 MINUTA: 592

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE 76
ENTRE:
PERUPETRO S.A.

Y

HUNT OIL COMPANY (BLOCK 76) OF PERÚ L.L.C., SUCURSAL DEL PERÚ
CON INTERVENCIÓN DE:
HUNT CONSOLIDATED INC.
Y
BANCO CENTRAL DE RESERVA DEL PERÚ

2222288328228 8.228828222888:82888 28
INTRODUCCIÓN: EN LA CIUDAD DE LIMA, DISTRITO DE COMAS, ALOS DOS DÍAS
DEL MES DE MAYO DEL AÑO DOS MIL SEIS, YO; NÉSTOR ADOLFO SCAMARONE MUÑOZ —
NOTARIO PÚBLICO DE ESTA CAPITAL. EXTIENDO LA PRESENTE ESCRITURA, EN LA QUE
INTERVIENEN DE CONFORMIDAD CON LO DISPUESTO EN EL ARTÍCULO 54, INCISO H, DE

LA LEY 26002.===————————— _ _ _ _—_—.———_

COMPARECEN o
PERUPETRO S.A. CON REGISTRO ÚNICO DE CONTRIBUYENTE N* 20196785044, CON
DOMICILIO EN AVENIDA LUIS ALDANA N* 320, SAN BORJA, LIMA, DEBIDAMENTE
REPRESENTADO POR SU GERENTE GENERAL SEÑOR JOSÉ EDUARDO CHÁVEZ
CÁCERES, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL
CASADO, DE PROFESIÓN: INGENIERO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO
NACIONAL DE IDENTIDAD N* 09343700, SUFRAGANTE ELECTORAL, CON PODERES
INSCRITOS EN EL ASIENTO C00034 DE LA PARTIDA ELECTRÓNICA N* 00259837 DEL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y DE CONFORMIDAD CON EL ACUERDO DE
DIRECTORIO N” 040-2005, DEL 30 DE JUNIO DE 2005 Y DEL DECRETO SUPREMO N* 035-
2005-EM PUBLICADO EL 8 DE OCTUBRE DEL 2005, LOS MISMOS QUE CORREN INSERTOS
EN LA PRESENTE ESCRITURA PÚBLICA. Y DE LA OTRA PARTE:=================:

HUNT OIL COMPANY (BLOCK 76) OF PERÚ L.L.C., SUCURSAL DEL PERÚ, CON REGISTRO
ÚNICO DE CONTRIBUYENTE N* 20513037504, CON DOMICILIO EN AVENIDA VÍCTOR

) DOS MIL QUINIENTOS CINCUENTA Y SEIS

) ÁNDRES BELAÚNDE 147, VÍA PRINCIPAL 140 - TORRE REAL 6, OF. 503, SAN ISIDRO,
) INSCRITA EN LA PARTIDA ELECTRÓNICA N* 11760310, DEL REGISTRO DE PERSONAS
) JURÍDICAS DE LIMA Y EN LA PARTIDA N” 11762933, DEL REGISTRO PÚBLICO DE
y HIDROCARBUROS, DEBIDAMENTE REPRESENTADA POR EL SEÑOR CARLOS DEL SOLAR
) SIMPSON, SEGÚN PODER INSCRITO EN EL ASIENTO A00001, DE LA PARTIDA N" 11760310,
DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN LA PARTIDA N* 11762933, DEL
) REGISTRO PÚBLICO DE HIDROCARBUROS, DE NACIONALIDAD PERUANA, DE ESTADO
CIVIL CASADO, DE PROFESIÓN: INGENIERO, DEBIDAMENTE IDENTIFICADO CON
DOCUMENTO NACIONAL DE IDENTIDAD N* 07275671; =
CON INTERVENCIÓN DE: HUNT CONSOLIDATED INC., CON DOMICILIO EN FOUNTAIN
PLACE, 1445 ROSS AT FIELD - DALLAS, TEXAS 75202-2785 U.S.A.; DEBIDAMENTE
REPRESENTADA POR EL SEÑOR CARLOS DEL SOLAR SIMPSON, DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN: INGENIERO, DEBIDAMENTE
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N* 07275671, SEGÚN PODER
DEBIDAMENTE INSCRITO EN EL ASIENTO A 00004 DE LA PARTIDA N* 11125016 DEL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA.
Y EL BANCO CENTRAL DE RESERVA DEL PERÚ, REPRESENTADO POR SUS
FUNCIONARIOS, LOS SEÑORES: RENZO GUILLERMO ROSSINI MIÑÁN, DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL: CASADO, DE PROFESIÓN: ECONOMISTA, DEBIDAMENTE
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N* 08727483, SUFRAGANTE;
EN SU CALIDAD DE GERENTE GENERAL, NOMBRADO POR ACUERDO DE DIRECTORIO N*
4059 Y CARLOS AUGUSTO BALLÓN ÁVALOS, DE NACIONALIDAD PERUANA, DE ESTADO
CIVIL CASADO, DE PROFESIÓN: ECONOMISTA, DEBIDAMENTE IDENTIFICADO CON
DOCUMENTO NACIONAL DE IDENTIDAD N* 08757380, EN SU CALIDAD DE GERENTE DE
OPERACIONES INTERNACIONALES, NOMBRADO POR ACUERDO DE DIRECTORIO 3737,
AUTORIZADOS CONFORME CONSTA DE LA COMUNICACIÓN DE LA GERENCIA GENERAL
DE ESTE BANCO N* GG-101-2005 DE FECHA 13 DE JULIO DE 2005, QUE SE INSERTA EN LA

) PRESENTE ESCRITURA PÚBLICA, CON DOMICILIO EN JIRÓN MIROQUESADA N* 441, LIMA.

) LOS COMPARECIENTES, SON MAYORES DE EDAD Y VECINOS DE ESTA CAPITAL, HÁBILES
[2 PARA CONTRATAR E INTELIGENTES EN EL IDIOMA CASTELLANO, A QUIENES HE
) IDENTIFICADO DE LO QUE DOY FE, CON CAPACIDAD Y CONOCIMIENTO DEL ACTO QUE
) REALIZAN Y ME ENTREGAN UNA MINUTA DEBIDAMENTE FIRMADA Y AUTORIZADA, PARA
) QUE SU CONTENIDO SEA ELEVADO A ESCRITURA PÚBLICA, LA MISMA QUE QUEDA
) ARCHIVADA EN SU LEGAJO MINUTARIO RESPECTIVO Y CON EL NÚMERO DE ORDEN
) CORRESPONDIENTE, CUYO TENOR LITERAL ES COMO SIGUE:===============

) ¡EEE ÓÓÓTTTRA A ———

O

“a eo

A

Nost

) Sírvase extender en su Registro de Escrituras Públicas, el Contrato de Licencia para la Exploración

a woJL1Jico!

) DOS MIL QUINIENTOS CINCUENTA Y SIETE

) y Explotación de Hidrocarburos en el Lote 76 que celebran, de una parte, PERUPETRO S.A. con
) Registro Único de Contribuyente N* 20196785044, con domicilio en Avenida Luis Aldana N” 320,
) San Borja, Lima, debidamente representada por su Gerente General, señor José Eduardo Chávez
) Cáceres, de nacionalidad Peruana, identificado con Documento Nacional de Identidad N”
) 09343700, autorizado según poder que corre inscrito en la Partida Electrónica N” 00259837 del
) Registro de Personas Jurídicas de Lima y de conformidad con el Acuerdo de Directorio N” 040-
) 2005, del 30 de junio de 2005 y el Decreto Supremo N” 035-2005-EM, publicado el 8 de octubre del
2005, los mismos que usted señor Notario se servirá insertar, de la otra parte: Hunt Oil Company
(Block 76) of PERÚ L.L.C., Sucursal del Perú, con Registro Único de Contribuyente N*”
20513037504, con domicilio en Av. Victor Andrés Belaúnde 147, Via Principal 140, Torre Real 6,
Of. 503, San Isidro, inscrita en la Partida Electrónica N” 11760310, del Registro de Personas
Jurídicas de Lima y en la Partida N* 11762933 del Registro Público de Hidrocarburos, debidamente
representada por el señor Carlos del Solar Simpson, quien manifiesta ser de nacionalidad
Peruana, de estado civil casado, de profesión ingeniero, debidamente identificado con Documento
Nacional de Identidad N” 07275671 sufragante electoral, según poder inscrito en el Asiento A
00001, de la Partida N* 11760310 del Registro de Personas Jurídicas de Lima y en el Asiento
'ADOO1, de la Partida N” 11762933, del Registro Público de Hidrocarburos; ===========
Con intervención de: Hunt Consolidated Inc., con domicilio en Fountain Place, 1445 Ross at Field
- Dallas, Texas 75202-2785 U.S.A.; debidamente representada por el señor Carlos del Solar
Simpson, de nacionalidad peruana, de estado civil casado, de profesión: ingeniero, debidamente
identificado con Documento Nacional de Identidad N*07275671, según poder debidamente inscrito
en el asiento A00004 de Partida N* 11125016 del Registro de Personas Jurídicas de Lima. =====
y el BANCO CENTRAL DE RESERVA DEL PERÚ, con domicilio en Jr. Miró Quesada 441, Lima,
representada por sus funcionarios Renzo Guillermo Rossini Miñán, debidamente identificado con
) Documento Nacional de Identidad N* 08727483, en su calidad de Gerente General, nombrado por
) Acuerdo de Directorio N* 4059 y Carlos Augusto Ballón Ávalos, debidamente identificado con
) Documento Nacional de Identidad N” 08757380, en su calidad de Gerente de Operaciones
) Intemacionales, nombrado por Acuerdo de Directorio N* 3737, autorizados conforme consta de la
) comunicación de la Gerencia General de este Banco N” GG-101-2005 de fecha 13 de julio de
) 2005; en los términos y condiciones que constan en las cláusulas siguientes: ==========
)
)

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
) HIDROCARBUROS EN EL LOTE 76
) PERUPETRO S.A.
) Y
) HUNT OIL COMPANY (BLOCK 76) OF PERÚ L.L.C., SUCURSAL DEL PERÚ

) [ ÍNDICE ]

JOTARIO DE LIMA

DOS MIL QUINIENTOS CINCUENTA Y OCHO

pernos PRELIMINAR GENERALIDADES

CLÁUSULA PRIMERA DEFINICIONES

CLÁUSULA SEGUNDA OBJETO DEL CONTRATO
CLÁUSULA TERCERA PLAZO, CONDICIONES Y GARANTÍA
[CLÁUSULA CUARTA EXPLORACIÓN y

CLÁUSULA QUINTA

EXPLOTACIÓN

CLÁUSULA SEXTA

PRESENTACIÓN DE INFORMACIÓN Y
ESTUDIOS

CLÁUSULA SÉTIMA

COMITÉ DE SUPERVISIÓN

CLÁUSULA OCTAVA

REGALÍA Y VALORIZACIÓN

CLÁUSULA NOVENA

TRIBUTOS

CLÁUSULA DÉCIMA

CLÁUSULA DÉCIMA PRIMERA

DERECHOS ADUANEROS
DERECHOS FINANCIEROS

CLÁUSULA DÉCIMA SEGUNDA

TRABAJADORES

CLÁUSULA DÉCIMA TERCERA

PROTECCIÓN AMBIENTAL Y RELACIONES
COMUNITARIAS

CLÁUSULA DÉCIMA CUARTA

CONSERVACIÓN DE LOS
HIDROCARBUROS Y PREVENCIÓN
CONTRA PERDIDAS

|

CLAUSULA DÉCIMA QUINTA

CAPACITACIÓN Y TRANSFERENCIA DE
TECNOLOGÍA

[CLÁUSULA DÉCIMA SEXTA

CESIÓN Y ASOCIACIÓN

CLÁUSULA DÉCIMA SÉTIMA CASO FORTUITO O FUERZA MAYOR

CLÁUSULA DÉCIMA OCTAVA CONTABILIDAD

CLÁUSULA DÉCIMA NOVENA VARIOS

CLÁUSULA VIGÉSIMA NOTIFICACIONES Y COMUNICACIONES

CLÁUSULA VIGÉSIMA PRIMERA SOMETIMIENTO A LA LEY PERUANA Y
SOLUCIÓN DE CONTROVERSIAS

CLÁUSULA VIGÉSIMA SEGUNDA TERMINACIÓN

ANEXO “A” DESCRIPCIÓN DEL ÁREA DE CONTRATO

ANEXO *B” MAPA DEL ÁREA DE CONTRATO

ANEXO "C-1" a"C-3" CARTAS FIANZA PARA EL PROGRAMA
MÍNIMO DE TRABAJO Ñ

ANEXO "D” GARANTÍA CORPORATIVA

[ANEXO "E" PROCEDIMIENTO CONTABLE

[ANEXO "F” UNIDADES DETRABAJO EXPLORATORIO”|

peb3lyday

) DOS MIL QUINIENTOS CINCUENTA Y NUEVE

) CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE

) HIDROCARBUROS EN EL LOTE 76

) PERUPETRO S.A.

) Y

) HUNT OIL COMPANY (BLOCK 76) OF PERÚ L.L.C., SUCURSAL DEL PERÚ

) CLÁUSULA PRELIMINAR.- GENERALIDADES.

) L Interviene PERUPETRO, en virtud de la facultad concedida por la Ley No. 26221, para
celebrar el Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en el
Lote 76.==========================================

UN Los Hidrocarburos "in situ” son de propiedad del Estado. El derecho de propiedad sobre los
Hidrocarburos extraídos es transferido por PERUPETRO al Contratista en la Fecha de
Suscripción, conforme lo estipulado en el Contrato y en el artículo 8? de la Ley No. 26221.=
El Contratista se obliga a pagar al Estado, a través de PERUPETRO, la regalía en efectivo
en las condiciones y oportunidad establecidas en el Contrato. ====

mL De acuerdo con lo dispuesto en el artículo 12 de la Ley No. 26221, el Contrato se rige por
el derecho privado peruano, siéndole de aplicación los alcances del artículo 1357” del
Código Civil.==- ¿€ <ÉxÉÓ<5”_—.n—

mn. Para todos los efectos relativos y derivados del Contrato, las Partes convienen en que los
títulos de las cláusulas son irrelevantes para la interpretación del contenido de las mismas.=

v. Cualquier referencia al Contrato comprende a los anexos. En caso de discrepancia entre los
anexos y lo estipulado en el cuerpo del Contrato, prevalecerá este último. ===========

CLÁUSULA PRIMERA.- DEFINICIONES.=====================-

Las definiciones acordadas por las Partes en la presente cláusula tienen por finalidad dar el

significado requerido a los términos que se emplean en el Contrato y dicho significado será el único

aceptado para los efectos de su interpretación en la ejecución del mismo, a menos que las Partes

lo acuerden expresamente por escrito de otra forma. ========="===—===

Los términos definidos y utilizados en el Contrato, sean en singular o en plural, se escribirán con la

primera letra en mayúscula y tendrán los siguientes significados; A

) 14. Afiliada. =============""============:

) Cualquier entidad, cuyo capital accionario con derecho a voto sea de propiedad, directa o

) indirectamente, en una proporción igual al cincuenta por ciento (50%) o más de

) PERUPETRO o del Contratista o cualquier entidad o persona que sea propietaria, directa o

)

)

)

NOTARIO DE LIMA

indirectamente, del cincuenta por ciento (50%) o más del capital accionario con derecho a
voto de PERUPETRO o del Contratista; o cualquier entidad cuyo capital accionario con
derecho a voto sea de propiedad, directa o indirectamente, en cincuenta por ciento (50%) o
) más del mismo accionista o accionistas que posea o posean, directa o indirectamente, el
) cincuenta por ciento (50%) o más del capital accionario con derecho a voto de
)
)

PERUPETRO o del! Contratista,===========

oOJliJiciu

a
=
a
A
8
El
8
a

12

1.3

1.3

DOS MIL QUINIENTOS SESENTA

Período de doce (12) Meses consecutivos de acuerdo al Calendario Gregoriano, contado
desde una fecha especifica.=============================:===============
Área de Contrato. =====================================================
Área descrita en el Anexo “A” y que se muestra en el Anexo *B”, denominada Lote 76, está
ubicada entre las provincias de Manu y Tambopata del Departamento de Madre de Dios,
Paucartambo y Quispicanchi del Departamento de Cuzco y Carabaya del Departamento de
Puno, con una extensión de un millón cuatrocientos treinta y cuatro mil cincuenta y nueve
punto ochocientos sesenta y nueve hectáreas (1'434,059.869 ha).
El Área de Contrato quedará redefinida luego de excluir las áreas de las que haga suelta el
Contratista, de acuerdo a los términos del Contrato. ====================="======
En caso de existir alguna discrepancia entre lo mostrado en el Anexo "B” y lo descrito en el
Anexo "A", prevalecerá el Anexo "A”. ===========:

Unidad de medida de capacidad de los Hidrocarburos Líquidos Fiscalizados que consiste
en cuarenta y dos (42) galones de los Estados Unidos de América, corregidos a una
temperatura de sesenta grados Fahrenheit (60* F), a presión del nivei del mar, sin agua,
barro u otros sedimentos (BS8W).==

Bt. =============2222= AAA
Unidad térmica británica. Es la unidad de medida de cantidad de calor que se requiere para
aumentar la temperatura en un grado Fahrenheit (1” F) de una (1) libra de agua,
equivalente a 1055.056 joules, ============== A AA<-AAÓdÓdá]=AAAAA AR
Caso Fortuito o Fuerza Mayor. pa e nd
Se entiende como tal, entre otros los siguientes: incendios, temblores, terremotos,
maremotos, derrumbes, avalanchas, inundaciones, huracanes, tempestades, explosiones,
actos fortuitos imprevisibles, conflictos béticos, guenillas, actos terroristas, sabotaje,
conmoción civil, bloqueos, demoras incontrolables en el transporte, huelgas, paros,
imposibilidad de obtener, no obstante haberlo previsto, facilidades adecuadas para el
transporte de materiales, licencias y permisos, equipo y servicios, o cualquier otra causa, ya
sea similar o distinta de aquellas especificamente enumeradas aquí, que estén fuera del
control razonable y no pudieran ser previstas o que, habiendo sido previstas, no pudieran
ser evitadas.=================================
Comité de Supervisión. ==——————__——_——_—__—————===
Órgano conformado portas Partes, a través del cual PERUPETRO verifica el cumplimiento
y la ejecución del Contrato, cuya conformación y atribuciones están establecidas en la
cláusula sétima. ===============================229=22====22222=========
Comité Técnico de Conciliación. ================"==

Órgano no permanente, formado para pronunciarse sobre las discrepancias que surjan en

y

)

)

OJL1JIZOL

<
E
El
nn
A
o
E
$
2

1.9

1.13

1.14

1.15

1.16

DOS MIL QUINIENTOS SESENTA Y UNO

relación con las Operaciones, el mismo que se establecerá de acuerdo a lo estipulado en el
acápite 21.2 del Contrato.
Condensados.
Hidrocarburos líquidos formados por la condensación de los Hidrocarburos separados del
Gas Natural, debido a cambios en la presión y temperatura cuando el Gas Natural de los
Reservorios es producido o cuando proviene de una o más etapas de compresión de Gas
Natural. Permanecen líquidos a la temperatura y presión atmosférica.
Condensados Fiscalizados.
Condensados producidos en el Área de Contrato y medidos en un Punto de Fiscalización
de la Producción. =-
Contratista. ==:
Hunt Oil Company (Block 76) of PERÚ L.L.C., Sucursal del Perú, inscrita en el Asiento A
0001 de la Partida N* 11762933 del Registro Público de Hidrocarburos. ======="========
Contrato. ==================—_——-——__—_——.
El presente acuerdo al que han llegado las Partes, en el cual se estipulan los términos y
condiciones que se encuentran contenidos en este documento y en los anexos que lo
integran, comprende los acuerdos adicionales a los que lleguen las Partes en virtud de este
documento y las modificaciones que mutuamente acuerden por escríto fas Partes, que se
hagan al mismo conforme a ley.
Desarrollo. ========================================
Ejecución de cualquier actividad apropiada para la Producción de Hidrocarburos, tal como
la perforación, completación y profundización de pozos, así como el diseño, construcción e
instalación de equipos, tuberías, tanques de almacenamiento y otros medios e
instalaciones, incluyendo ta utilización de métodos de Producción artificial y sistemas de
recuperación primaria y mejorada, en el Área de Contrato y fuera de ella en cuanto resulte

= II

CUTTER Sn=

€: E E QQQOOaAAA

necesario.= =======
Incluye la construcción del Sistema de Transporte y Almacenamiento, de las instalaciones
del Punto de Fiscalización de la Producción, del Ducto Principal y de ser el caso, plantas
de destilación primaria para la manufactura de productos a ser utilizados en las
Operaciones o plantas de procesamiento de Gas Natural.
Descubrimiento Comercial. ====
Descubrimiento de reservas de Hidrocarburos que en opinión del Contratista permita su
explotación comercial.
Día.

Día Útil. ======================================29====2================
Todos los Días de lunes a viemes inclusive, salvo los Días que sean declarados total o

OJIJIL¿OL

1.17

1.18

1.21

1.22

1.23

1.24

1.25

DOS MIL QUINIENTOS SESENTA Y DOS

parcialmente no laborables, en la ciudad de Lima, por la autoridad competente. =========

Dólar ó US$. ===moooo===========
Unidad monetaria de los Estados Unidos de América. SS noo noS==
Ducto Principal. ============= Soo

Tubería principal que el Contratista podrá construir y operar y que partiendo del final del
Sistema de Transporte y Almacenamiento conduce los Hidrocarburos producidos del Área
de Contrato hasta un ducto propiedad de terceros, hasta un punto de venta o exportación o
hasta un Punto de Fiscalización de la Producción, sin perjuicio, de ser el caso, de la
aprobación dispuesta en el acápite 2.3, pudiendo comprender puntos de medición
conectados a la tubería, áreas de almacenamiento y embarque requeridos, tuberías
menores, estaciones Je bombeo o compresión, sistema de comunicaciones, carreteras de
acceso y de mantenimiento y cualesquiera otras instalaciones que sean necesarias y
requeridas para el transporte de Hidrocarburos en forma permanente y oportuna;
incluyendo el diseño, construcción, mantenimiento y equipamiento de todo lo antes
mencionado. El acceso abierto para cualquier Ducto Principal será desde el inicio del quinto
Año, contado a partir de la Fecha de Inicio de la Extracción Comercial. ===============
Exploración. =============== ÁS AR ===
Planeamiento, ejecución y evaluación de todo tipo de estudios geológicos, geofísicos,
geoquímicos y otros, así como la perforación de Pozos Exploratorios y demás actividades
conexas necesarias para el descubrimiento de Hidrocarburos, incluyendo la perforación de
Pozos Confirmatorios para la evaluación de los Reservorios descubiertos.===========
Explotación. ======="——————————————======
Desarrollo y/o Producción. ===============-

Fecha de Inicio de la Extracción Comercial. =============================
Fecha de la primera medición de Hidrocarburos en un Punto de Fiscalización de la
Producción; que da lugar al pago de la regalía. ==================================
Para efectos de esta definición no se consideran los volúmenes producidos para pruebas u
otros fines que especificamente acuerden las Partes, ==============—=
Fecha de Suscripción. ======================
El 02 de mayo de 2006 fecha en que PERUPETRO y el Contratista, suscriben el Contrato.
Fecha Efectiva. =========================———— ==
Fecha en la que el Contratista deberá dar inicio a las Operaciones, que será establecida
dentro de los noventa (90) Dias a partir de la Fecha de Suscripción. ============
Fiscalización. ============- os
Acciones que, conforme a los dispositivos legales y normas técnicas, realiza OSINERG
(Organismo Supervisor de la Inversión en Energía) sobre las actividades de Exploración y
Explotación realizadas por el Contratista. ====================================
Gas Natural. ============= SETTER Á

y DÍLICOS

) 1.26

1.27

1.28

1.29

1.30

'ARIO DE LIMA

1.31

Nástor A. Scamarona Muñoz”

1.32
1.33
1.34
1.35

) 1.36

)
)
) 1.37
)
)

DOS MIL QUINIENTOS SESENTA Y TRES

Mezcla de Hidrocarburos que a condiciones iniciales de Reservorio se encuentra en estado
gaseoso o en disolución con el Petróleo. Comprende el Gas Natural Asociado y el Gas
Natural No Asociado. ==
Gas Natural Asociado.
Gas Natural producido con el Petróleo del Reservorio.
Gas Natural Fiscalizado. ===================================H==========
Gas Natural producido en el Área de Contrato y medido en un Punto de Fiscalización de la
Producción. ========:

Gas Natural No Asociado. ==:
Gas Natural cuya ocurrencia tiene lugar en un Reservorio en el que, a condiciones iniciales,
no hay presencia de Fidrocarburos Líquidos.
Hidrocarburos.
Todo compuesto orgánico, gaseoso, líquido o sólido, que consiste principalmente de
carbono e hidrógeno. =:
Hidrocarburos Fiscalizados. =———_——_—_—__———===
Hidrocarburos producidos en el Área de Contrato y medidos en un Punto de Fiscalización
de la Producción. =====———_—_—————__=
Hidrocarburos Líquidos. ========================================
Petróleo, Condensados y en general todos aquellos Hidrocarburos que bajo condiciones
atmosféricas de temperatura y presión, se encuentran en estado liquido en el lugar de su
medición, incluyendo aquellos Hidrocarburos que se encuentran en estado fíquido a una
temperatura mayor a la temperatura almosférica.==========: SS ======
Hidrocarburos Líquidos Fiscalizados. ================"==="====="==== Pu
Hidrocarburos Líquidos producidos en el Área de Contrato y medidos en un Punto de
Fiscalización de la Producción. ================================
Ley No. 26221. ===========================: o

Ley No. 26221 - Ley Orgánica de Hidrocarburos, ampliatorias, reglamentarias y
modificatorias. ===="=====——_—_——_—"——————
LGN o Líquidos del Gas Natural. =======================-

Hidrocarburos líquidos obtenidos del Gas Natural compuestos por mezclas de etano,
propano, butano y otros Hidrocarburos más pesados. a
LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados. ========="=======
Líquidos del Gas Natural medidos en un Punto de Fiscalización de la Producción. =======
Mes. ====================== €<__m—-——————————_————==
Período contado a partir de cualquier Día de un mes calendario que termina el Día anterior
al mismo Día del mes calendario siguiente o, en caso de no existir éste, el último Día de

)
)
)
)
)
)
)
)

oJlicdod4

1.38

1.39

4.40

1.41

1.42

1.43

1.44

1.45

1.46

1.47

DOS MIL QUINIENTOS SESENTA Y CUATRO

Mil (1000) pies cúbicos estándar (scf). Un (1) scfes el volumen de gas necesario para llenar
un espacio de un (1) pie cúbico a 14.695 libras por pulgada cuadrada de presión absoluta a
una temperatura base de sesenta grados Fahrenheit (60 F).
Operaciones. ===========:

Toda actividad de Exploración y Explotación y todas las demás actividades materia del
Contrato o relacionadas con la ejecución del mismo. ====================""=======
Partes. =
PERUPETRO y el Contratista. =======:
PERUPETRO. ======:
PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del Sector Energía y Minas,
creada por la Ley No. 26221. ===========================:

TRES

A

Petróleo. ======================================================:
Hidrocarburos que a condiciones iniciales de presión y temperatura de Reservorio se
encuentra en estado líquido y que mayormente se mantiene en estado líquido en
condiciones atmosféricas; no incluye Condensados, Liquidos de Gas Natural o Gas Natural
Licuado. .============—————_————— ===
Petróleo Fiscalizado. =
Petróleo producido en el Área de Contrato y medido en un Punto de Fiscalización de la
Producción. ==:
Petróleo Pesado. ========-
Hidrocarburos Líquidos, que por su densidad y viscosidad requieren para su Explotación el
empleo de métodos no convencionales y que, para su transporte, requieren procesos de
calentamiento u otros procedimientos, excluyendo la mezcla con Petróleo producido en el
mismo Yacimiento, que dé como resultado Petróleo liviano.===============
Pozo Confirmatorio. =========
Pozo que se perfora para evaluar los Reservorios de Hidrocarburos descubierios. =======
Pozo de Desarrollo. ======================================:

== € RDQRQDQRÑÁÁÉ AAA

q  FQ—€Q<eeQÉ<Éce<QQKQKÓEKr QA

IgE IKE]

Pozo que se perfora para la Producción de los Hidrocarburos descubiertos. =========
Pozo Exploratorio. ==========================="="===
Pozo que se perfora con el propósito de descubrir un nuevo Reservorío o para detenminarla
estratigrafía de un área, así como los pozos que se perforan en las culminaciones
estructurales que se encuentran geológicamente separadas de la parte de la misma
estructura previamente investigada.==:

Todo tipo de actividades en el Área de Contrato o fuera de ella en lo que resulte necesario,
cuya finalidad sea la extracción y manipuleo de Hidrocarburos del Área de Contrato, y que
incluye la operación y reacondicionamiento de pozos, instalación y operación de equipos,
tuberías, Sistema de Transporte y Almacenamiento, Ducto Principal, tratamiento y medición
SA ts AS
or A. Scamarone Muñoz

Náñ

o0JliJZoJ

1.48

149

52

1.53

1.54

1.55

DOS MIL QUINIENTOS SESENTA Y CINCO

de Hidrocarburos y todo tipo de métodos de recuperación primaria y mejorada.
Punto de Fiscalización de la Producción. ============:
Lugaro lugares ubicados por el Contratista en el Área de Contrato, o ubicados por acuerdo
de las Partes fuera de ella, donde se realizan las mediciones y determinaciones
volumétricas, determinaciones del contenido de agua y sedimentos y otras mediciones, a fin
de establecer el volumen y calidad de los Hidrocarburos Fiscalizados, de acuerdo a las

respectivas normas API y ASTM. ===

Reservorio. =================================================
Estrato o estratos bajo la superficie y que forman parte de un Yacimiento, que estén
produciendo o que se haya probado que sean capaces de producir Hidrocarburos y que
tengan un sistema común de presión en toda su extensión.
Sistema de Transporte y Almacenamiento.
Conjunto de tuberías, estaciones de bombeo, estaciones de compresión, tanques de
almacenamiento, instalaciones fluviales, sistemas de entrega, caminos, demás
instalaciones y todo otro medio que sea necesario y útil para el transporte de los
Hidrocarburos producidos en el Área de Contrato hasta un Punto de Fiscalización de la
Producción, hasta el Ducto Principal o hasta un ducto de terceros incluyendo el diseño,
construcción, mantenimiento y equipamiento de todo lo antes mencionado. =========
Subcontratista. ==============="——===============
Toda persona natural o jurídica, nacional o extranjera, contratada por el Contratista para
prestar servicios relacionados con tas Operaciones. ==========================
Supervisión. =====
Acciones que PERUPETRO realiza para verificar el cumplimiento de las obligaciones
contractuales del Contratista. ==============================2222=2==========

Tributos. =3================================n====s==================
Comprende impuestos, contribuciones y tasas, conforme a o establecido en el Código
Tributario. ======================================: Sese=========
Vigencia del Contrato. =====:
Periodo comprendido entre la Fecha de Suscripción y el vencimiento del plazo pertinente
establecido en el acápite 3.1 del Contrato. ===================================
Yacimiento. =========================—=— ===
Superficie debajo de la cual existen uno o más Reservorios que estén produciendo o que
se haya probado que son capaces de producir Hidrocarburos. ==================

€ _EuEEROQR—É— ———

CLÁUSULA SEGUNDA.- OBJETO DEL CONTRATO. ===============

2.1

2.2

PERUPETRO autoriza al Contratista la realización de las Operaciones, de acuerdo con lo
establecido en la Ley No. 26221, la legislación pertinente y las estipulaciones del Contrato,
con el objeto común de descubrir y producir Hidrocarburos en el Área de Contrato. ======
El Contratista tendrá el derecho de propiedad sobre los Hidrocarburos extraidos en elÁrea
23

2.4

25

2.6

3.1

3.2

CLÁUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTÍA.

DOS MIL QUINIENTOS SESENTA Y SEIS

de Contrato, de conformidad con lo estabiecido en el numeral íI de la cláusula preliminar. ==
El Contratista ejecutará las Operaciones de acuerdo a los términos que se estipulan en el
Contrato y las llevará a cabo, directamente o a través de Subcontratistas. En caso de
operaciones de campo fuera del Área de Contrato se requerirá an, 9 de
PERUPETRO. ============================
PERUPETRO ejerce la Supervisión de acuerdo a ley y de conformidad con el Contrato. ===
OSINERG ejecutará las acciones de Fiscalización de acuerdo a ley. ===============

Los representantes de PERUPETRO realizarán la Supervisión en cualquier momento,
previa notificación ai Contratista, debiendo los representantes de PERUPETRO identificarse
y estar autorizados para tal función por PERUPETRO. El Contratista proporcionará todas
las facilidades, que razonablemente estén a su alcance en sus Operaciones, a fin de que
dichos representantes puedan cumplir su misión, la que será llevada a cabo de modo que
no interfiera con éstas. =————————————  _———
Los gastos y costos correspondientes a los representantes de PERUPETRO serán de
cuenta y cargo de PERUPETRO. AA
El Contratista proporcionará y será responsable de todos los recursos técnicos y económico
financieros que se requieran para la ejecución de las Operaciones. ==================

==

Sessoo=======-=
El plazo para la fase de exploración por Hidrocarburos es de siete (7) Años, el que se puede
extender de acuerdo a ley. Este plazo se cuenta a partir de la Fecha Efectiva; salvo que de
conformidad con lo establecido en otras estiputaciones del Contrato, varie dicho plazo.

El plazo para la fase de explotación de Petróleo, es el que reste después de terminada la
fase de exploración hasta completar el plazo de treinta (30) Años, contado a partir de la
Fecha Efectiva, a menos que de conformidad con lo establecido en otras estipulaciones del
Contrato, varíe este piazo.====
El plazo para la fase de explotación de Gas Matural No Asociado y de Gas Natural No
Asociado y Condensados, es el que reste después de terminada la fase de exploración
hasta completar el plazo de cuarenta (40) Años, contado a partir de la Fecha Efectiva, a
menos que de conformidad con lo estabiecido en otras estipulaciones del Contrato, varíe
este plazo. ===================================""=========:
La fase de exploración se divide en tres (3) periodos:==================="="====
3.2.1 Un primer periodo con una duración de treinta (30) Meses contados a partir de la
Fecha Efectiva.===========================================
3.2.2 Un segundo periodo con una duración de veinticuatro (24) Meses contados a partir
del Día siguiente de la terminación del plazo señalado en el subacápite 3.2.1.
3.2.3 Un tercer periodo con una duración de treinta (30) Meses contados a partir del Día
siguiente de la terminación del plazo señalado en el subacápite 3.2.2. ===

Ses ooo ===o=====

p"ob3l3do!

) 33

) 3.4

El
5
E
E

3.5

3.6

DOS MIL QUINIENTOS SESENTA Y SIETE

Durante la fase de exploración el Contratista podrá pasar al siguiente periodo siempre que
comunique a PERUPETRO con treinta (30) Días de anticipación al vencimiento de un
período en curso, su intención de continuar con el siguiente período, y en tanto que el
Contratista no haya incurrido en fa causal de terminación prevista en el subacápite 22.3.1.
La terminación por dicha causal dará lugar a la correspondiente ejecución de la fianza. ===
Si durante cualquiera de los períodos indicados en el acápite 3,2, el Contratista se viera
impedido, por razones técnicas o económicas debidamente sustentadas, de concluir el
respectivo programa minimo de trabajo, podrá extender dicho periodo hasta por un
máximo de seis (6) Meses, siempre y cuando haya solicitado la aprobación de
PERUPETRO para dicha extensión con una anticipación no menor de treinta (30) Días al
vencimiento del período en curso, y que las razones que sustenten la solicitud hayan sido
comprobadas y aprobadas por PERUPETRO. En este caso, el Contratista antes del
vencimiento del período en curso, presentará una nueva fianza o prorrogará la existente,
por el nuevo plazo establecido, conforme a los requisitos estipulados en el acápite 3.10. En
el caso que las extensiones otorgadas extingan el plazo del último período de la fase de
exploración y el Contratista decida continuar con los trabajos exploratorios, las obligaciones
de dicho periodo se cumplirán en una extensión de la fase de exploración a ser acordada
portas Partes, de acuerdo a ley. ===================================
El Contratista podrá solicitar la aprobación de PERUPETRO de un plazo extraordinario de
hasta seis (6) meses para reevaluar toda la información y resultados obtenidos hasta el
periodo en curso, con la finalidad de realizar un estudio para poder tomar la decisión de
pasar al siguiente período; siempre que el trabajo del período en curso haya consistido en la
perforación de por lo menos un Pozo Exploratorio y de haber hecho uso de la extensión a
que se refiere el párrafo anterior.=====
Las aprobaciones a que se refiere este acápite, serán otorgadas a criterio de PERUPETRO.
La fase de exploración podrá continuar, a elección del Contratista, después de la Fecha de
Inicio de la Extracción Comercial hasta el vencimiento del plazo de esta fase, que se indica
en el acápite 3.1. En dicho caso, la exoneración de tributos contemplada en el acápite 10.3
regirá hasta el vencimiento de ta fase de exploración, mientras que el método de
amortización lineal referido en el acápite 9.6 se aplicará desde la Fecha de inicio de la
Extracción Comercial, conforme a ley. ====:
En caso que el Contratista realice un descubrimiento o descubrimientos de Hidrocarburos
durante cualquier periodo de la fase de exploración, que no sea comercial sólo porrazones
de transporte, podrá solicitar un periodo de retención de hasta cinco (5) Años, por el
Yacimiento o Yacimientos descubiertos, con el propósito de hacerfactible el transporte de la

El derecho de retención estará sujeto, cuando menos, a que concurran los siguientes
requisitos: ae

) DOS MIL QUINIENTOS SESENTA Y OCHO

) a) Que el Contratista pueda demostrar a satisfacción de PERUPETRO, que los
) volúmenes de Hidrocarburos descubiertos en el Área de Contrato son insuficientes
) para justificar económicamente la construcción del Ducto Principal; =============
) b) Que el conjunto de descubrimientos en áreas contiguas más las del Contratista, es
) insuficiente para justificar económicamente la construcción de un ducto principal; y,
) c) Que el Contratista demuestre, sobre una base económica, que los Hidrocarburos
1 descubiertos no pueden ser transportados desde el Área de Contrato a un lugar
) para su comercialización, por ningún medio de transporte.
3.7  Encaso que ei Contratista realice un descubrimiento de Gas Natural No Asociado o de Gas

Natural No Asociado y Condensados durante cualquier período de la fase de exploración,

)
| 2 podrá solicitar un periodo de retención, de hasta diez (10) Años, por el Yacimiento o
2) Yacimientos descubiertos, con el propósito de desarrollar el mercado.
| e ¡ 3.8  Encaso que el Contratista reañice un descubrimiento de Petróleo y un descubrimiento de
sa e Gas Natural No Asociado o de Gas Natural No Asociado y Condensados durante cualquier
5 periodo de la fase de exploración, y se presenten los casos descritos en los acápites 3.6 y
$ 3.7, el Contratista podrá solicitar un período de retención para Petróleo y otro para Gas
4 ¡ $ Natural No Asociado o Gas Natural No Asociado y Condensados, para los fines indicados
= 1 en dichos acápites.=====================================================
Í 3.9 El período de retención, al que se refieren los acápites 3.6 y 3.7, extiende el plazo del

| as

Contrato por un tiempo igual al del periodo de retención otorgado por PERUPETRO.:
El período de retención constará por escrito. Para este efecto, el Contratista presentará
una solicitud a PERUPETRO, acompañando documentación de sustento e incluyendo un
cronograma de actividades a realizar. ============================
Con el inicio del período de retención termina la fase de exploración. Con la declaración de
Descubrimiento Comercial en dicho periodo, se dará inicio a la fase de explotación. =====
El otorgamiento dei período de relención a que se refieren jos acápiles 3.6 y 3.7 y la
) duración de los mismos será determinado a criterio de PERUPETRO, sin que ello afecte o
) disminuya la obligación del cumplimiento del programa mínimo de trabajo del período de la
) fase de exploración en curso.: ===

) 3.10 El Contratista deberá garantizar el cumplimiento del programa mínimo de trabajo de cada
)

)

uno de los periodos de la fase de exploración, de acuerdo a lo previsto por los acápites 3.2
y 4.6, mediante fianza solidaria, sin beneficio de excusión, incondicional, imevocable y de
) realización automática en el Perú. emitida por una entidad del sistema financiero
) debidamente calificada y domiciliada en el Perú y aceptada por PERUPETRO. A solicitud
) de PERUPETRO, el Contratista sustituirá cualquier fianza entregada debiendo cumplircon
) presentar una nueva fianza dentro del plazo de quince (15) Días Útiles siguientes a ta fecha
de recepción por el Contratista de la solicitud de PERUPETRO.====================
El monto de la fianza para el programa mínimo de trabajo de cada uno de los períodos de la

0313203

<
3
al
a
a
o
=
a
E
z

3.11

CLÁUSULA CUARTA.- EXPLORACIÓN. ============:

41
42

DOS MIL QUINIENTOS SESENTA Y NUEVE

fase de exploración es el que aparece indicado en los anexos "C-1" al "C-3”, que es el
resultado de multiplicar la equivalencia en dólares que, para este efecto se establece en el
Anexo *F”, por el número de Unidades de Trabajo Exploratorio que corresponde para cada
periodo, según el acápite 4.6.
Las fianzas se emitirán para cada programa mínimo de trabajo con la forma indicada en los
anexos "C-1" al"C-3"”, según corresponda. ==============
Las fianzas para el programa mínimo de trabajo de cada uno de los periodos de la fase de
exploración según el acápite 4.6, serán entregadas a PERUPETRO antes del inicio de cada
período, en caso contraño, será de aplicación el subacápile 2233. La fianza
correspondiente al programa mínimo de trabajo de! primer período será entregada en la
Fecha de Suscripción. ===============-
Las fianzas, en caso de prórroga de los plazos de los periodos de la fase de exploración,
deberán ser sustituidas o prorrogadas por el Contratista, antes del inicio de la prórroga
correspondiente. En caso contrario, quedará sin efecto la aprobación otorgada por
PERUPETRO ala prórroga solicitada por el Contratista. a
La fianza para el programa minimo de trabajo de cada periodo de la fase de exploración,
se mantendrá vigente durante un plazo que exceda en treinta (30) Días Útiles ai plazo de
duración de dicho periodo. =======: === ==============
En caso que alguna de las fianzas que haya entregado el Contratista no se mantuviera
vigente por el plazo establecido, éste deberá cumplir con entregar una nueva fianza O
prorrogar la existente, dentro del piazo de quince (15) Dias Útiles siguientes a la recepción
por el Contratista de la notificación de PERUPETRO. En caso contrario, será de aplicación
el subacápite 22.3.3, ============================================
Cumplida la obligación garantizada por cada fianza, PERUPETRO procederá
inmediatamente a devolver al fiador, a través del Contratista, la ñanza correspondiente. ===
La ejecución de cualquier fianza tendrá el efecto de extinguir la obligación del Contratista de
llevar a cabo el programa mínimo de trabajo, sin perjuicio de la aplicación de lo dispuesto
en el subacápite 22.3.1. ====="============"======"======
Interviene HUNT CONSOLIDATED INC., únicamente para efectos de otorgar la garantía
corporativa que aparece como el anexo *D”. ==============:
La garantía corporativa subsistirá mientras sean exigibles las obligaciones del Contratista
comprendidas en el anexo “D”. Será de aplicación el subacápite 22.3.5, si producido algún
hecho previsto en dicho acápite, el Contratista no cumple con sustituiria en un plazo
máximo de quince (15) Días Útiles siguientes a la recepción por el Contratista de la
notificación de PERUPETRO requiriendo la sustitución

El Contratista iniciará las actividades de Exploración a partir de la Fecha Efectiva. =======
El Contratista podrá hacer suelta de la totalidad del Área de Contraio sin lugar a sanción
) OJLJIZc/iu

) DOS MIL QUINIENTOS SETENTA

) alguna, mediante notificación a PERUPETRO con una anticipación no menor de treinta (30)
) Días, siempre y cuando haya dado cumplimiento al programa mínimo de trabajo del período
) de la fase de exploración que se encuentre en curso. =============================
) En caso que el Contratista hiciera suelta total del Área de Contrato, ta abandonara o dejara
) vencer el plazo del periodo en curso antes de dar cumplimiento al correspondiente
) programa mínimo de trabajo, sin mediar razones técnicas aprobadas por PERUPETRO,
) éste ejecutará la correspondiente fianza, sin perjuicio de aplicar lo estipulado en el

| subacápite 22.33, sarro
El Contratista podrá hacer sueltas parciales del Área de Contrato mediante notificación a
PERUPETRO con una anticipación no menor de treinta (30) Días, sin lugar a sanción
alguna, pero sin que 2llo afecte o disminuya su obligación de cumplimiento del programa
mínimo de trabajo del periodo de la fase de exploración que se encuentre en curso.:
Las Partes dejarán constancia mediante acta del Comité de Supervisión de las áreas de las

El Contratista podrá continuar haciendo uso de la superficie de las áreas de las que haya
hecho suelta en las que hubiera construido instalaciones que tengan relación con las

Operaciones.

Durante la ejecución del Contrato se efectuarán sueltas de la manera siguiente:

a) Porlo menos veinticinco por ciento (25%) del Área de Contrato original al término

del segundo período descrito en el subacápite 3.2.2.

b) Al final del tercer período descrito en el subacápite 3.2.3., el Contratista deberá

haber realizado la suelta de por lo menos el cuarenta por ciento (40%) del Área de

Contrato original, incluyendo para este fin la suelta realizada según lo establecido en

el literal a) anterior, a menos que el Contratista comprometa en forma expresa

actividad exploratoria, conforme a lo establecido en el literal c) siguiente. =======

Cc) Al término de la fase de exploración, el Contratista podrá mantener el Área de

) Contrato de la que no hubiera hecho suelta, para lo cual deberá comprometerse a

) perforar un (1) Pozo Exploratorio o ejecutar cinco (5) Unidades de Trabajo

) Exploratorio (UTE) por cada diez mil hectáreas (10,000 ha) de Área de Contrato,

) cada dos (2) Años. ================================="====
)
)

d) En caso que el Contratista decida no continuar realizando el trabajo exploratorio

descrito en el literal c), o en caso de incumplimiento de dicho compromiso, y sin

) perjuicio de la aplicación de las estipulaciones contractuales respectivas, mantendrá
) sólo los Yacimientos descubiertos, más una área circundante de cinco (5)
) kilómetros, hasta el límite del Área de Contrato.===========================
) 4.4 Para efecto de los acápites 4.2 y 4.3 se ha dividido el Área de Contrato en parcelas
) rectangulares, hasta donde ha sido posible, de una extensión de veinte mil hectáreas
) (20,000.00 ha) y donde no, con área diferente. No es necesario que las áreas de las que
4.5

46

DOS MIL QUINIENTOS SETENTA Y UNO

Cualquier área de la que haga suelta el Contratista, incluyendo los Yacimientos que se
encuentren dentro de la misma, revertirá al Estado sin costo alguno para éste ni para
PERUPETRO.==============="—="———————————————=
El programa mínimo de trabajo para cada uno de los períodos de la fase de exploración

comprende lo siguiente:=================================================

4.6.1 Primer Período. ================================:
Ejecutar 20 UTE o Estudios y evaluación Geológica y Geofisica, que entre otros podrian
Ccomprender:======================================
- Accesaralos datos geológicos de pozos, mapas, informes y definir las necesidades de
adquirir nuevos datos geológicos.
- Adquisición e interpretación de sensores remotos (imágenes satelitales y
aerofotografía). =====================.
- Geología de campo para hacer un muestreo de rocas madre y rocas reservorio,
evaluación estatrigráfica y configuración estructural.
- Análisis de laboratorio y reportes sobre rocas madre y rocas reservorio.
- Reprocesamiento, modeiamiento e interpretación de campos potenciales existentes
(gravimetría y magnetometría). == Sas === —===============
- — Análisis regional de fácies, distribución de roca madre y desarrollo estructural. =======
-  Accesar y revisar datos sísmicos 2D, y reprocesamiento si se requiere. ============
- Mapeo estructural de bloques en tiempo y profundidad, incluyendo prospectos y leads”.
-  Reconstrucciones palinspásticas para determinar el enterramiento paleoestructural del
reservorio, desarrollo de la estructura / trampa, historia del enterramiento de rocas
madre y migración.
- Modelo geoquímico de la cuenca. ====================================
- Evaluación petrofísica del potencial del Reservorio y seño, para definir la calidad del
Reservorio, y la capacidad del sello. =====================================
- Estudio de caracterización de reservas y evaluación económica.
4.6.2 Segundo Período. ======================="==========

- Ejecutar 350 UTE. =====================sn==s=sssososssssses=====

4.6.3 Tercer Período. ===============================H2HIIIIIIII AP

- Ejecutar 520 UTE.
Para el cumplimiento de las obligaciones descritas en el presente acápite, se tendrá en
cuenta lo siguiente -=——-——————————_—-——__—_—_——=
a) Enelcaso del registro de líneas sísmicas 20, los kilómetros corespondientes serán
contados desde el punto de disparo inicial hasta el punto de disparo final de cada

línea sísmica. ====================================================

En el caso del registro de líneas sísmicas 3D, los kilómetros cuadrados serán

OJLlJILC.L

<
E
3
sa
a
E
E
E

4.7

DOS MIL QUINIENTOS SETENTA Y DOS

determinados por el área de superficie cubierta por el programa ejecutado.
b) Las Unidades de Trabajo Exploratorio a que se refiere el presente acápite serán
cumplidas de conformidad con la tabla de equivalencias establecida en el Anexo

c) Únicamente las Unidades de Trabajo Exploratorio provenientes dei registro de
líneas sísmicas 2D Ó 3D, así como de la perforación de Pozos Exploratorios,
realizados en so del programa mínimo de trabajo en cualquier período de la

En lO ESC EE PICAR, ¡ORO
acreditadas para el cumplimiento de los programas mínimos de trabajo de tos
períodos siguientes, no siendo necesario entregar la fianza correspondiente para el
período en el que se acrediten dichas Unidades de Trabajo Exploratorio, siempre
que el programa mínimo de trabajo correspondiente al período en cuestión se haya
ejecutado en forma complela.=============================:
En caso de perforación de Pozos Exploratorios, las Unidades de Trabajo
Exploratorio que serán acreditadas para trabajos futuros, serán determinadas
conforme al Anexo "F", sobre la base de la diferencia entre la profundidad final
alcanzada y la profundidad establecida en el acápite 4.7.:

d) Antes del inicio de cada período de la fase de exploración el Contratista deberá
comunicar a PERUPETRO el programa de las actividades exploratorias planificadas
para cumplir con el número de Unidades de Trabajo Exploratorio comprometidas
para dicho período. Ei Contratista deberá comunicar a PERUPETRO cualquier
modificación del contenido de dicho programa, antes de su ejecución, mediante un
informe técnico de sustento.

e) Encaso que antes del inicio del segundo o tercer periodo de la fase de exploración
el Contratista hubiere realizado sueltas parciales de área, conforme a lo dispuesto
en el acápite 4.2, las Unidades de Trabajo Exploratoño a que se refieren los
subacápites 4.6.2 y 4.6.3 serán revisadas y reajustadas al inicio de tales períodos,
debiendo el Contratista ejecutar el número que resulte de aplicar los siguientes
criterios: (i) trescientos (300) UTE en total o cuatro (4) UTE por cada diez mil
hectáreas (10,000 ha), lo que resulte mayor.

Los Pozos Exploratorios que se perforen en cumplimiento del programa mínimo de trabajo
a que se refiere el acápite 4.6, se considerarán perforados y, en consecuencia, la obligación
del Contratista cumplida, cuando se alcance una profundidad vertical (TVD) mínima de tres
mil quinientos metros (3,500 m), medida desde la superficie, o un mínimo de cincuenta (50)
metros dentro del Pre-cretácico, según sea determinado por correlación sísmica o
bioestratigrafía, lo que ocurra primero.===================: =====
Si antes de iniciar la perforación de cualquier Pozo Exploratorio en cumplimiento de los
programas minimos de trabajo, referidos en el acápite 4.6, el Contratista demostrara, a

OLJIL/1J

49

4.10

4.11

DOS MIL. QUINIENTOS SETENTA Y TRES

satisfacción de PERUPETRO, en base de los resultados de las evaluaciones geológicas y
geofísicas, que no se puede cumplir con los objetivos acordados en el primer párrafo de
este acápite, las Partes podrán acordar un nuevo objetivo geológico y/o profundidad. =====
Asimismo, si durante la perforación de cualquiera de los Pozos Exploratorios que se ejecute
en cumplimiento de los programas minimos de trabajo, referidos en el acápite 4.6, se
presentasen problemas insuperables, de tipo geológico o mecánico, el Contratista podrá
solicitar dar por cumplida la obligación de perforación, mediante un informe técnico de
sustento, sujeto a la aprobación de PERUPETRO.==============================
En caso que el Contratista decida efectuar una deciaración de Descubrimiento Comercial,
deberá notificar dicha declaración a PERUPETRO y presentar dentro de los ciento ochenta
(180) Días posteriores a dicha declaración, un "Plan Inicial de Desarrollo" para viabilizar la
Explotación del descubrimiento de Hidrocarburos, que deberá incluir, entre otros, lo
siguiente: ======"——=====: ===
a) Características físicas y químicas de los Hidrocarburos descubiertos y porcentaje de
productos asociados e impurezas que éstos contengan. ====================

b) Perfiles de producción estimados, durante la Vigencia del Contrato para el o los

gg III zz

Yacimientos. ====:
c) Elmúmero estimado de Pozos de Desarrollo y su capacidad productiva. =========
d) Sistema de Transporte y Almacenamiento y Puntos de Fiscalización de la
Producción proyectados. =========="==========="========"=====
e) Ducto Principal proyectado, de serel caso. A

g) Cronograma tentativo de todas las actividades a ejecutarse. ========="=======
h) Fecha estimada en la que tendrá lugar ta Fecha de Inicio de la Extracción

Ei "Plan inicial de Desarrolo" debe inciuir fas inversiones, gastos y costos específicos
estimados de la Explotación del Descubrimiento Comercial así como cualquier otra
información que el Contratista considere apropiada. =============================
PERUPETRO deberá indicar al Contratista sus comentarios al "Plan Inicial de Desarrollo"
dentro de los sesenta (60) Días siguientes de haberlo recibido, pudiendo objetar la Fecha
de Inicio de la Extracción Comercial si la misma no es razonablemente adecuada. En caso
de discrepancia será de aplicación lo dispuesto en el acápite 21.2. ========"=========
Si el Contratista efectúa una declaración de Descubrimiento Comercial, estará obligado a
iniciar el Desarrollo dentro de los ciento ochenta (180) Días siguientes al vencimiento del
plazo de sesenta (60) Días indicado en el acápite 4.9 del Contrato.==================
La declaración de Descubrimiento Comercial no implicará la disminución o suspensión de
las obligaciones del programa mínimo de trabajo del período en curso.
El Desarrollo de los Hidrocarburos descubiertos, se realizará de acuerdo a los programas

) DOS MIL QUINIENTOS SETENTA Y CUATRO

) de trabajo presentados por el Contratista a PERUPETRO, conforme con lo estipulado en el

) Las Partes acuerdan que cuando sea apropiado y necesario se podrá ajustar, extender o
) modificar los plazos para la presentación del “Plan Inicial de Desarrollo" o de los programas
) anuales de trabajo, según sea el caso. Para este efecto, el Contratista presentará las
) propuestas necesarias a PERUPETRO para que se acuerden tales ajustes, extensiones o
* modificaciones. ======================—============coooooooooos==========
El vencimiento de la fase de exploración, no afectará los términos y plazos de los
procedimientos antes descritos que estuvieran en ejecución a la fecha de producido dicho
vencimiento. ==================2I====2= AAA ——Á
En casos excepcionales, que hagan inviable el cumplimiento de las obligaciones y/o plazos
de los períodos de los programas mínimos de trabajo estipulados en los acápites 4.6 y 3.2
respectivamente, y a solicitud del Contratista, mediante la presentación de un informe de
sustento, las obligaciones de los períodos del programa minimo de trabajo podrán ser
sustituidas y los plazos de los mismos prorrogados, siempre que PERUPETRO acepte y
apruebe la solicitud del Contratista. En ningún caso, la sustitución modificará el
compromiso inicial en Unidades de Trabajo Expioratorio para la fase de exploración,
disminuyendo obligaciones. ===" —====
Asimismo, cuando los resultados de la exploración justifiquen una nueva configuración del
Área de Contrato y a solicitud del Contratista, mediante la presentación de un informe de
sustento a PERUPETRO, el Área de Contrato podrá ser nuevamente delimitada, siempre
que se cumpla con lo estipulado en el acápite 4.3, el Contratista presente propuestas de
trabajos para la nueva área y PERUPETRO acepte y apruebe la nueva delimitación
solicitada. En ningún caso, la nueva delimitación aumentará el área original del Contrato. ==
Los cambios aceptados y aprobados por PERUPETRO en aplicación de los párrafos
precedentes darán lugar a la revisión de fos montos y plazos de las fianzas establecidas;
por lo que, de ser el caso, las Partes calcularán los nuevos montos de las fianzas y el
Contratista cumplirá con entregar una nueva fianza o prorrogar la existente, por el nuevo
plazo establecido, conforme a los requisitos estipulados en los acápites 3.4 y 3.10. Las
Unidades de Trabajo Expioratorio también serán caiculadas para la nueva área
incorporada. ==== e
CLÁUSULA QUINTA.- EXPLOTACION. ===
5.1 La fase de explotación se inicia al Día siguiente de la terminación de ta fase de exploración,
siempre y cuando se hubiere producido durante la fase de exploración una declaración de
Descubrimiento Comercial. Sin embargo, a opción del Contratista, se podrá dar inicio
anticipado a la fase de explotación y terminará la fase de exploración en la Fecha de Inicio

de ta Extracción Comercial. En caso de período de retención una vez efectuada la
declaración de Descubrimiento Comercial, se dará inicio a la fase de explotación. ========

IE _CE AAA

5.2

5.3

5.7

DOS MIL QUINIENTOS SETENTA Y CINCO

El Contratista desplegará acciones razonables para que la Fecha de Inicio de ta Extracción
Comercial tenga lugar en la fecha que se establezca de conformidad a los acápites 4.8 y
4.9.
Con una anticipación no menor de sesenta (60) Días a la terminación de cada año
calendario a partir de la presentación del Pian Inicial de Desarrolo, el Contratista presentará
a PERUPETRO, lo siguiente:===============================================
a) Un programa anual de trabajo y el presupuesto detallado de ingresos, costos,
gastos e inversiones correspondiente al siguiente año calendario. =============
b) Un programa anuai de trabajo y el presupuesto detallado de ingresos, cosios,
gastos e inversiones para la Exploración, tendente a buscar reservas adicionales,
de serelcaso = ooo SS =S oo o========
c) Un programa de trabajo y su proyección de ingresos, costos, gastos e inversiones
correspondientes para el Desarroilo y/o Producción para los siguientes cinco (5)
años calendario. ==================
El Contratista podrá reajustar o cambiar dichos programas en el Comité de Supervisión. ==
Para ejecutar cada programa de trabajo, el Contratista utilizará el equipo y/o métodos que
sean necesarios y apropiados dentro de las actividades de la industria, para permitir la
evaluación y seguimiento de las Operaciones.
El Contratista está obligado a la Explotación y recuperación económica de las reservas de
Hidrocarburos del Área de Contrato, de conformidad con los programas a que se refiere
esta cláusula quinta y la llevará a cabo de acuerdo a los principios técnicos y económicos
generalmente aceptados y en uso porla industria intemacional de Hidrocarburos.========
El Contratista tiene el derecho a utilizar en sus Operaciones los Hidrocarburos producidos
en el Área de Contrato sin costo alguno, no siendo por lo tanto considerados para efectos
de determinar la regalía. Dichos Hidrocarburos podrán ser procesados en plantas de
destilación primaria del Contratista para ser utilizados exclusivamente en las Operaciones. =
En caso que la planta de destilación primaria se encuentre fuera de! Área de Contrato, las
Partes medirán el volumen de Hidrocarburos a ser procesados provenientes del Área de
Contrato, asi como el volumen de los productos a ser usados como combustible y el
volumen remanente devueito a las Operaciones; la diferencia entre los volúmenes que
ingresen y los que salgan de la planta de destilación primaria será considerada para efectos
de la determinación de la regalía en el periodo de valorización correspondiente y será
deducida del petróleo fiscalizado fuera del Área de Contrato.
El Contratista tendrá el derecho de recuperar los Hidrocarburos líquidos de cualquier Gas
Natural que haya producido en el Área de Contrato y de extraerlos en cualquier etapa de
manipuleo de dicho Gas Natural. ====================:
Los líquidos así separados serán considerados como Condensados para efectos de
determinar la regaiía del Contratista, saivo que por razones económicas u operativas no

TFT —— e mm

'OTARIO DE LIMA

5.8

5.12

5.13

vOJLIJic/0o

DOS MIL QUINIENTOS SETENTA Y SEIS

sea posible su recolección y pueda mezclarse con el Petróleo y fiscalizarse juntos. =======
El Gas Natural que no sea utilizado por el Contratista en las Operaciones de acuerdo al
acápite 5.6, podrá ser comercializado, reinyectado al Reservorio o ambos por el Contratista.
En la medida en que el Gas Natural no sea utilizado, comercializado o reinyectado, el
Contratista podrá quemar el gas, previa aprobación del Ministerio de Energía y Minas. ====
Cuando un Yacimiento o Yacimientos comercialmente explotables, se extiendan en forma
continua del Área de Contrato a otra u otras áreas, el Contratista y los contratistas que
tengan estas áreas, deberán ponerse de acuerdo en la realización de un plan de
Explotación unitario o un plan común de Explotación. De no llegar a un acuerdo, el
Ministerio de Energía y Minas dispondrá el sometimiento de las diferencias al comité técnico
de conciliación referido en el artículo 32? de la Ley No. 26221 y su resolución será de
obligatorio cumplimiento. =====-
Asimismo, cuando un Yacimiento o Yacimientos comercialmente explotables, se extiendan
en forma continua del Área de Contrato hacia áreas adyacentes no asignadas.a un
contratista o que no estén en proceso de negociación, concurso, licitación o en proceso de
selección de contratista y no exista limitación en cuanto a protección ambiental, previa
aprobación de PERUPETRO a la solicitud dei Contratista, dichas áreas adyacentes serán
incorporadas al Área de Contrato.==
Terminada la perforación de un (1) pozo, el Contratista debe informar a PERUPETRO la
oportunidad en que el pozo será probado, de ser el caso. La prueba del pozo deberá
realizarse dentro de los tres (3) Meses siguientes al término de la perforación, salvo que por
razones técnicas, el Contratista requiera un mayor plazo para realizarla prueba. ========
PERUPETRO podrá en todo momento inspeccionar y probarlos equipos e instrumentos de
medición utilizados para medir el volumen y determinar la calidad de los Hidrocarburos
Fiscalizados. =============:
Los equipos e instrumentos de medición serán periódicamente calibrados conforme las
normas aplicables. Los representantes de PERUPETRO podrán estar presentes en el acto.
Antes de la Fecha de Inicio de ta Extracción Comercial y para la determinación de los
volúmenes y calidad de los Hidrocarburos Fiscalizados, las Partes acordarán los equipos,
métodos y procedimientos de medición correspondiente.
Para la producción de Petróleo Pesado en el Área de Contrato, éste se podrá mezclar con
Petróleo liviano producido fuera del Área Contrato. Dicho Petróleo liviano será medido y
fiscalizado por las Partes en un punto de medición al ingresar al Área de Contrato.
El volumen de dichos Hidrocarburos producidos fuera del Área de Contrato será
descontado del volumen de Hidrocarburos Fiscalizados en el Área de Contrato para efectos
de la determinación de la regalía a pagar por el Contratista.=========================

Pu OKA

CLÁUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS. =======: _—

6.1

El Contratista mantendrá a PERUPETRO oportuna y permanentemente informado sobre
PF e

OJLILI1!

6.4

6.5

6.5

6.7

DOS MIL QUINIENTOS SETENTA Y SIETE

las Operaciones, proporcionándole toda la información en la forma prevista en esta
cláusula, en la reglamentación que le resulte aplicable y en los formatos que PERUPETRO
establezca. Asimismo, proporcionará información respecto de otros recursos naturales o
restos arqueológicos que encuentre o descubra en la ejecución de las Operaciones durante
la Vigencia del Contrato. —————————————_————__————_=
La información técnica, estudios, datos procesados y no procesados, así como resultados
que proporcione el Contratista a PERUPETRO de acuerdo a la presente cláusula, será la
de mejor calidad que haya obtenido el Contratista. Si al obtener información y resultados se
hubiese utilizado métodos o sistemas que son de su propiedad exclusiva, no estará
obligado a revelar dichos métodos o sistemas cuando proporcione la información. =======
El Contratista deberá proporcionar una copia de los estudios geológicos, geofísicos y de
reservorios relacionados con el desarrollo de los Yacimientos, que prepare con la
información técnica obtenida del Área de Contrato. El Contratista proporcionará también
cualquier aclaración que le solicite PERUPETRO en relación con dichos estudios.
El Contratista presentará a PERUPETRO, la información y estudios que correspondan a las
obligaciones del programa minimo de trabajo antes de la fecha de vencimiento de cada uno
de los períodos de la fase de exploración estipulados en el acápite 3.2.
Adicionalmente, dentro de los noventa (90) Días siguientes al vencimiento de cada periodo
de la fase de exploración, el Contratista deberá presentar a PERUPETRO, un informe
consolidado de evaluación que incluya, de ser el caso, estudios y/o interpretación de los
análisis geológicos, geofísicos, geoquímicos, petrofísicos y de Reservorios con relación a
las actividades exploratorias realizadas en el período vencido, incluyendo las del programa
mínimo de trabajo correspondiente.=========
El Contratista presentará a PERUPETRO un "Informe Mensual de Producción” y un
“informe Mensual de Ingresos y Egresos”. Ambos informes se presentarán usando los
formatos que PERUPETRO entregará al Contratista para tal fin, a más tardar treinta (30)
Días después de cada mes calendario.
El Contratista deberá entregar a PERUPETRO copia de toda la información que
proporcione al Banca Central de Reserva del Penú, de acuerdo a la cláusula décimo
primera, cuando PERUPETRO lo requiera. =========:
Dentro de los treinta (30) Días siguientes al término de cada mes calendario, el Contratista
deberá entregar a PERUPETRO la relación de los contratos suscritos con sus
Subcontratistas en dicho Mes y cuando asi lo solicite, entregarle copia de los contratos que
PERUPETRO requiera. ======:
PERUPETRO o el Contratista puede revelar la información obtenida de las Operaciones sin
aprobación de la otra Parte, en los siguientes casos:========= S===========

a) Auna Afiliada; ======== e

b) En relación con financiaciones u obtención de seguros, suscribiendo un compromiso

€IIIIIíEí£_É€Í€ÍIÉ0E0íCAA AAA

DESTE TNRTERREZZ===

NOTARIO DE LIMA

6.8

DOS MIL QUINIENTOS SETENTA Y OCHO

de confidencialidad; =================================== ===
Cc) En tanto asi se requiera por ley, reglamento o resolución de autoridad competente,
incluyendo sin timitación, los reglamentos o resoluciones de autoridades
gubemamentales, organismos aseguradores o bolsa de valores en la que los
valores de dicha Parte o de las Afiliadas de dicha Parte estén registrados, y, ======
4) A consultores, contadores, auditores, financistas, profesionales, posibles
adquirentes o cesionarios de las Partes o de una participación en el Contrato,
conforme sea necesario con relación a las Operaciones obteniendo un compromiso
de confidencialidad. ==========
En los casos en que las Partes acuerden comunicar cierta información de carácter
confidencial o reservada a terceros, deberán dejar expresa constancia del carácter de tal
información, a fin de que ésta no sea divulgada por dichos terceros.
PERUPETRO tiene el derecho de publicar o de cualquier otra forma dar a conocerlos datos
e informes geológicos, científicos y técnicos referidos a las áreas de las que el Contratista
haya hecho suelta. ===========================o=o==oo=oo=================
En el caso de las áreas en operación, el derecho a que se refiere el párrafo anterior será
ejercido ai vencimiento dei segundo año de recibida la información o antes si las Partes así
lo acuerdan.===================: ERE ooo === ======

CLÁUSULA SÉTIMA.- COMITÉ DE SUPERVISIÓN. = =

7A

72

El Comité de Supervisión estará integrado de una parte, por tres (3) miembros del
Contratista o sus altemos, y de la otra parte, por tres (3) miembros de PERUPETRO o sus
altemos. Un representante de PERUPETRO SA. presidirá el Comité de Supervisión. ===
Dicho Comité de Supervisión se instalará y aprobará su correspondiente reglamento de
funcionamiento en la Fecha Efectiva. =============: ===
El Comité de Supervisión tendrá las siguientes atribuciones:=======================

a) El intercambio y discusión entre sus miembros de loda ¡a información relativa a las

Operaciones; =:
b) Evaluar!la ejecución de los programas mínimos de trabajo de Exploración a que se
refiere el acápite 4.6; =================================

c) Evaiuarios planes y programas de trabajo a que se reñeren los acápites 4.8 y 5.3.,
así como la ejecución de los mismos;
d) Verificar la ejecución de las Operaciones, para lo cual los representantes de las
Partes acreditados ante el Comité de Supervisión podrán contar con la asesoría
necesaria; =======- Sas ============================= ==
e) Verificar el cumplimiento de todas las obligaciones relativas a las Operaciones que
se establecen en el Contrato o que les Partes acuerden por cualquier otro
documento; y ===========================2======================
f) Las demás atribuciones que se establecen en el Contrato o que las Partes

ADO

NOTARIO DE LIMA

DOS MIL QUINIENTOS SETENTA Y NUEVE

acuerden. =
El Comité de Supervisión se reunirá cada vez que lo solicite cualesquiera de las Partes y
con la periodicidad que establezca su reglamento. Se requerirá la asistencia de por lo
menos un membro representan de cada Parte para que se considere constituido el

Cada una de las Partes se hará cargo de los gastos que implique mantener a sus

respectivos miembros en el Comité de Supervisión. ===

En la eventualidad de producirse y mantenerse en el Comité de Supervisión una
discrepancia entre las Partes, cada una de elias podrá solicitar las opiniones técnicas o
legales que estime convenientes y las someterá al Comité de Supervisión en reunión
extraordinaria. De no llegarse a un acuerdo en la reunión extraordinaria, el asunto será
elevado a las gerencias generales de las Partes para su solución. En caso de subsistir la
discrepancia, será de aplicación lo dispuesto en el acápite 21.2.

LÁUSULA OCTAVA.- REGALÍA Y VALORIZACIÓN. ================================

El Contratista pagará la regalía en efectivo, sobre la base de los Hidrocarburos
Fiscalizados, valorizados en uno o más Puntos de Fiscalización de la Producción, de
conformidad con los acápites 8.3, 8.4 y 8.5. En caso de pérdida de Hidrocarburos será de
aplicación lo estipulado en el acápite 14.2. ====================================
Para los efectos de esta cláusula, los siguientes términos tendrán los significados que se
indican a continuación:
8.2.1 Costo de Transporte y Almacenamiento: es el costo, expresado en Dólares por
Barril o Dólares por MMBtu, según sea el caso, que comprende:==================
a) La tarifa pagada a terceros o la Tarifa Estimada, expresada en Dólares por
Barril o Dólares por millones de Btu, según sea el caso, por el transporte y
almacenamiento necesario de los Hidrocarburos Fiscalizados desde un
Punto de Fiscalización de la Producción hasia un punto de venta o
exportación, incluyendo el almacenamiento en ese punto; y;
b) Gastos de manipuleo y despacho, así como de embarque que
correspondan, de los Hidrocarburos Fiscalizados hasta la brida fija de
conexión ai buque o hasta ¡as instalaciones necesarias para ¡levar a cabo ¡a
venta. =====
8.2.2 Período de Valorización: es cada quincena de un mes calendario, entendiéndose
que la primera quincena es el periodo comprendido desde el primero hasta el
decimoquinto Día de dicho mes calendario, y la segunda quincena es el período que
falta para la finalización de dicho mes calendañio.=========================
Por acuerdo de las Partes, y en tento las normas legales correspondientes lo
permitan, el Periodo de Valorización podrá ser extendido o acortado. ===========
8.2.3 Precio de Canasta: es el precio expresado en Dólares por Barril, que representa el

IE II A

OJL1JIcoOU

Muñoz

Néstor

ABOGA.

83

8.2.4

8.2.5

8.2.6

8.2.7

8.2.8

8.2.9

DOS MIL QUINIENTOS OCHENTA

valor FOB puerto de exportación peruano, determinado de conformidad con el
subacápite 8.4.1 para el Petróleo Fiscalizado, con el subacápite 8.4.2 para los
Condensados Fiscalizados y con el subacápite 8.4.3 para los Líquidos del Gas
Natural Fiscalizados.=================================9========
Precio Realizado: es el precio, expresado en Dólares por MMBtu, efectivamenie
pagado o pagadero por un comprador al Contratista por el Gas Natura! Fiscalizado y
que debe incluir cualquier otro concepto que se derive directamente de la venta de
Gas Natural Fiscalizado y del volumen efectivamente entregado de Gas Natural
Fiscalizado.==========:
No se tomarán en consideración para el cálculo del Precio Realizado:==========
a) Cualquier pago resultante de las conciliaciones de volúmenes de Gas

Natural contenidos en los respectivos contratos de compraventa: y,
b) El impuesto General a las Ventas, el impuesto Selectivo al Consumo, el

Impuesto de Promoción Municipal y/o cualquier otro impuesto al consumo.=
Tarifa Estimada: es el costo expresado en Dólares por Barril o Dólares porMMBtu,
según sea el caso, correspondiente al transporte desde un Punto de Fiscalización
de la Producción hasta un punto de venta o exportación o hasta otro ducto de
terceros. Dicho costo deberá tomar en cuenta los conceptos, metodología y
procedimientos referidos en el “Reglamento de Transporte de Hidrocarburos por
Ductos”, sus modificaciones o el que lo sustituya.
Valor del Petróleo Fiscalizado: es el resultado de multiplicar el volumen de
Petróleo Fiscalizado de un Período de Valorización por el Precio de Canasta del
Petróleo Fiscalizado para dicho período, precio a! cual se le habrá restade el Costo
de Transporte y Almacenamiento, de serel caso:
Valor de los Condensados Fiscalizados: es el resultado de multiplicar los
volúmenes de Condensados Fiscalizados de un Período de Valorización por el
Precio de Canasta de los Condensados Fiscalizados para dicho período, precio al
cual se le habrá restado el Costo de Transporte y Almacenamiento, de ser el caso.=
Valor de los Líquidos del Gas Natural Fiscalizados: es el resultado de multiplicar
los volúmenes de Líquidos del Gas Natural Fiscalizados de un Período de
Valorización por el Precio de Canasta de los Líquidos del Gas Natural Fiscalizados
para dicho período, precio al cual se le habrá restado el Costo de Transporte y
Almacenamiento, de ser el caso. e
Valor del Gas Natural Fiscalizado: es el resultado de multiplicar el Gas Natural
Fiscalizado, en términos de su contenido calórico, en millones de Btu, de un Período
de Valorización por el Precio Realizado para dicho período, precio al cual se le
habrá restado el Costo de Transporte y Almacenamiento, de ser el caso.

SERES OS ooo ooo ========

El Contratista al momento de efectuar la dectaración de Descubrimiento Comercial de
OJ1ICOL

ARIO DE LIMA

DOS MIL QUINIENTOS OCHENTA Y UNO

Hidrocarburos optará porta aplicación de una de las dos metodologías establecidas en los
subacápites 8.3.1 y 8.3.2, luego de lo cual, no podrá efectuar cambio de metodología

durante el resto de la Vigencia del Contrato. =====:

8.3.1

8.3.2

Metodología por Escalas de Producción: Conforme a esta metodología, se
estabiecerá un porcentaje de regalía para los Hidrocarburos Líquidos Fiscalizados y
los Líquidos del Gas Natural Fiscalizados, y otro porcentaje de regalía para el Gas
Natural Fiscalizado, por cada Periodo de Valorización, de acuerdo a la siguiente

Producción Fiscalizada

Regalía

| MBDC en porcentaje
%
| <5 5
L 5- 100 5-20 |

| >100 20

MBODC: Miles de Barles por día calendario

Cuando el promedio tota! de Hidrocarburos Liquidos Fiscalizados y los Líquidos del
Gas Natural Fiscalizados, sea menor o igual a 5 MBDC se aplicará el porcentaje de
regalía de 5%. Cuando dicho promedio sea igual o mayor a 100 MBDC se aplicará
el porcentaje de regalía de 20%. Cuando dicho promedio esté entre 5 MBDC y 100
MBOC se aplicará el porcentaje de regalia que resulte de aplicar el método de
interpolación lineal. ==================

La regalía que el Contratista deberá pagar por los Hidrocarburos Líquidos
Fiscañizados y los Líquidos dei Gas Natural Fiscalizados, será el resultado de aplicar
el porcentaje de regalía obtenido para dichos Hidrocarburos a la suma del Valor del
Petróleo Fiscalizado, el Valor de los Líquidos del Gas Natural Fiscalizados y el Valor
de los Condensados Fiscalizados, en el Período de Valorización.

En el caso de Gas Nalurai Fiscalizado para determinar su promedio en bamies por
día, se utilizará la siguiente equivalencia: Bailes serán equivalentes al volumen de
Gas Natural Fiscalizado expresado en pies cúbicos estándar divididos entre el factor
cinco mil seiscientos veintiséis (5,626). ==============================
La regaiía que ei Coniratisia deberá pagar por el Gas Naiurai Fiscalizado, será el
resultado de aplicar el porcentaje de regalía obtenido para dicho Hidrocarburo al
Valor del Gas Natural Fiscalizado, en el Período de Valorización:
Metodología por Resultado Económico (RRE): Conforme a esta metodología, el
porcentaje de regaiía será ei resultado de sumar el porcentaje de la regaiía fija de
5% mas el porcentaje de la regalía variable, de acuerdo a lo siguiente:
RRE = 5% + RY

OJLICOL

ésto]

DOS MIL QUINIENTOS OCHENTA Y DOS

ea

Donde:
Rv o: Regalía Variable %,
FRes : Factor R +1

La Regalía Variable se aplica cuando: FR ,+> 1.15, y en el rango de:
0% < Regalía Variable ES 20%
Para resultados negativos de RV se considera 0%, para resultados de RV mayores
a 20%, se considera 20%.
X11: Ingresos correspondientes al período anual anterior al momento en el cual
se hace el cálculo de la Regalía Variable. Comprenden los conceptos
aplicables al FactorR 11.
Y .,. Egresos correspondientes al período anual anterior al momento en el cual
se hace el cálculo de la Regalía Variable. Comprenden los conceptos
aplicables al Factor R 41.
FactorR 4: Es el cociente entre los ingresos y egresos acumulados desde ia
Fecha de Suscripción hasta el período t-1, inclusive.
Período ;+: Período anual anterior al momento en el cual se hace el cálculo de

€IIí Ch AAA

AcumiPFP*(PCP-CTAP)] + AcumiPFC*YPCC-CTAC)] + =============="=====
Acum[PFG*(PRG-CTAG)] + Acum[PFL“(PCL-CTAL)]+ AcumfO!] ==============

PFP = Producción Fiscalizada de Petróleo.

PCP = Precio de Canasta para Petróleo. =======

CTAP = Costos de Transporte y Almacenamiento para Petróleo.

PFC = Producción Fiscalizada de Condensados. ============="="======
Pcc = Precio de Canasta para Condensados. ====================
CTAC = Costo de Transporte y Almacenamiento para Condensados. =======
PFG = Producción Fiscalizada de Gas Natural. ========="=="=====
PRG = Precio Realizado de Gas Natural. ======================
CTAG = Costo de Transporte y Almacenamiento para Gas Natural. =

PFL  = Producción Fiscafizada de Líquidos del Gas Natural. ====: ==
PCL = Precio de Canasta para Líquidos del Gas Natural. ===========

CTAL = Costos de Transporte y Almacenamiento para Liquidos del Gas
) DOS MIL QUINIENTOS OCHENTA Y TRES

) Natural. =====
) o! = Otros ingresos. =======: anno =====-
) Egresos acumulados:: Si

) Acum (Inversión + Gastos + Regalía + Otros Egresos). =====================
) El detalle de los ingresos y egresos asi como la oportunidad del registro de los
) componentes! del Factor R ,.,, se especifican en e! anexo "E” - Procedimiento

) El cálculo del porcentaje de la Regalía Variable se efectúa dos veces al año: una en
) el mes de enero, con información de los ingresos y Egresos de enero a diciembre
) de! año calendario anterior; y otra en el mes de julio, con información de julio del año
calendario anterior a junio del año calendario corriente.====:

8.4 Para los efectos del Contrato, el precio de cada una de las clases de Hidrocarburos
Fiscalizados será expresado en Dólares por Barril o en Dólares por millón de Btu, según sea el
caso y será determinado conforme se indica a continuación:
8.4.1 Para la determinación del Precio de Canasta del Petróleo Fiscalizado, se procederá

de la siguiente manera:==- Sa s================

a) Con una anticipación no menor de noventa (90) Dias a la Fecha de inicio de

la Extracción Comercial de Petróleo las Partes determinarán la calidad de

Petróleo que se va a producir en el Área de Contrato.

b) Dentro de los treinta (30) Días siguientes a la determinación a que se refiere

el literal anterior, tas Partes seleccionarán una canasta de Petróleo de hasta

un máximo de cuatro (4) componentes los que deberán cumplirlo siguiente:

t. Que sean de calidad similar al Petróleo que se vaya a medir en un

Punto de Fiscalización de la Producción; =:

Zi Que sus cotizaciones aparezcan regularmente en la publicación

"Pialls Oligram Price Report” u otra fuente reconocida por ta

) industria petrolera y acordada por las Partes; y, ===============
) 3. Que sean competitivos en el mercado o mercados a los cuales
) podría venderse el Petróleo que se vaya a medir en un Punto de
) Fiscalización de la Producción. =============="="=====
)
)
)

c) Una vez determinado lo establecido en los literales precedentes, las Partes
suscribirán un "Acuerdo de Valorización" en el que establecerán los términos
y condiciones adicionales a los que se detallan en este subacápite y que se

) requieran para su correcta aplicación.============-
) En el "Acuerdo de Valorización” se definirán los procedimientos de ajuste
) que sea necesario establecer por razón de calidad. Los ajustes por calidad
) considerarán premios y/o castigos por mejoramiento y/o degradación de la
calidad del Petróleo Fiscalizado con relación a la calidad de los tipos de

OLI 4

Muñoz ;

NOTARIO DE LIMA

d)

e)

DOS MIL QUINIENTOS OCHENTA Y CUATRO

Petróleo que integran la canasta. Asimismo, en el "Acuerdo de Valorización”
se establecerá su vigencia y la periodicidad con que deberá revisarse los
métodos y procedimientos que se acuerden, de manera que en todo
momento se garantice una determinación realista de los precios del Petróleo
Fiscalizado. Si alguna de las Partes en cualquier momento considera que la
aplicación de los métodos y procedimientos establecidos en el "Acuerdo de
Valorización” no da como resultado una determinación realista del valor FOB
puerto de exportación peruano del Petróleo Fiscalizado, las Partes podrán
acordar la aplicación de otros métodos y procedimientos que efectivamente
produzcan dicho resulado.======================:
Cada seis (6) Meses o antes si alguna de las Partes lo solicita, las Partes
podrán revisar la canasta establecida para la valorización del Petróleo
Fiscalizado, a fin de verificar que sigue cumpliendo con las condiciones
antes enumeradas. Si se verifica que alguna de dichas condiciones ya no se
cumple, las Partes deberán modificar la canasta dentro de los treinta (30)
Días siguientes a la fecha en que se inició la revisión de la canasta. Si
vencido este piazo las Partes no hubieran acordado una nueva canasta, se
procederá de conformidad con lo estipulado en el subacápite 8.4.5, ======
Si se verifica que la gravedad AP! (promedio ponderado), contenido de
azufre, u otro elemento que mida la calidad del Petróleo Fiscalizado hubiera
variado significativamente con relación a la calidad de los componentes que
integran la canasta (promedio aritmético simple), las Partes deberán
modificar ta composición de la canasta con el objeto de que la misma refleje
la calidad del Petróleo Fiscalizado. ==============="===========
En la eventualidad que en el futuro el precio de uno o más de los tipos de
Petróleo que integran la canasta fuera cotizado en moneda distinta a
Dólares, dichos precios serán convertidos a Dólares a las tasas de cambio
vigentes en las fechas de cada una de las referidas cotizaciones. Los tipos
de cambio a utilizarse serán el promedio de las tasas de cambio cotizadas
por el Citibank N.A. de Nueva York, Nueva York. A faita de esta institución,
las Partes acordarán otra que la sustituya adecuadamente. ==
El Precio de Canasta que se utilizará para calcular la valorización del
Petróleo Fiscalizado en un Período de Valorización será determinado de la
siguiente manera:== SS BÉ
t Se determina e! precio promedio de cada uno de los tipos de
Petróleo que integran la canasta, calculando la media aritmética de
sus cotizaciones publicadas en el Período de Valorización. Sólo se
considerarán los Días en los que iodos ¡os componentes que

AA

camaron

NOTARIO DE LIMA

8.5

9.5

DOS MIL QUINIENTOS OCHENTA Y CINCO

integran la canasta, hayan sido cotizados. Queda entendido que si

en una edición regular de! "Platt's Oilgram Price Report” aparecieran

dos o más cotizaciones para el mismo componente de la canasta, se

utilizará la cotización de fecha más cercana a la fecha de la

publicación ("Prompt Market”); y, SS

2 Los precios promedio resultantes de acuerdo a lo antes indicado,

para cada uno de los componentes de la canasta, serán a su vez

promediados, para así obtener el Precio de Canasta correspondiente

al valor del Petróleo Fiscalizado. =====: _—— —_

8.4.2 Para la determinación del Precio de Canasta de los Condensados Fiscalizados se
procederá de acuerdo a lo establecido en el subacápite 8.4.1, en lo que resulte
aplicable. Las Partes podrán acordar los ajustes necesarios para que el Precio de
Canasta refleje en ia mejor forma el valor de los Condensados Fiscalizados, =====

8.4.3 Para la determinación del Precio de Canasta de los Liquidos del Gas Natural
Fiscalizados se procederá de acuerdo a lo establecido en el subacápite 8.4.1, en lo

que resulte aplicable. Las Partes podrán acordar los ajustes necesarios para que el

Precio de Canasta refleje en ta mejor forma el vaior de los Liquidos del Gas Natural
Fiscalizados.======================

3.4.4 El precio del Gas Natural Fiscalizado estará representado porel Precio Realizado, el
mismo que deberá reflejar el precio de venta en el mercado nacional o en un punto

de exportación dentro del territorio nacional, según fuera el caso. El valor mínimo a

aplicar como Precio Realizado, será de 0.60 US$ / MMBiu. ==================

8.4.5 En caso que las Partes no pudieran llegar a cualquiera de los acuerdos
contemplados en este acápite, será de aplicación lo dispuesto en el acápite 21.2. ==

Sin perjuicio de lo estipulado en el literal d) del numeral 2.5 del anexo "E", Procedimiento
Contable; si en cuaiquier momento las Parles estabiecieran que ha habido un error en el
cálculo del factor R ,., y que de dicho error resultara que debe aplicarse un factor R¿, distinto
al aplicado o que debió aplicarse en un momento distinto a aquel en que se aplicó,
entonces se procederá a realizar la correspondiente corrección con efecto al período en
que se incurrió en el error, reajustándose a partir de ese período el porcentaje de regalía.
Todo ajuste producto de un menor pago de la regalía, devengará intereses a favor de la
Parte afectada desde el momento en que se cometió el error. Las devoluciones que se
haga al Contratista por un mayor pago de la regalía serán realizadas con cargo a los saldos

El monto de la regalía se calculará para cada Período de Valorización. El pago respectivo
se hará en Dólares a más tardar el segundo Día Útil después de finalizada la quincena
correspondiente, debiendo PERUPETRO extender el certificado respectivo a nombre del
Contratista conforme a ley. El volumen de los Hidrocarburos Fiscaiizados de cada quincena
8.7

CLÁUSULA NOVENA- TRIBUTOS.

9.1

92

23

9.4

95

9.6

DUS MIL QUINIENTOS OCHENTA Y SEIS

estará sustentado por las boletas de fiscalización que PERUPETRO cumplirá con entregar
al Contratista debidamente firmadas en seña! de conformidad. ==========:

Por el Contrato, en el caso que el Contratista no cumpla con pagar a PERUPETRO, en
todo o parte el monto de la regalía dentro del plazo estipulado en el acápite 8.6, el
Contratista pondrá a disposición de PERUPETRO los Hidrocarburos de su propiedad
extraidos del Área de Contrato, en la cantidad necesaria que cubra el monto adeudado, los
gastos incurridos y los intereses correspondientes según el acápite 19.6. =============

Ei Contratista está sujeto ai régimen tributario común de la República dei Perú, que incluye
al régimen tributario común del Impuesto a la Renta, así como a las normas específicas que
al respecto se establece en la Ley No. 26221, vigentes en la Fecha de Suscripción.:
El Estado, a través del Ministerio de Economía y Finanzas, garantiza al Contratista, el
beneficio de estabilidad tributaria durante la Vigencia del Contrato, por lo cual quedará
sujeto, únicamente, al régimen tributario vigente a la Fecha de Suscripción, de acuerdo a lo
establecido en el "Reglamento de la Garantía de la Estabilidad Tributaria y de las Normas
Tributarias de la Ley No. 26221, Ley Orgánica de Hidrocarburos”, aprobado por Decreto
Supremo No. 32-95-EF, en la “Ley que regula los Contratos de Estabilidad con el Estado al
amparo de las Leyes Sectoriales — Ley No. 27343” en lo que corresponda y en la "Ley de
Actualización en Hidrocarburos — Ley No. 27377".===============================
La exportación de Hidrocarburos provenientes del Área de Contrato que realice el
Contratista está exenta de todo Tributo, incluyendo aquellos que requieren mención

El pago por concepto de canon, sobrecanon y participación en la renta será de cargo de
PERUPETRO. ==============================222========================
El Contratista de conformidad con los dispositivos legales vigentes, pagará los Tributos
aplicables a las importaciones de bienes e insumos requeridos por ei Contratista para llevar
a cabo las Operaciones, de acuerdo a ley. =================:
De conformidad con lo dispuesto por el artículo 87” del Código Tributario, el Contratista
podrá llevar su contabilidad en Dólares y por lo tanto, la determinación de la base imponible
de los Tributos que sean de cargo suyo, así como el monto de dichos Tributos y el pago de
los mismos, se efectuará de acuerdo a ley.====
Se precisa que el Contratista utilizará el método de amortización lineal en un periodo de
cinco (5) ejercicios anuales, contados a partir del ejercicio al que corresponda la Fecha de
inicio de la Extracción Comercial. ————————_————_—_—_——_—_——_——____———_——=
La referida amortización lineal se aplicará a todos los gastos de Exploración y Desarrollo y a
todas las inversiones que realice el Contratista desde la Fecha de Suscripción del Contrato
hasta la Fecha de Inicio de la Extracción Comercial. =========: =s========
Queda estipuiado que el plazo de amortización antes referido será extendido, sin exceder

OJL1ILOl

CLÁUSULA DÉCIMA - DERECHOS ADUANEROS.

10.1

110.2

10.3

104

10.5

10.6

DOS MIL QUINIENTOS OCHENTA Y SIETE

en ningún caso el plazo del Contrato, si por razones de precios o por cuaiquier otro factor
acordado por las Partes y luego de aplicar la amortización lineal a que se refiere el párrafo
anterior, los estados financieros del Contratista arrojase un resultado negativo o una
pérdida fiscal, que a criterio del Contratista se proyecte que no va a poder ser compensada
para efectos fiscales de acuerdo a las normas tributarias vigentes. La extensión del plazo
de amortización será puesta en conocimiento previo de la Superintendencia Nacional de
Administración Tributaria. ================================================

El Contratista está autorizado a importar en forma definitiva o temporal, de conformidad con
los dispositivos legales vigentes, cualquier bien necesario para la económica y eficiente
ejecución de las Operaciones. =========================================
El Contratista podrá importar temporalmente, por el período de dos (2) Años, bienes
destinados a sus actividades con suspensión de los Tributos a la importación, incluyendo
aquellos que requieren mención expresa; y, en caso de requerirse prórroga, la solicitará a
PERUPETRO por períodos de un (1) Año hasta por dos (2) veces; quien gestionará ante la
Dirección General de Hidrocarburos la Resolución Directoral correspondiente. Con la
documentación señalada, ta Superintendencia Nacional de Administración Tributaria
autorizará la prórroga del régimen de importación temporal.
El procedimiento, los requisitos y garantías necesarias para la aplicación del régimen de
importación temporal, se sujetarán a las normas contenidas en la Ley General de Aduanas
y sus normas modificatorias y reglamentarias. ==:

La importación de bienes e insumos requeridos por el Contratista en la fase de exploración,
para las actividades de Exploración, se encuentra exonerada de todo Tributo, incluyendo
aquellos que requieren mención expresa, siempre y cuando se encuentren contenidos en la
lista de bienes sujetos al beneficio, de acuerdo a lo establecido en el artículo 56” de la Ley
No. 26221. El beneficio se aplicará por ei plazo que dure dicha fase. ========- =
Los Tributos que gravan la importación de bienes e insumos requeridos por el Contratista
para las actividades de Explotación y para las actividades de Exploración en la fase de
explotación, serán de cargo y costo del importador. ==========="==============
PERUPETRO podrá inspeccionar los bienes importados en forma definitiva o temporal bajo
esta cláusula, para las actividades de Exploración de la fase de exploración, para verificar si
dichos bienes han sido importados exclusivamente para las Operaciones. ========
El Contratista deberá informar periódicamente a PERUPETRO sobre los bienes e insumos
que hayan sido exonerados de Tributos, de acuerdo a lo dispuesto en el artículo 56* de la
Ley No. 26221.====:
El Contratista no podrá reexportar ni disponer para otros fines los bienes e insumos
señalados en el párrafo anterior, sin autorización de PERUPETRO. Obtenida la
autorización, el Contratista deberá aplicar los Tributos que correspondan, conforme a lo

OS

) OJIJIZO0O

ADO

CLÁUSULA DÉCIMO PRIMERA.- DERECHOS FINANCIEROS. =====:

11.1

11.2

11.3

DOS MIL QUINIENTOS OCHENTA Y OCHO

dispuesto en el artículo 57" de la Ley No. 26221. ==:

Garantía del Estado. ===================================================
Interviene en el Contrato el Banco Central de Reserva del Perú, de conformidad con lo
dispuesto en la Ley N* 26221 y por el Decreto Legislativo N* 668, para otorgar por el Estado
al Contratista las garantías que se indica en la presente cláusula, de acuerdo al régimen
legal vigente en la Fecha de Suscripción:
Las garantías que se otorga en la presente cláusula son de alcance también para el caso
de una eventual cesión, con sujeción a la Ley de Hidrocarburos y al presente Contrato. ===
Régimen Cambiario. ============================================5==3=5====
El Banco Central de Reserva del Perú, en representación del Estado y en cumplimiento de
las disposiciones legales vigentes a la Fecha de Suscripción, garantiza que el Contratista
gozará del régimen cambiario en vigor en la Fecha de Suscripción y, en consecuencia, que
el Contratista tendrá el derecho a la disponibilidad, libre tenencia, uso y disposición interna
y extema de moneda extranjera, así como la libre convertibilidad de moneda nacional a
moneda extranjera en el mercado cambiario de oferta y demanda, en los términos y
condiciones que se indica en la presente cláusula.==============-
En ese sentido, el Banco Central de Reserva del Perú, en representación del Estado,
garantiza al Contratista de acuerdo al régimen legal vigente en la Fecha de Suscripción:===
a) Libre disposición por el Contratista de hasta el ciento por ciento (100%) de las
divisas generadas por sus exportaciones de los Hidrocarburos Fiscalizados, las que

podrá disponer directamente en sus cuentas bancarias, en el país o en el exterior.=

b) Libre disposición y derecho a convertir libremente a divisas hasta el ciento por ciento
(100%) de la moneda nacional resultante de sus ventas de Hidrocarburos
Fiscalizados al mercado nacional y derecho a depositar directamente en sus
cuentas bancarias, en el país o en el exterior, tanto las divisas como la moneda

c) Derecho a mantener, controlar y operar cuentas bancarias en cualquier moneda,
tanto en el país como en el exterior, tener el control y libre uso de tales cuentas y a
mantener y disponer libremente en el exterior de tales fondos de dichas cuentas sin
restricción alguna.=====:

d) Sin perjuicio de todo lo anterior, el derecho del Contratista a disponer libremente,
distribuir, remesar o retener en el exterior, sin restricción alguna, sus utiidades netas
anuales, determinadas con arreglo a ley.==================:

Disponibilidad y Conversión a Divisas.
Queda convenido que el Contratista acudirá a las entidades del sistema financiero
establecidas en el país para acceder a la conversión a divisas, a que se refiere el literal b)

del acápite 11.2. ===================================================

) OJLICOS

) DOS MIL QUINIENTOS OCHENTA Y NUEVE

) En caso de que ta disponibilidad de divisas a que se refiere ei párrafo anterior no pueda ser
) atendida total o parcialmente por las entidades antes mencionadas, el Banco Central de
) Reserva del Perú garantiza que proporcionará las divisas necesarias.=================
) Para el fin indicado, el Contratista deberá dirigirse por escrito al Banco Central, remitiéndole
) fotocopia de comunicaciones recibidas de no menos de tres (3) entidades del sistema
) financiero, en las que se le informe la imposibilidad de atender, en todo o en parte, sus
) / requerimientos de divisas.================================================
) Las comunicaciones de las entidades del sistema financiero serán válidas porlos dos Dias

€
E
E
a
2
>
a
5
o
S
£
o
3
L.
ES
!
'
¡
ñ
1
|
|

Antes de las 11a.m. del Día Útil siguiente al de la presentación de los documentos
precedentemente indicados, el Banco Central comunicará al Contratista el tipo de cambio
que utilizará para la conversión demandada, el que regirá siempre que el Contratista haga
enirega el mismo día del contravaior en moneda nacional.=-
Si, por cualquier circunstancia, la entrega de! contravalor no fuese hecha por el Contratista
en la oportunidad indicada, el Banco Central de Reserva del Perú, le comunicará al Día 10]
siguiente, con la misma limitación horaria, el tipo de cambio que regirá para la conversión,
de efectuársela ese mismo día.====- Ss o 222292222
4 Sin perjuicio de lo anterior, en caso de que el Banco Central de Reserva del Perú
Ú comprobara, oportunamente, que dicha disponibilidad no puede ser atendida total o
parcialmente por las entidades antes mencionadas, notificará al Contratista para que acuda
ai Banco Central de Reserva dei Perú con la moneda nacional corespondiente para dar
cumplimiento a la conversión a divisas.================""======================
114 Modificaciones al Régimen Cambiario.:
El Banco Central de Reserva del Perú, en representación del Estado, garantiza que el
régimen contenido en esta cláusula continuará siendo de aplicación para el Contratista,
Seeocoresenoooooosooooo=======
) En caso Pe que por cualquier circunstancia el tipo de cambio no fuera determinado porla
) oferta y demanda, el tipo de cambio aplicable al Contratista será:=: -
)
)

NOTARIO DE LIMA

a) Si se estableciera un tipo de cambio oficial único, de igual valor para todas las
operaciones en moneda extranjera o vinculadas a ésta, a partir de su fecha de

) vigencia éste será el utilizado bajo el Contrato. ============================
) Db) De establecerse un régimen de tipos de cambio diferenciados, múltiples o si se
) diera diferentes valores a un tipo de cambio único, el tipo de cambio a ser utilizado
) para todas tas operaciones dei Contratista será el más ailo respecto de la moneda
) extranjera. =============== ==========

) 11.5 Aplicación de Otras Normas Legales.
) Las garantías que otorga el Banco Central de Reserva del Perú al Contratista subsistirán
durante la Vigencia dei Contrato. ==============>===="2=0"=====================

OJLICIU

CLÁUSULA DÉCIMA SEGUNDA.- TRABAJADORES. ====================

12.1

12.2

DOS MIL QUINIENTOS NOVENTA

El Contratista tendrá derecho a acogerse total o parcialmente, cuando resulte pertinente, a
nuevos dispositivos legales de cambio o normas cambiarias que se emitan durante la
Vigencia del Contrato, incluyendo aquéllos que traten aspectos cambiarios no
contemplados en la presente cláusula, siempre que tengan un carácter general o sean de
aplicación a la actividad de Hidrocarburos. El acogimiento a los nuevos dispositivos O
normas antes indicados no afectará la vigencia de las garantías a que se refiere la presente
cláusula, ni el ejercicio de aquellas garantías que se refieran a aspectos distintos a los
contemplados en los nuevos dispositivos o normas a los que se hubiere acogido el
Coniralisia.====:
Queda expresamente convenido que el Contratista podrá, en cualquier momento, retomar
las garantías que esengió no utilizar transitoriamente y que retomar tales garantias no crea
derechos ni obligaciones para el Contratista respecto del período en que se acogió a los
nuevos dispositivos o normas antes señalados.==
Asimismo, se precisa que retomar tales garantías, en nada afecta a éstas o a las demás
garantías, ni crea derechos u obligaciones adicionales para el Contratista.
El acogimiento por el Contratista a los nuevos dispositivos legales de cambio o normas
cambiarias, así como su decisión de retomar las garantías que escogió no utilizar
transitoriamente, deberán ser comunicadas por escrito al Banco Central de Reserva del
Perú y a PERUPETRO.=
Lo establecido en este acápite es sin perjuicio de lo dispuesto en el primer párrafo del

acápite 11.4, ============="—————_———————————— ==

SEDA SRT

Información Económica. ===================:
El Contratista remitirá información mensual al Banco Central de Reserva del Pení relativa a
su actividad económica, de conformidad con el artículo 74 de la Ley Orgánica del Banco,
aprobada por Decreto Ley No. 26123.=

Las Partes convienen que al término de! quinto Año contado a partir de la Fecha de Inicio
de la Extracción Comercial, el Contratista habrá sustituido a todo su personal extranjero por
personal peruano de equivalentes calificaciones profesionales, Se exceptúa de lo anterior a
personal extranjero para cargos gerenciales y al que sea necesario para la realización de
trabajos técnicamente especializados, en relación con las Operaciones. E! Contratista
conviene en capacitar y entrenar al personal peruano en la realización de trabajos
técnicamente especializados a fín que personal peruano pueda sustituir progresivamente al
personal extranjero en la realización de dichos trabajos. =================="="=====
Al inicio de las Operaciones y al vencimiento de cada año calendario, el Contratista
entregará a PERUPETRO un cuadro estadístico del personal a su servicio para las
Operaciones, de acuerdo al formato que PERUPETRO entregue al Contratista.

CLÁUSULA DÉCIMA TERCERA.- PROTECCIÓN AMBIENTAL Y RELACIONES COMUNITARIAS
prodLIcJIl

) 43.1

DOS MIL QUINIENTOS NOVENTA Y UNO

El Contratista, de acuerdo a ley, cumplirá las normas y disposiciones del "Reglamento de
Medio Ambiente para las Actividades de Hidrocarburos" aprobado por Decreto Supremo
No. 046-93-EM y modificatorias, del Decreto Legislativo No. 613 "Código del Medio
Ambiente y los Recursos Naturales” y demás disposiciones pertinentes. Para este efecto,
de ser necesario, PERUPETRO facilitará las coordinaciones entre ei Contratista y las
autoridades competentes. ==============="====================H=H ===

) CLÁUSULA DÉCIMA CUARTA - CONSERVACIÓN DE LOS HIDROCARBUROS Y PREVENCIÓN

) CONTRA PÉRDIDAS. =:

) 14.4

) 142

NOTARIO DE LIMA

15.1

====: =

El Contratista debe adoptar toda medida razonable para prevenir la pérdida o desperdicio
de los Hidrocarburos en la superficie o en el subsuelo de cualquier forma, durante las
actividades de Exploración y Explotación. ============

En caso de derrames de Hidrocarburos en la superficie, en el Área de Contrato o fuera de
ella, que deban ser informados de acuerdo a las normas legales vigentes, el Contratista
deberá comunicar inmediatamente este hecho a PERUPETRO, indicándole el volumen
estimado del derrame y las acciones tomadas para subsanar las causas del mismo.
PERUPETRO tiene el derecho de verificar el volumen del derrame y analizar sus causas. =
En caso de pérdidas en la superficie, en el Área de Contrato o fuera de ella, antes del Punto
de Fiscalización de la Producción, debido a negligencia grave o conducta dolosa del
Contratista, el volumen perdido será valorizado de acuerdo con la cláusula octava e incluido
en el cálculo de la regalía, sin perjuicio de lo estipulado en el acápite 13.1. =============
En caso de pérdidas antes del Punto de Fiscalización de la Producción en situaciones
distintas a las descritas en el párrafo anterior y que den origen a una compensación al
Contratista por parte de terceros, el monto de la compensación recibida por los
Hidrocarburos perdidos, multiplicado por el factor que resulte de dividir el monto de la
regalía pagada por los Hidrocarburos Fiscalizados en el Punto de Fiscalización de la
Producción ai que correspondan los Hidrocarburos perdidos en ta “Quincena” en que
ocurrió la pérdida, entre el valor de tales Hidrocarburos Fiscalizados, determinado de
acuerdo al acápite 8.2 en la misma quincena, será el monto que el Contratista deberá
pagar por concepto de regalia porlos Hidrocarburos perdidos, a más tardar al segundo Día
útil de recibida dicia compensación, sin perjuicio de lo estipuiado en el acápite 13.1.=====

CLÁUSULA DÉCIMA QUINTA. - CAPACITACIÓN Y TRANSFERENCIA DE TECNOLOGÍA =====

En cumplimiento de lo establecido por el artículo 29? de la Ley No. 26221, el Contratista se
obliga a poner a disposición de PERUPETRO, en cada año calendario durante la Vigencia
del Contrato, ta siguiente suma:

Aporte Anual
(en US$)
e

NOTARIO DE LIMA

DOS MIL QUINIENTOS NOVENTA Y DOS

a) Hasta el año calendario en que tenga

lugar la Fecha de Inicio de la Extracción

Comercial 50,000.00
b) A partir dei año calendario siguiente

alde ta Fecha de Inicio de la Extracción

Comercial

Barriles por Día

Deo a 30,000 80,000.00
De 30,001 a 50,000 120,000.00
De 50,001 a más 180,000.00

El primer pago se efectuará en la Fecha de Suscripción en un monto que se determinará
multiplicando el aporte anual correspondiente al literal a), por la fracción que resulte de
dividir el número de Días que falten para completar el año calendario en curso entre
trescientos sesenta y cinco (365). = Soo oo ========
El aporte anual de capacitación en caso dei literal b), será ei que corresponda ai tramo en
que se encuentre la producción diaria promedio de los Hidrocarburos Fiscalizados en el año
calendario anterior, la cual se obtendrá dividiendo el volumen total de los Hidrocarburos
Fiscalizados en dicho Año entre el correspondiente número de Días.==================
Para determinar los Barriles / Día en caso de producción de Gas Natural Fiscalizado, se
utilizará la siguiente equivalencia: Barriles serán equivalentes al volumen de Gas Natural
expresado en pies cúbicos estándar divididos entre el factor cinco mil seiscientos veintiséis
(5,626). = ==
Los pagos a que se refiere el presente acápite, excepto el primer pago, serán efectuados
durante el Mes de enero de cada año calendario. ===========================
15.2 El Contratista cumplirá con las obligaciones establecidas en el acápite 15.1 depositando el
aporte en la cuenta que PERUPETRO le señale. ==============================
PERUPETRO entregará al Contratista una comunicación manifestando la conformidad del
pago, dentro de los cinco (5) Días Útiles de haber recibido el aporte. ===============: ==
15.3 El Contratista se obliga, durante la Vigencia del Contrato, a diseñar e implementar un
programa anual de prácticas pre profesional para estudiantes universitarios, acorde con la
amplitud de sus Operaciones. Dentro de los noventa (90) Dias anteñores a la finalización de
cada año calendario, el Contratista presentará y sustentará ai Comité de Supervisión, los
programas que se implementarán en el año calendario siguiente, ==========="====
15.4 Los programas de capacitación que el Contratista establezca para su personal, tanto en el
país como en el extranjero, serán puestos en conocimiento de PERUPETRO. ==========
CLÁUSULA DÉCIMA SEXTA— CESIÓN Y ASOCIACIÓN. ====================.

_ === pes: US

)
)
)
)
)
)
)

NOTARIO DE LIMA

16.1

16.2

16.3

CLÁUSULA DÉCIMA SÉTIMA - CASO FORTUITO O FUERZA MAYOR. ====

47.1

172

17.3

DOS MIL QUINIENTOS NOVENTA Y TRES

En caso que el Contratista llegue a un acuerdo para ceder su posición contractual o
asociarse con un tercero en el Contrato, procederá a notificar a PERUPETRO respecto de
dicho acuerdo. A la notificación deberá acompañarse la solicitud de calificación del
cesionario o del tercero, correspondiendole a estos últimos cumplir con adjuntar la
información compiementaria que resulte necesaria para su calificación como empresa
petrolera, conforme a ley. ======================2222ISIIIIII nn
Si PERUPETRO otorga la calificación solicitada, la cesión o asociación se llevará a cabo
mediante ta modificación del Contrato, conforme a ley. ================:
Ei Contratista, previa nolificación a PERUPETRO, podrá ceder su posición contraciuai o
asociarse a una Afiliada, conforme a ley. A A
El cesionario otorgará todas las garantías y asumirá todos los derechos, responsabilidades
y obligaciones del cedente. ===============:

Ninguna de las Partes es imputable por la inejecución de una obligación o su cumplimiento
parcial, tardío o defectuoso, durante el término en que dicha Parte obligada se vea afectada
por causa de Caso Fortuito o Fuerza Mayor y siempre que acredite que tal causa impide su
debido cumplimiento.=========:
La Parte afectada por el Caso Fortuito o Fuerza Mayor notificará por escrito dentro de los
cinco (5) Días siguientes de producida la causal a la otra Parte respecto de tal evento y
acreditará la forma en que afecta la ejecución de la correspondiente obligación. La otra
Parte responderá por escrito aceptando o no ta causal dentro de los quince (15) Días
siguientes de recibida la notificación antes mencionada. La no respuesta de la Parie
notificada en el plazo señalado se entenderá como aceptación de la causal invocada. ====
En el caso de ejecución parcial, tardía o defectuosa de la obligación afectada por Caso
Fortuito o Fuerza Mayor, la Parte obligada a su cumplimiento hará sus mejores esfuerzos
para ejecutaria con arreglo a la común intención de las Partes expresada en el Conirato,
debiendo las Partes continuar con la ejecución de las obligaciones contractuales no
afectadas en cualquier forma por dicha causa. ================================
La Parte afectada por la causa de Caso Fortuito o Fuerza Mayor deberá reiniciar el
cumplimiento de las obligaciones y condiciones contracluaies dentro de un período de
tiempo razonable, luego que dicha causa o causas hubieran desaparecido, para lo cua!
deberá dar aviso a la otra Parte dentro de los cinco (5) Días siguientes de desaparecida la
causa. La Parte no afectada colaborará con la Parte afectada en este esfuerzo. =========
En los casos de hueiga, paro u otros similares, una de las Partes no podrá imponera ja otra
una solución contraria a su voluntad. ====:
El lapso durante el cual los efectos de la causa de Caso Fortuito o Fuerza Mayor afecten el
cumplimiento de las obligaciones contractuales, será agregado al plazo previsto para el
cumplimiento de dichas obligaciones, y si fuera el caso, ai de ia fase correspondiente del

<
3
al
ca
a
e
Ej
8
z

17.5

17.6

CLÁUSULA DÉCIMA OCTAVA - CONTABILIDAD.

18.1

DOS MIL QUINIENTOS NOVENTA Y CUATRO

Si la causa de Caso Fortuito o Fuerza Mayor afectara la ejecución de alguno de los
programas mínimos de trabajo a que se refiere el acápite 4.6, la fianza que garantice dicho
programa se mantendrá vigente y sin ser ejecutada durante el lapso en que tal causa afecte
la indicada ejecución o durante el lapso en que PERUPETRO no se pronuncie sobre ia
causal invocada por el Contratista y, si se hubiera producido alguna discrepancia respecto a
la existencia de tal causal, mientras no se resuelva la discrepancia. Con tal fin el Contratista

deberá prorrogar o sustituir dicha fianza, según sea necesario. ======
Asimismo, en tanto PERUPETRO no se pronuncie sobre ia causal invocada por ei
Contratista o mientras no se resuelva la discrepancia que pudiere haberse producido sobre
su existencia, quedarí en suspenso el cómputo del plazo para la ejecución del programa
mínimo de trabajo respectivo. En caso que PERUPETRO acepte la existencia de la causal
de Caso Fortuito o Fuerza Mayor invocada por el Contratista, éste reanudará ¡a ejecución
del programa mínimo de trabajo tan pronto cesen los efectos de la indicada causal. ======
PERUPETRO hará los esfuerzos necesarios para obtener la ayuda y cooperación de las
autoridades correspondientes del Gobiemo a fin que se tomen las medidas necesarias para
asegurar una implementación y operación continuada y segura de tas actividades previstas
bajo el Contrato. ====-
Se conviene que cuando cualquiera de las Partes, a su solo criterio, considere que su
personal o el de sus subcontratistas no puedan actuar dentro del Área de Contrato con la
seguridad necesaria en cuanto a su integridad física, la invocación de esta situación como
causa de Caso Fortuito o Fuerza Mayor no será discutida porla otra Parte.============
En caso que el Contratista se vea afectado por causa de Caso Fortuito o Fuerza Mayor que
le impida completar la ejecución del programa minimo de trabajo del periodo en curso,
vencido el término de doce (12) Meses consecutivos contados a partir del momento en que
aquella se produjo, el Contratista podrá resolver el Contrato, para lo cual deberá comunicar
su decisión a PERUPETRO con una anticipación no menor de treinta (30) Días a la fecha
en la cual hará suelta del Área de Contrato.=============================
Las disposiciones de esta cláusula décimo sétima no son aplicables a obligaciones de pago
de sumas de dinero. ==: ===

El Contratista deberá llevar su contabilidad, de acuerdo con los principios y las prácticas
contables establecidas y aceptadas en el Perú. Asimismo, deberá llevar y mantener todos
los libros, registros detallados y documentación que sean necesarios para contabilizar y
controlar las actividades que realiza en el país y en el extranjero con relación al objeto del
Contrato, así como para la adecuada sustentación de sus ingresos, inversiones, costos,
gastos y Tributos incurridos en cada ejercicio. Por otro lado, dentro de los ciento veinte
(120) Dias contados a partir de la Fecha de Suscripción, el Contratista proporcionará a
) OJLJICIO

) DOS MIL QUINIENTOS NOVENTA Y CINCO

) PERUPETRO una copía en idioma castellano del "Manual de Procedimientos Contables”

) que haya decidido proponer para registrar sus operaciones.

) El "Manual de Procedimientos Contables” deberá contener entre otros, lo siguiente:

) a) idioma y moneda en que se llevarán los registros contables;

) b) Principios y prácticas contabies apiicabies;

) c) Estructura y Plan de Cuentas, de conformidad con los requerimientos de la

) Comisión Nacional Supervisora de Empresas y Valores (CONASEV);

) d) Mecanismos de identificación de las cuentas correspondientes al Contrato y otros

) contratos por Hidrocarburos, a las actividades relacionadas y alas otras actividades;

) e) Mecanismos de imputación de los ingresos, inversiones, costos y gastos comunes,

»| al Contrato, a tros contratos port Hidrocarburos, a las actividades relacionadas y a

) las otras actividades; y,

) f) Determinación de las cuentas de ingresos y egresos y de los registros detallados

i= para efectos del cálculo del factor R ,.,, así como el detalle de los procedimientos
descritos en el anexo "E” del Contrato, de ser el caso.==:

13.2 De haberse incluido en el “Manual de Procedimientos Contables” lo descrito en el literal f)
precedente, PERUPETRO, en un lapso no mayor de treimta (30) Dias de haberto recibido
comunicará ai Contratista su aprobación respecto dei procedimiento contabie deifacior R 1.1
a que se contrae dicho literal o, en su defecto, las sugerencias que considere para mejorar
y/o ampliar dicho procedimiento. De no haber un pronunciamiento por parte de
PERUPETRO dentro del plazo mencionado, el procedimiento a que se refiere el literalf) del
acápite 18.1 será considerado como aprobado para todos sus efeclos.================
Dentro del mismo término de treinta (20) Dias de recibido e! "Manua! de Procedimientos
Contables", PERUPETRO podrá formular sugerencias y/u observaciones para mejorar,
ampliar o eliminar alguno o algunos de los otros procedimientos contables propuestos en
dicho manual. =========================================================
Todo cambio en lo que respecta al procedimiento contable del factor R ,, aprobado, será
previamente propuesto a PERUPETRO para su aprobación, siguiéndose para tal fin el

) procedimiento contenido en el primer párrafo del presente acápite.==================

) 18.3 Loslibros de contabilidad del Contratista, los estados financieros y ia documentación de

)

)

A

NOTARIO DE LIMA

sustento de los mismos, serán puestos a disposición de los representantes autorizados de

PERUPETRO para su verificación, en las oficinas de! Contratista, previa notificación. ====
) 18.4 El Contratista mantendrá los registros de las propiedades muebles e inmuebles, utilizadas
) en las Operaciones del Contrato, de conformidad con las normas de contabilidad vigentes
) en el Perú y de acuerdo a las prácticas contables generalmente aceptadas en la industria
) petrolera intemacional, ========:
) PERUPETRO podrá solicitar al Contratista información sobre sus propiedades cada vez
) que lo considere pertinente. Asimismo, PERUPETRO podrá solicitar al Contratista su
)

E Eg

) OJLJIC-O

) DOS MIL QUINIENTOS NOVENTA Y SEIS

) cronograma de inventarios fisicos de los bienes inherentes a las Operaciones,
) clasificándolos según sean de propiedad del Contratista o de terceros, y participar en éstos
) silo considera conveniente. ====: SSsss nos ====
) 18.5 El Contratista deberá remitir, dentro de los treinta (30) Días de haber sido emitidos, copia
) del informe de sus auditores extemos sobre sus estados financieros correspondientes al
) ejercicio económico anterior. En el caso que el Contratista tuviese suscrito con
) PERUPETRO más de un contrato, o realizara actividades distintas a las del Contrato, se
) obliga a llevar cuentas separadas con el objeto de formular estados financieros para cada
1] contrato y/o actividad, y por lo tanto, ei informe elaborado por sus auditores exlemos
deberá incluir también estados financieros por cada contrato y/o actividad. ============
13.6 El Contratista deberá remitir a PERUPETRO, cuando éste lo requiera, información
consignada en la declaración jurada anual del Impuesto a ta Renta presentada a la
Superintendencia Nacional de Administración Tributaria o la entidad que la sustituya.
LÁUSULA DÉCIMA NOVENA VARIOS. ===
19.1 Si en uno o más casos, cualesquiera de las Partes omitiera invocar o insistir en el
cumplimiento de alguna de las estipulaciones del Contrato o en el ejercicio de cualquiera de
los derechos otorgados bajo ei Contrato, ello no será interpretado como una renuncia a
dicha disposición o derecho. ===" Ak
19.2  Enla ejecución de las Operaciones el Contratista cumplirá con todas las resoluciones que
las autoridades competentes dicten en uso de sus atribuciones legales.
Asimismo, el Contratista se obliga a cumplir todas las disposiciones de las autoridades
competentes en relación con los aspectos de defensa y seguridad nacional. ==========
19.3 El Contratista tiene el derecho al libre ingreso y salida del Área de Contrato. ============
19.4 En concordancia con la legislación vigente, el Contratista tendrá el derecho de utilizar, con
el propósito de llevar a cabo las Operaciones, el agua, madera, grava y otros materiales de
construcción ubicados dentro dei Área de Contrato, respetando ei derecho de terceros, de
ser el caso.==: ==
2 19.5 La licencia de uso de información técnica del Área de Contrato u otras áreas, que el
) Contratista desee adquirir de PERUPETRO, se suministrará de acuerdo a la Política Para
) Manejo de información Técnica de Expioración Producción de PERUPETRO, para cuyo
) efecto las Partes suscribirán una "Carta-Convenio" ========="=="===="="==
) 19.6 En el caso que alguna de tas Partes no cumpla con pagar en el plazo acordado, el monto
) materia del pago estará afecto a partir del Día siguiente de la fecha en que debió pagarse, a
) las tasas de interés siguientes:=========================
) a) Para cuentas que sean expresadas y pagaderas en moneda nacional, la tasa
) aplicable será la tasa activa en moneda naciona! (TAMN) para créditos de hasta
) trescientos sesenta (360) Días de plazo, publicada por la Superintendencia de
) Banca y Seguros, o la que la sustituya, aplicable ai periodo transcurrido entre la

NOIA!

ABOGADO

NOTARIO DE LIMA

19.7

9.3

19.9

19.10

19.11

DOS MIL QUINIENTOS NOVENTA Y SIETE

fecha de vencimiento y la fecha efectiva de pago; y, ==================:

b) Para cuentas que sean expresadas en Dólares, y pagaderas en moneda nacional o

en Dólares, la tasa aplicable será la tasa de interés preferencial (U.S. Prime Rate)

más tres (3) puntos porcentuales, publicada por la Reserva Federal de los Estados

Unidos de Norteamérica, aplicada al periodo transcurrido entre la fecha de
vencimiento y la fecha efectiva de pago, a falta de ésta, las Partes acordarán otra

que la sustituya adecuadamente. ==:

Las disposiciones del acápite 19.6 serán de aplicación a todas las cuentas entre las Partes
que surjan bajo ei Conirato o de cuaiquier otro acuerdo o iransacción entre ias Partes. Por
acuerdo escrito entre las Partes se podrá establecer una estipulación diferente para el pago
de intereses. Las disposiciones aquí contenidas para la aplicación de intereses no
modificarán de ningún modo los derechos y recursos legales de las Partes para hacer
cumplir el pago de los montos adeudados.
En caso de emergencia nacional declarada por ley, en virtud de la cual el Estado deba
adquirir Hidrocarburos de productores locales, ésta se efectuará a los precios que resulten
de aplicar los mecanismos de valorización establecidos en la cláusula octava y serán
pagados en Dólares a los treinta (30) Dias siguientes de efectuada la entrega.

RR

El Estado, a través del Ministerio de Defensa y del Ministeño del Interior, brindará al
Contratista en las Operaciones y en cuanto le sea posible, las medidas de seguridad

El Contratista liberará y en su caso indemnizará a PERUPETRO y al Estado, según
corresponda, de cualquier reciamo, acción legal u otras cargas o gravámenes de terceros
que pudieran resultar como consecuencia de las Operaciones y relaciones llevadas a cabo
al amparo del Contrato, provenientes de cualquier relación contractual o extra contractual,
salvo aquellas que se originen por acciones del propio PERUPETRO o del Estado. =
Ei Contratista tendrá la libre disponibilidad de los Hidrocarburos que le corresponda
conforme al Contrato. ===========================2=====

CLÁUSULA VIGÉSIMA - NOTIFICACIONES Y COMUNICACIONES. ======================

20.1

Toda notificación o comunicación, relativa al Contrato, será considerada como válidamente
cursada si es por escrito y entregada con cargo o recibida por intermedio de correo
certificado o facsímil o por otros medios que las Partes acuerden, dirigida al destinatario en

un Día Útil a las siguientes direcciones:==================== =====

Gerencia General,
Av. Luis Aldana N* 320.
Lima 41 — Perú
Fax: 6171801.

Pp. roslLyd3o

) DOS MIL QUINIENTOS NOVENTA Y OCHO

) HUNT OIL COMPANY (BLOCK 76) OF PERÚL.L.C., SUCURSAL DEL PERÚ. =========
) Gerencia General. ==:

) Lima 27 —Perú
) Fax: 611-5102.
) Garante Corporativo:=======:
/ HUNT CONSOLIDATED, INC.
Fountain Place.
1445 Ross at Fiold. ===:
Dallas, Texas 75202-2785.
/S.A, ========
Fax: 214 978 8888. =============:
0.2 Cualquiera de las Partes tendrá el derecho de cambiar su dirección o el número de facsimil a
los efectos de las notificaciones y comunicaciones, mediante comunicación a la otra Parte,
con por lo menos cinco (5) Días Útiles de anticipación a la fecha efectiva de dicho cambio. ==
Lo establecido en el primer párrafo de este acápite es de aplicación al Garante Corporativo. =
CLÁUSULA VIGÉSIMA PRIMERA - SOMETIMIENTO A LA LEY PERUANA Y SOLUCIÓN DE
CONTROVERSIAS. ====: AS
21.1 Sometimiento a la Ley peruana.
El Contrato se ha negociado, redactado y suscrito con arreglo a tas normas legales del Perú
y su contenido, ejecución y demás consecuencias que de éi se originen se regirán por las
normas legales de derecho interno de la República del Perú.========
21.2 Comité Técnico de Conciliación. ===========:
El Comité Técnico de Conciliación será formado dentro de los quince (15) Dias Útiles
siguientes a su convocatoria por cualquiera de las Partes y estará compuesto por tres (3)
) miembros calificados en la materia de que se trate. Cada una de las Partes seleccionará a
un (1) miembro y el tercero será determinado por los miembros designados porlas Partes.
) Si cualquiera de las Partes no designara a su miembro representante dentro del plazo
) estipulado o si los miembros designados por ellas no pudieran ponerse de acuerdo para
) determinar al tercer miembro dentro del plazo estipulado, o si el Comité Técnico de
) Conciliación no emitiera opinión dentro del plazo estipulado, cualquiera de las Partes podrá
) someter la discrepancia para que sea resuelta de acuerdo a lo previsto en el acápite 21.3
) dei Contrato. =:
) Las Partes, dentro de los sesenta (60) Días contados a partir de la Fecha de Suscripción,
) acordarán el procedimiento que regirá a este comité. =====: ====
) Las resoluciones del Comité Técnico de Conciliación deberán ser emitidas dentro de los
) treinta (30) Días de su instalación y tendrán carácter obligatorio, en tanto un laudo arbitral,

pos!

ABOGADO

NOTARIO DE LiMa

DESTIERRO

e

21.3

<
a
3
52
a
8
E
6
ES

DOS MIL QUINIENTOS NOVENTA Y NUEVE

de ser el caso, no resuelva el diferendo en forma definitiva. Sin perjuicio del cumplimiento
de la resolución emitida por el Comité Técnico de Conciliación, cualquiera de las Partes
podrá recurrir a arbitraje conforme al acápite 21.3, dentro de los sesenta (60) Días
siguientes a la fecha de recepción de la notificación de la resolución referid:
Convenio Arbitral.
Cualquier litigio, controversia, diferencia o reclamo resultante del Contrato o relativo al
Contrato, tales como su interpretación, cumplimiento, resolución, terminación, eficacia o
validez, que surja entre el Contratista y PERUPETRO y que no pueda serresuelto de mutuo
acuerdo entre las Partes deberá ser resuelto por medio de arbitraje intemacional de
derecho, de acuerdo con lo dispuesto en el artículo 68* de la Ley No. 26221.

El arbitraje se llevará n cabo en idioma castellano y de acuerdo a lo pactado en la presente
cláusula. El arbitraje será administrado por la Cámara de Comercio Intemacional, en
adelante CCi. En todo lo no previsto en esta cláusula, el arbitraje se organizará y
desarrollará de acuerdo con el Reglamento de Arbitraje de la C Cl, vigente en la Fecha de
Suscripción. Supletoriamente a esta cláusula y al Reglamento referido, serán aplicables las
reglas contenidas en la Ley No. 26572, Ley General de Arbitraje o cualquiera que la
sustituya. ====:
Los árbitros serán tres (3) y su designación se realizará uno por cada Parte y el tercero por
los árbitros designados por las Partes. Si transcurridos treinta (30) Días desde la
designación de los árbitros por las Partes, éstos no hubieran designado al tercero,
cualquiera de las Partes podrá recurrir a la CCI para que ésta lo nombre.
La materia del litigio, controversia, diferencia o reclamo quedará determinada por la
demanda, su contestación y, eventualmente, si las hubiera, por la reconvención y su
contestación. A solicitud de cualquiera de las Partes, transcurridos quince (15) Días útiles
contados a partir de la notificación correspondiente sin haber sido contestada la demanda o
la reconvención, los árbitros están facultados a precisar la controversia en caso que una de
las Partes se niegue a ello.===========:
Para la solución de fondo del litigio, controversia, diferencia o reclamo sometido a arbitraje,
los árbitros aplicarán el derecho intemo de la República del Perú. ==:
El arbitraje tendrá lugar en la ciudad de Lima, Perú a menos que el Tribunal Arbitral no
pueda reunirse en esta ciudad por motivos ajenos a la voluntad de sus miembros. En este
supuesto, las Partes acordarán otro lugar para llevar a cabo el arbitraje. Si transcurridos
quince (15) Días a partir de la notificación del impedimento de los árbitros a las Partes,

éstas no hubieran llegado a un acuerdo sobre el nuevo poe para el desarroño dei arbitraje,

la“CCr fijará el lugar.
Si la cuantía del asunto que se somete a arbitraje excediera de Quinientos Mil y 00/100
Dólares (US$ 500,000.00) y una de las Partes considerara otra ciudad y país como el lugar
para llevar a cabo el arbiiraje, bastará con que lo exprese así y proponga una nueva ciudad

63193uUU

-
2
3
a
a
o
3
5
z

21.4
21.5

CLÁUSULA VIGÉSIMA SEGUNDA — TERMINACIÓN. =============:

22.1

DOS MIL SEISCIENTOS

y país como lugar para su realización en el primer escrito que dirija a la otra Parte
notificándole su decisión de recurrir al arbitraje. Si transcurridos quince (15) Dias a partir de
la notificación anterior las Partes no han llegado a un acuerdo sobre el nuevo lugar para el
desarrollo del arbitraje, la CC! fijará otro lugar. ==========-

SS

En caso de discrepancia sobre la cuantía del asunto, o si la cuantia no es determinable,
corresponderá a la CC! establecer el lugar de arbitraje teniendo en cuenta lo expuesto en el

Las Partes renuncian a los recursos de apelación, casación o cualquier otro recurso
impugnatorio contra el laudo arbitral. El recurso de anulación contra el laudo arbitral sólo
procederá en los casos previstos por ley. Las Partes declaran que el laudo arbitral será de
obligatorio y definitivo cumplimiento y de ejecución inmediata. ==========="===========
Las Partes se obligan a realizar todos aquellos actos que sean necesarios para el desarrollo
del proceso arbitral hasta su culminación y ejecución.
El plazo máximo de duración de! proceso arbitral será de ciento ochenta (180) Días Útiles
que comenzarán a computarse a partir de la fecha del acto de instalación del Tribunal
Arbitral u otro acto análogo. En caso de requerirse una extensión del plazo, se aplicará lo
estabiecido en el Reglamento de Arbitraje de la CCI. ======= —=
En caso que el laudo arbitral se emita fuera del Perú, su reconocimiento y ejecución se
regirán por el "Convenio Sobre Reconocimiento y Ejecución de las Sentencias Arbitrales
Extranjeras hecho en Nueva York el 10 de junio de 1958" (Convención de Nueva York), o el
"Convenio interamericano sobre Arbitraje Comercial intemacional hecho en Panamá el 30
de enero de 1975" (Convenio de Panamá) o las disposiciones contenidas sobre esta
materia en la Ley No. 26572, Ley General de Arbitraje o en la norma que la sustituya, según
lo determine la Parte que pida el reconocimiento y ejecución del laudo.===============
Durante el desarrollo dei arbitraje las Partes continuarán con la ejecución de sus
obligaciones contractuales, en la medida en que sea posible, inclusive aquéllas mateña del
arbitraje. =
Sin perjuicio de lo anterior, si la materia de arbitraje fuera el cumplimiento de las
obligaciones contractuales garantizadas con las fianzas a que se refiere el acápite 3.10
quedará en suspenso el cómputo del plazo respectivo y tales fianzas no podrán ser
ejecutadas, debiendo ser mantenidas vigentes durante el procedimiento arbitral. Con tal fin,
el Contratista deberá prorrogar o sustituir dichas fianzas, según sea necesario. =========
Las Partes renuncian a cualquier rectamación diplomática.
Este Contrato se redacta e interpreta en ei idioma castellano, por lo que las Partes
convienen en que esta versión es la única y la oficial. ===========-

La terminación del Contrato se rige por lo estipulado en él, y supletoriamente portas normas
de la Ley No. 26221; y, en cuanto a lo que no esté previsto en ella, por las normas del
y

“OJLIJUL

2006

NOTARIO DE LIMA

DOS MIL SEISCIENTOS UNO

Salvo los casos previstos en el acápite 22.3, cuando una de las Partes incurra en
incumplimiento de cualquiera de las obligaciones estipuladas en el Contrato por causas que
no fueran de Caso Fortuito o Fuerza Mayor u otras causas no imputables, la otra Parte
podrá notificar a dicha Parte, comunicándole el incumplimiento y su intención de dar por
terminado el Contrato al término del plazo de sesenta (80) Días, a no ser que dentro de este
plazo dicha Parte subsane el referido incumplimiento o demuestre a la otra Parte que está
en vía de subsanación.
Sia Parte que recibe una notificación de incumplimiento cuestiona o niega la existencia de
éste, dicha Parte puede referir el asunto a arbitraje conforme a lo dispuesto en la cláusula
vigésimo primera, dentro de los treinta (30) Días siguientes a la notificación. En tal caso, el
cómputo del plazo de sesenta (60) Dias quedará en suspenso hasta que el laudo arbitral
sea nolificado a las Partes, y el Contrato terminará si habiendo sido confirmado el
incumplimiento, dicha Parte no subsana el incumplimiento o no demuestra a la otra Parte
que está en vía de subsanación, dentro de dicho plazo. ==
El Contrato puede terminar con anterioridad al plazo de Vigencia del Contrato, por acuerdo
expreso de las Partes. =========="==============22========

22.2  Alaterminación del Contrato cesarán totalmente todos los derechos y obligaciones delas

Partes, especificados en el Contrato y se tendrá en consideración:====:

a)

b)

Que los derechos y las obligaciones de las Partes derivados de este Contrato con
anterioridad a dicha terminación sean respetados; incluyendo, entre otros, el
derecho del Contratista a los Hidrocarburos extraídos y a las garantias estipuladas
en el Contrato; y =====================: ==
Que en caso de incumplimiento incurrido por cualquiera de las Partes en fecha
anterior a la terminación, de cualquiera de las obligaciones estipuladas en el
Contrato, éstos sean subsanados por la Parte infractora, salvo las obligaciones que
por su naturaleza se extinguen con la terminación del mismo.=====- Pr

22.3  ElContrato se resolverá de pleno derecho y sin previo trámite, en los casos siguientes:===
22.3.1 En caso que el Contratista haya incumplido con la ejecución del programa mínimo

de trabajo de cualquier periodo de la fase de exploración, juego de haber hecho
uso de las prórrogas contempladas en el acápite 3.4 de ser el caso, y sin razones
satisfactorias a PERUPETRO, salvo que se cumpla lo previsto en los acápites 4.7 y
4,13 ===========: ======

22.3.2 En caso que al vencimiento de ta fase de exploración o del período de retención, lo

22.3.3 En los casos específicos señalados en los acápites 3.10, 4.2y 17.5.

último que suceda, no se efectuara ninguna declaración de Descubrimiento
Comercial. =====:

22.3.4 En caso que el Contratista haya sido deciarado en insolvencia, disolución,
OJLIJUZL

El
z
2
E
E
a

22.4

22.5

DOS MIL SEISCIENTOS DOS

fiquidación o quiebra y el Contratista no curse la notificación descrita en el acápite
16.1, en un plazo de quince (15) Días Úties, identificando al tercero que asumirá su

22.3.5 En caso de no encontrarse vigente la garantia corporativa a que se refiere el acápite

3.11 y el Contratista no cumpla con sustituirla en un piazo máximo de quince (15)

Días Útiles siguientes a la recepción por el Contratista de la notificación de

PERUPETRO requiriendo la sustitución, o en caso de haber sido declarada la

insolvencia, disolución, liquidación o quiebra de la entidad que haya otorgado la

garantía a que se refiere el acápite 3.11 y el Contratista no cumpla con nolificar a

PERUPETRO en un plazo máximo de quince (15) Días Útiles siguientes al

requerimiento de PERUPETRO, identificando al tercero que asumirá la garantía

corporativa, previa calificación y aceptación por PERUPETRO.===============
22.3.6 Por mandato de un laudo arbitral que declare, en los casos del acápite 22.1, un

incumplimiento y éste no sea subsanado conforme a lo dispuesto en el referido

acápite; o por mandato de un laudo arbitral que declare la terminación del Contrato.
De acuerdo a lo establecido por el artículo 87” de la Ley No. 26221, en caso de
incumplimiento por el Contratista de las disposiciones sobre el Medio Ambiente, OSINERG
impondrá las sanciones pertinentes, pudiendo el Ministerio de Energía y Minas llegar hasta
la terminación del Contrato, previo informe al OSINERG.==== == =========
En caso que el Contratista, o la entidad que haya otorgado la garantía a que se refiere el
acápite 3.11, solicite protección contra las acciones de acreedores, PERUPETRO podrá
resolver el Contrato en caso estime que sus derechos bajo el Contrato no se encueniren
debidamente protegidos.=================================================
Ala terminación del Contrato, el Contratista entregará en propiedad al Estado, a través de
PERUPETRO, a menos que éste no los requiera, sin cargo ni costo alguno para éste, en
buen estado de conservación, mantenimiento y funcionamiento, y teniendo en cuenta el
desgaste normal producido por el uso, los inmuebles, instalaciones de energía,
campamentos, medios de comunicación, ductos y demás bienes de producción e
instalaciones de propiedad del Contratista que permitan la continuación de las
Operaciones. ===================2=22222=0=02n===== 09 ========
En caso de haber Explotación conjunta de Petróleo, Gas Natural No Asociado y/o Gas
Natural No Asociado y Condensados, al término del plazo establecido en el acápite 3.1 para
la fase de explotación de Petróleo, el Contratista entregará en propiedad al Estado, a través
de PERUPETRO, a menos que éste no los requiera, sin cargo ni costo alguno para éste, en
buen estado de conservación, mantenimiento y funcionamiento y teniendo en cuenta el
desgaste normal producido por el uso, los bienes e instalaciones propios de la Explotación
de Petróleo, que no sean necesarios para la Explotación de Gas Natural No Asociado y/o
Gas Natural No Asociado y Condensados.=

y OIJLIJUJ

NOTARIO DE LIMA

DOS MIL SEISCIENTOS TRES

Los bienes e instalaciones que conserve el Contratista para la Explotación del Gas Natural
No Aseciado y/o Gas Natural No Asociado y Condensados, que hayan estado siendo
utilizados también en la Explotación de Petróleo, aún cuando continuaran en propiedad del
Contratista, serán aplicados a servir ambas Explotaciones, celebrándose al efecto un
convenio entre las Partes..
En caso que el Contratista haya estado usando !os bienes e instalaciones descritos en el
primer párrafo del presente acápite pero que no sean conexos o accesorios exclusivamente
alas Operaciones, esto es, que también hayan estado siendo usados para operaciones en
otras áreas con contrato vigente para la Exploración o Explotación de Hidrocarburos en el
país, el Contratista continuará con la propiedad de dichos bienes, haciendo uso de ellos. ==
22.7  Aefectos de lo dispuesto en el acápite 22.6, durante el último Año de Vigencia del Contrato,
el Contratista dará las facilidades y colaborará con PERUPETRO en todo lo necesario para
que, sin interferir con las Operaciones, PERUPETRO pueda realizar todos ¡los actos y
celebrar todos los convenios que permitan una transición ordenada y no interrumpida de las
Operaciones que se vengan realizando a la fecha de terminación del Contrato. ========
ANEXO “A”
DESCRIPCION DEL LOTE 76

UBICACIÓN. ==========================. Ss=====s===========
Lote 76 se encuentra ubicado entre las provincias de Manu y Tambopata de! Departamento de
Ire de Dios, Paucartambo y Quispicanchi del Departamento de Cusco, Carabaya del
Departamento de Puno y esta delimitado tal como se muestra en el anexo “B” (mapa) conforme a la

siguiente descripción. a

PUNTO DE REFERENCIA, ===============:

El Punto de Referencia (P.R.) es la Estación Puerto Maldonado, ubicado en el edificio de la
comandancia FAP de la ciudad de Puerto Maldonado, Provincia de Tambopata del Departamento

q qEEEOOOO EE zm

de Madre de Dios ====================================
PUNTO DE PARTIDA. ====:
Desde el Punto de Referencia (P.R.) se mide 35,264.941 m hacia el Oeste y luego 11,255.218 m
hacia el Sur hasta encontrar el Punto (54) que es el Punto de Partida (P.P.) del perímetro del lote.
CONFORMACION DEL LOTE. ==================================================
Desde el Punto (54) o (P.P.) se mide 18,118.505 m Sur Oeste en línea recta con azimut de
258"43'26"20 hasta llegar al Punto (55).=========:
Desde el Punto (55) se mide 21,249.871 m Sur Oeste en línea recta con azimut de 230*05'30"50
hasta llegar al Punto (76). ======= Ri
Desde el Punto (78) se mide 29,050.185 m Nor Oeste en línea recta, con azimut de 271*10'07"83
hasta llegar al Punto (74).====: EEES —
Desde el Punto (74) se mide 31,632.423 m Sur Oeste en línea recta, con azimut de 257*00'18”38
hasta llegar al Punto (77). === ¿q__«-—_ óÓ]Áá€€á]á]á]á]á] á]2á

III AAA

PeDJLyJUA

) DOS MIL SEISCIENTOS CUATRO

) Desde el Punto (77) se mide 25,580.602 m Sur Oeste en línea recta, con azimut de 190*00'27"78
) hasta llegar al Punto (95). ===:
) Desde el Punto (95) se mide 28,619.176 m Sur Este en línea recta, con azimut de 121”52'45"50
) hasta llegar al Punto (103). =====: RS
) Desde el Punto (103) se mide 18,774.454 m Sur Este en línea recta, con azimut de 168"09'27"58

) hasta llegar al Punto (111). = seme =o======== ms
) Desde el Punto (111) se mide 13,254.033 m Sur Este en línea recta, con azimut de 153*26'04"79
y] hasta llegar al Punto (113). ==============================2==oooHH===============

) Desde el Punto (113) se mide 4,641.971 m Sur Oeste en línea recta, con azimul de 232"52'09"73
—- hasta llegar al Punto (114). =============0==220o0ooosecesesesssesoo============
Desde el Punto (114) se mide 169,101.569 m Nor Oeste en línea recta, con azimut de
297"17'16”90 hasta llegar al Punto (66).======================>================
Desde ei Punto (66) se mide 37,331.266 m Nor Este en línea recta con azimut de 15”25'58"59
hasta llegar al Punto (28).==================================================
Desde el Punto (28) se mide 15,510.217 m Nor Este en línea recta con azimut de 81*56'51"23
hasta llegar al Punto (27).=============================================2==========
Desde el Punto (27) se mide 42,187.397 m Nor Este en línea recia con azimut de 58”40'21"96
hasta llegar al Punto (5).=============-
Desde el Punto (5) se mide 20,007.631 m Nor Este en línea recta con azimut de 42*22'51"01 hasta
llegar al Punto (1). =========:
Desde el Punto (1) se mide 153,720.781 m Sur Este en línea recta con azimut de 111*05'06"06
hasta llegar al Punto (54) o Punto de Partida (P.P.) cerrando así el perímetro del lote.==========
COLINDANCIAS Por el Norte, Este, Sur y Oeste con áreas libres.
DEFINICIÓN DE LAS PARCELAS. ===============:
) Parcela 1 rodeada por los puntos de esquina 1,2,7,6 y 3.==:
) Parcela 2 rodeada por los puntos de esquina 2,4,8 y 7 ===
) Parcela 3 rodeada por los puntos de esquina 6,7,13 y 12 ============:
) Parcela 4 rodeada por los puntos de esquina 7,8,14 y 13 ===============
) Parcela 5 rodeada por los puntos de esquina 4,10,15,14 y 8 ==:
) Parcela 6 rodeada por los puntos de esquina 11,18 y 17 ==
) Parcela 7 rodeada por los puntos de esquina 9,19,18 y 11
) Parcela 8 rodeada por los puntos de esquina 3,6,12,20,19,9 y 5 =================
) Parcela 9 rodeada por los puntos de esquina 12,13,21 y 20 =
) Parcela 10 rodeada por los puntos de esquina 13,14,22 y 21 ====================
) Parcela 11 rodeada por los puntos de esquina 14,15,23 y 22 =:
Parcela 12 rodeada por los puntos de esquina 10,16,24,23 y 15 ==================
Parcela 13 rodeada por los puntos de esquina 16,26,25 y 24 ====================
Parcela 14 rodeada por los puntos de esquina 27,32,31,30 y 28.==================

NOTARIO DE LIMA

€ (III II

A

III

¡III

OJLIJUI

j
.
3
z

DOS MIL SEISCIENTOS CINCO

Parcela 15 rodeada por los puntos de esquina 17,18,33,32 y 27 ===
Parcela 16 rodeada por los puntos de esquina 18,19,20,34 y 3;
Parcela 17 rodeada por los puntos de esquina 20,21,35 y 34 =====:
Parcela 18 rodeada por los puntos de esquina 21,22,36 y 35 =:
Parcela 19 rodeada por los puntos de esquina 22,23,37 y 36 =
Parcela 20 rodeada por los puntos de esquina 23,24,38 y 37 =:
Parcela 21 rodeada por los puntos de esquina 24,25,39 y 38 =======:
Parcela 22 rodeada por los puntos de esquina 25,26,29,41,40 y 39
Parcela 23 rodeada por los puntos de esquina 30,31,44 y 43 ==:
Parcela 24 rodeada por los puntos de esquina 31,32,33,45 y 44
Parcela 25 rodeada por los puntos de esquina 33,34,46 y 45 ====================
Parcela 26 rodeada por los puntos de esquina 34,35,47 y 46 ====================
Parcela 27 rodeada por los puntos de esquina 35,36,48 y 47 ====================
Parcela 28 rodeada por los puntos de esquina 36,37,49 y 48 ===:
Parcela 29 rodeada por los puntos de esquina 37,38,50 y 49 =======:
Parcela 30 rodeada por los puntos de esquina 38,39,40,51 y 50 ==
Parcela 31 rodeada por los puntos de esquina 40,41,52 y 51 ===:
Parcela 32 rodeada por los puntos de esquina 29,42,53,52 y 41
Parcela 33 rodeada por los puntos de esquina 42,54,55 y 53 =====:
Parcela 34 rodeada por los puntos de esquina 43,44,57 y 56 =
Parcela 35 rodeada por los puntos de esquina 44,45,58 y 57 ===
Parcela 36 rodeada por los puntos de esquina 45,45,59 y 58 ======= ===
Parcela 37 rodeada por los puntos de esquina 46,47,60 y 59 ====================
Parcela 38 rodeada por los puntos de esquina 47,48,61 y 60 ====================
Parcela 39 rodeada por los puntos de esquina 48,49,62 y 61.=================:
Parcela 40 rodeada por los puntos de esquina 49,50,63 y 62.
Parcela 41 rodeada por los puntos de esquina 50,51,64 y 63 =================:
Parcela 42 rodeada por los puntos de esquina 51,52,65 y 64 ======:
Parcela 43 rodeada por los puntos de esquina 52,53,55,76 y 65
Parcela 44 rodeada por los puntos de esquina 56,57,67 y 66 =:
Parcela 45 rodeada por los puntos de esquina 57,58,68 y 67 =
Parcela 46 rodeada por los puntos de esquina 58,59,69 y 68
Parcela 47 rodeada por los puntos de esquina 59,60,70 y 69.=:
Parcela 48 rodeada por los puntos de esquina 60,61,71 y 70 =
Parcela 49 rodeada por los puntos de esquina 61,62,72 y 71=
Parcela 50 rodeada por los puntos de esquina 62,63,73,77 y 72
Parcela 51 rodeada por los puntos de esquina 63,64,75,74 y 73 ==
Parcela 52 rodeada por jos punios de esquina 64,85,76 y 75 =:

¡IRA

cosi33ub

<
3
3
5]
a
E
e
E
z

DOS MIL SEISCIENTOS SEIS

Parcela 53 rodeada por los puntos de esquina 66,67,79 y 78 =:
Parcela 54 rodeada por los puntos de esquina 67,68,80 y 79
Parcela 55 rodeada por los puntos de esquina 68,69,81 y 80 =:
Parcela 56 rodeada por los puntos de esquina 69,70,82 y 81==:
Parcela 57 rodeada por los puntos de esquina 70,71,83 y 82
Parcela 58 rodeada por los puntos de esquina 71,72,77,84 y 83 ==
Parcela 59 rodeada por los puntos de esquina 78,79,80,86 y 85 ===
Parcela 60 rodeada por los puntos de esquina 80,81,87 y 86 =====:
Parcela 61 rodeada por los puntos de esquina 81,82,88 y 37 =
Parcela 62 rodeada por los puntos de esquina 82,83,89 y 88 =:
Parcela 63 rodeada por los puntos de esquina 83,84,90 y 89 ========:
Parcela 64 rodeada por los puntos de esquina 85,86,87,91 y 96
Parcela 65 rodeada por los puntos de esquina 87,88,92 y 91 ==========:
Parcela 66 rodeada por los puntos de esquina 88,89,94,93 y 92 ==:
Parcela 67 rodeada por los puntos de esquina 89,90,95 y 94 ===:
Parcela 68 rodeada por los puntos de esquina 91,92,97,102 y 96 =================
Parcela 69 rodeada por los puntos de esquina 92,93,98 y 97 ================
Parcela 70 rodeada por los puntos de esquina 94,95,99,98 y 93 ==================
Parcela 71 rodeada por los puntos de esquina 95,101,100 y 99 ==================
Parcela 72 rodeada por los puntos de esquina 97,98,104,108 y 102 ==========:
Parcela 73 rodeada por los puntos de esquina 98,99,100,105 y 104 ========
Parcela 74 rodeada por los puntos de esquina 100,101,103,107,106 y 105 ==========
Parcela 75 rodeada por los puntos de esquina 104,105,109 y 108 ================
Parcela 76 rodeada por los puntos de esquina 105,106,110,112 y 109
Parcela 77 rodeada por los puntos de esquina 106,107,111 y 110 ================
Parcela 78 rodeada porlos puntos de esquina 110,111,113,114 y 112

RELACION DE COORDENADAS DE LAS ESQUINAS DEL LOTE.

(PR)

COORDENADAS COORDENADAS PLANAS
GEOGRAFICAS UTM.
Punto Latitud Sur Longitud Oeste Metros Norte Metros Este
Est. Pto. Maldonado 12*35'37'873 69*10'37"512 8'607,755.218 480,754.941
54 (PP) 12*41'42"781 69*30'07"000 8'596,500.000 445,500.000
55 12*43'36"812 69"39'56"415 8'592,957.178 427,731.245
76 12*50'59"064 69*48'58"317 8'579,324.124 411,431.034

74 12*50'36"290 70*05'01”681 8'579,916.711 382,386.893
77 12"54'23"007 70"22'05"248 8'572,803.711 351,564.573
95 13”08'02"037 70"24'37"357 8'547,612.334 347,119.155
OJLIJU |

DOS MIL SEISCIENTOS SIETE

13”16'18"030
13"25'16"643
13"32'43"348
13"34'13"993
12*51'36"150
12*32'08"834
12*31'02"606
12"19'20"380
12*11'22"561

70*11'12"756
70*09'07"576
70*05'52"256
70*07'55"794
71"30'47"678
71*25'07'313
71*16'38"245
70*56'38"472
70"49'08"902

8'532,497.637
8'514,122.778
8'502,268.040
8'499,465.987
8'576,993.014
8'512,978.211
8'615,150.872
8'637,022.232
8'651,301.486

LACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS

COORDENADAS PLANAS U.T.M.

Punto Metros Norte
1 8'651,801.486
2 8'648,141.145
3 8'640,287.543
4 8'640,429.796
5 8'637,022.232
6 8'636,993.014
7 8'636,993.014
8 8'636,993.014
9 8'632,765.987

10 8'632,718.446
11 8'626,703.273
12 8'626,993.014
13 8'626,993.014
14 8'626,993.014
15 8'626,993.014
16 8'625,007.097
17 8'616,993.014
18 8'616,993.014
19 8'616,993.014
20 8'816,993.014
21 8'616,993.014
22 8'6165,993.014
23 8'616,993.014
24 8'616,993.014

25 8'616,993.014

Metros Este
302,071.188
311,564.573
291,564.573
331,504.573
288,584.937
291,564.573
311,564.573
331,564.573
281,564.573
351,564.573
271,564.573
291,564.573
311,564.573
331,564.573
351,564.573
371,564.573
255,543.214
271,564.573
281,564.573
291,564.573
311,564.573
331,564.573
351,564.573
371,564.573
385,408.568

371,421.434
375,274.365
381,201.808
377,500.944
227,218.208
237,152.445
252,509.736
288,584.937
302,071.188
0319358

e Muñoz

Nós

NOTARIO DE LIMA

EXLEBAADARER258BERILIREBRLESS

DOS MIL SEISCIENTOS OCHO

8'515,993.014
8'615,150.872
8'612,978.211
8'609,635.886
8'606,993.014
8'606,993.014
8'506,993.014
8'606,993.014
8'606,993.014
8'606,993.014
8'606,993.014
8'606,993.014
8'606,993.014
8'505,993.014
8'606,993.014
8'606,993.014
8'603,351.054
8'596,993.014
8'596,993.014
8'596,993.014
8'596,993.014
8'596,993.014
8'596,993.014
8'596,993.014
8'596,993.014
8'596,993.014
8'596,993.014
8'596,993.014
8'596,500.000
8'592,957.178
8'586,993.014
8'586,993.014
8'586,993.014
8'586,993.014
8'586,993.014
8'586,993.014
8'586,993.014
8'536,993.014

392,349.734
252,509.736
237,152.445
411,431.034
235,500.144
251,564.573
252,509.736
271,564.573
291,564.573
311,564.573
331,564.573
351,564.573
371,564.573
385,408.568
391,564.573
411,431.034
427,731.245
232,739.498
251,564.573
271,564.573
291,564.573
311,584.573
331,564.573
351,564.573
371,564.573
391,564.573
411,431.034
427,731.245
445,500.000
427,731.245
229,978.853
251,564.573
271,564.573
291,564.573
311,564.573
331.564.573
351,564.573
371,564.573
uuu

88298582882 88€S

100
101

DOS MIL SEISCIENTOS NUEVE

8'585,993.014
8'586,993.014
8'576,993.014
8'576,993.014
8'576,993.014
8'576,993.014
8'576,993.014
8'576,993.014
8'576,993.014
8'577,419.197
8'579,916.711
8'579,729.459
8'579,324.124
8'572,803.711
8'566,993.014
8'566,993.014
8'566,993.014
8'566,993.014
8'566,993.014
8'566,993.014
8'566,993.014
8'556,993.014
8'556,993.014
8'556,993.014
8'556,993.014
8'556,993.014
8'556,993.014
8'546,993.014
8'546,993.014
8'546,993.014
8'547,612.334
8'547,612.334
8'543,798.367
8'536,993.014
8'536,993.014
8'536,993.014
8'536,993.014
8'536,993.014

391,564.573
411,431.034
227,218.208
251,564.573
271,564.573
291,564.573
311,564.573
331,564.573
351,564.573
371,564.573
382,386.893
391,564.573
411,431.034
351,564.573
246,602.768
251,564.573
271,564.573
291,564.573
311,564.573
331.564.573
350,539.183
265,987.329
271,564.573
291,564.573
311,564.573
331,564.573
348,774.524
291,564.573
311,564.573
331,564.573
331,564.573
347,119.155
291,564.573
311,564.573
331,564.573
347,119.155
351,564.573
364,193.543
| Nástor A. Scamarona Mu

NOTARIO DE LIMA

1931U

DOS MIL SEISCIENTOS DIEZ

102 8'533,480.878 311,504.573
103 8'532,497.637 371,421.484
104 8'526,993.014 331,564.573
105 8'526,993.014 351,564.573
106 8'526,993.014 361,564.573
107 8'526,993.014 372,575.708
108 8'523,163.388 331,564.573
109 8'512,845.899 351,564.573
110 8'514,122.778 361,564.573
411 8'514,122.778 375,274.365
112 8'507,687.154 361,564.573
113 8'502,268.040 381.201.808
114 8'499,465.987 377,500.944
'INSIÓN (Áreas por Parcelas)
Parcela

1 21,830.864 ha

2 14,584.913 ha

3 20,000.000 ha

4 20,000.000 ha

5 19,162.214 ha

6 7,776.150 ha

7 12,741.616 ha

8 19,021.670 ha

9 20,000.000 ha

10 20,000.000 ha

11 20,000.000 ha

12 23,739.515 ha

13 8,328.700 ha

14 11,354.418 ha

15 18,774.972 ha

16 20,000.000 ha

17 20,000.000 ha

18 20,000.000 ha

19 20,000.000 ha

20 20,000.000 ha

21 13,843.995 ha

22 19,003.288 ha
OJL1JIJ1LL

Néstor A. Scamarone Muñoz

DOS MIL SEISCIENTOS ONCE

23
24
25
26
27

882883

3882983828822 85838

17,444.751 ha
20,000.000 ha
20,000.000 ha
20,000.000 ha
20,000.000 ha
20,000.000 ha
20,000.000 ha
20,000.000 ha
19,866.461 ha
15,485.943 ha

9,234.312 ha
20,205.397 ha
20,000.000 ha
20,000.000 ha
20,000.000 ha
20,000.000 ha
20,000.000 ha
20,000.000 ha
20,000.000 ha
19.866.461 ha
17,689.581 ha
22,966.042 ha
20,000.000 ha
20,000.000 ha
20,000.000 ha
20,000.000 ha
20,000.000 ha
23,763.119 ha
15,589.978 ha
14,832.742 ha
14,654.085 ha
20,000.000 ha
20,000.000 ha
20,000.000 ha
20,000.000 ha
19,702.089 ha
15,269.524 ha
20,000.000 ha
) OJ1JIJLS

) DOS MIL SEISCIENTOS TRECE

) ALA PRESENTE ESCRITURA PUBLICA. ====:
) ANEXO "C-1"

) CARTA FIANZA PARA EL PRIMER PERÍODO DEL PROGRAMA MÍNIMO DE TRABAJO
) CARTA FIANZA N”.

Por la presente, nosotros ..... (Entidad del sistema financiero)..... nos constituimos en fiadores
solidarios de HUNT OIL COMPANY (BLOCK 76) OF PERÚ L.L.C., SUCURSAL DEL PERÚ, en
adelante llamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, porel
importe de cien mil y 00/100 Dólares (US$ 100,000.00) a fin de garantizar el fiel cumplimiento de las
obligaciones del Contratista bajo el programa mínimo de trabajo del primer periodo de la fase de
exploración, contenidas en la cláusula cuarta del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 76, suscrito con PERUPETRO (en adelante llamado

La obligación que asume ....(Entidad del sistema financiero) ....... bajo la presente fianza se limita a
pagar a PERUPETRO la suma de cien mil y 00/100 Dólares (US$ 100,000.00) requerida en su

1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable, incondicional y de realización
automática, pagadera a la presentación dentro del plazo de vigencia de ia misma, de una carta
notarial dirigida por PERUPETRO a .... (Entidad del sistema financiero)... solicitando e! pago de
cien mil y 00/100 Dólares (US$ 100,000.00), declarando que el Contratista no ha cumplido con todo
O parte de la obligación antes referida y acompañando a dicha carta, como único recaudo y
justificación, una copia certificada de la carta notarial dirigida por PERUPETRO ai Contratista
exigiéndole el cumplimiento de la obligación antes referida y notificándole su intención de hacer
efectiva la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber sido entregada
a éste por lo menos veinte (20) Días calendario antes de la fecha en que PERUPETRO presente la
reclamación de pago a ....(Entidad del sistema financiero).
2. La presente fianza expirará a más tardar el ..... a menos que con anterioridad a esa fecha ...
(Entidad del sistema financiero)... reciba una carta de PERUPETRO liberando a ....(Entidad del
sistema financiero)... y al Contratista de toda responsabilidad bajo la presente fianza, en cuyo caso
) la presente fianza será cancelada en la fecha de recepción de la mencionada carta de
) PERUPETRO.==: =:
) 3. Toda demora por nuestra parte para honrar la presente fianza a favor de ustedes, devengará un
) interés equivalente a la Tasa Activa en Moneda Extranjera (TAMEX) de las Instituciones del
) Sisiema Financiero que pubiica ia Superintendencia de Banca y Seguros aplicabie durante el

) DOS MIL SEISCIENTOS CATORCE

) período de retraso o la tasa que la sustituya. Los intereses serán caicuiados a partir de la fecha de
) la recepción de la carta notarial dirigida por PERUPETRO a ... (Entidad del sistema financiero)...==
) A partir de la fecha de la expiración o cancelación no se podrá presentar reclamo alguno por la
) presente fianza y .... (Entidad del sistema financiero)..... y el Contratista quedarán liberados de toda
) responsabilidad u obiigación respecto a la presente fianza.==============:

) Atentamente, ======:

s======

|. (Entidad del sistema financiero)=========
ANEXO "C-2"

CARTA FIANZA PARA EL SEGUNDO PERÍODO DEL PROGRAMA MÍNIMO DE | ===

CARTA FIANZA N*====:

pessesescoo=oooo=========
Por la presente, nosotros ..... (Entidad del sistema financiero)... nos constituimos en fiadores
solidarios de HUNT OIL COMPANY (BLOCK 76) OF PERÚ L.L.C., SUCURSAL DEL PERÚ, en
adelante llamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, porel
importe de un millón setecientos cincuenta mil y 00/100 Dólares (US$ 1'750,000.00) a fin de
la garantizar el fiel cumplimiento de las obligaciones del Contratista bajo el programa minimo de
E trabajo del segundo período de la fase de exploración, contenidas en la cláusula cuarta del
¿——— Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en el Lote 76, suscrito con
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

PERUPETRO (en adelante llamado Contrato).===:
La obligación que asume ....(Entidad del sistema financiero) ...... bajo la presente fianza se limita a
pagar a PERUPETRO la suma de un milión setecientos cincuenta mil y 00/100 Dólares (US$
1'750,000.00) requerida en. su solicitud de pago.=========================
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable, incondicional y de realización
automática, pagadera a la presentación dentro del plazo de vigencia de la misma, de una carta
notarial dirigida por PERUPETRO a .... (Entidad del sistema financiero)... solicitando el pago de un
millón setecientos cincuenta mil y 00/100 Dólares (US$ 1'750,000.00), declarando que el
Contratista no ha cumplido con todo o parte de la obligación antes referida y acompañando a dicha
carta, como único recaudo y justificación, una copia certificada de la carta notarial dirigida por
PERUPETRO ai Contratista exigiéndole ei cumplimiento de ta obligación antes referida y
notificándole su intención de hacer efectiva la fianza; dicha carta notarial de PERUPETRO al
Contratista deberá haber sido entregada a éste porlo menos veinte (20) Días calendario antes de
la fecha en que PERUPETRO presente la reclamación de pago a ....(Entidad del sistema

financiero)..... ======: Ssss=ss===================.

) DOS MIL SEISCIENTOS QUINCE

) 2. La presente fianza expirará a más tardar el ..... a menos que con anterioridad a esa fecha ...
) (Entidad del sistema financiero)... reciba una carta de PERUPETRO liberando a ....(Entidad del
) sistema financiero)... y al Contratista de toda responsabilidad bajo la presente fianza, en cuyo caso
) la presente fianza será cancelada en la fecha de recepción de ta mencionada carta de
) PERUPETRO.=
) 3. Toda demora por nuestra parte para honrar la presente fianza a favor de ustedes, devengará un
interés equivalente a la Tasa Activa en Moneda Extranjera (TAMEX) de las Instituciones del
Sistema Financiero que publica la Superintendencia de Banca y Seguros aplicable durante el
período de retraso o la tasa que la susliluya. Los intereses serán caiculados a partir de la fecha de
la recepción de la carta notarial dirigida por PERUPETRO a... (Entidad del sistema financiero)...==
A partir de la fecha de la expiración o cancelación no se podrá presentar reclamo alguno por la
presente fianza y .... (Entidad del sistema financiero)..... y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza. =
Atentamente, ====:

ANEXO "C-3"
CARTA FIANZA PARA EL TERCER PERÍODO DEL PROGRAMA MÍNIMO DE TRABAJO

NOTARIO DE LIMA

1 i _— sos======: ¡INTE

Señores.
PERUPETRO S.A. =======:
Ciudad. ========:
De nuestra consideración:
) Por la presente, nosotros ..... (Entidad del sistema financiero)..... nos constituimos en fiadores
) solidarios de HUNT OIL COMPANY (BLOCK 76) OF PERÚ L.L.C., SUCURSAL DEL PERÚ, en
) adelante llamado e! Contratista, ante PERUPETRO S.A., en adelante lamada PERUPETRO, porel
) importe de dos millones seiscientos mil y 00/100 Dólares (US$ 2'600,000.00) a fin de garantizar el
) fiel cumplimiento de las obligaciones del Contratista bajo el programa mínimo de trabajo del tercer
) período de la fase de exploración, contenidas en la cláusula cuarta del Contrato de Licencia para la
) Exploración y Explotación de Hidrocarburos en el Lote 76, suscrito con PERUPETRO (en adelante
) llamado Contrato).===================================
) La obligación que asume ....(Entidad del sistema financiero) ...... bajo la presente fianza se limita a
) pagar a PERUPETRO la suma de dos millones seiscientos mii y 00/100 Dólares (US$
) 2'500,000.00) requerida en su solicitud de pago.==:
) 1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable, incondicional y de realización
) automática, pagadera a la presentación dentro del plazo de vigencia de la misma, de una carta
) notarial dirigida por PERUPETRO a .... (Entidad dei sistema financiero)... solicitando ei pago de dos
)
)

) DOS MIL SEISCIENTOS DIECISEIS

) millones seiscientos mil y 00/100 Dólares (US$ 2'500,000.00), declarando que el Contratista no ha
) cumplido con todo o parte de la obligación antes referida y acompañando a dicha carta, como único
) recaudo y justificación, una copia certificada de la carta notarial dirigida por PERUPETRO al
) Contratista exigiéndole el cumplimiento de fa obligación antes referida y notificándole su intención
) de hacer efectiva la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber sido
) entregada a éste por lo menos veinte (20) Días calendario antes de la fecha en que PERUPETRO
presente la reclamación de pago a ....(Entidad del sistema financiero)... ====================
2. La presente fianza expirará a más tardar el ..... a menos que con anterioridad a esa fecha ...
| (Entidad del sistema financiero)... reciba una carta de PERUPETRO liberando a ....(Entidad del
sistema financiero)... y al Contratista de toda responsabilidad bajo la presente fianza, en cuyo caso
la presente fianza será cancelada en la fecha de recepción de la mencionada carta de

===:

oz

'ERUPETRO. =========================:
. Toda demora por nuestra parte para honrar la presente fianza a favor de ustedes, devengará un
interés equivalente a la Tasa Activa en Moneda Extranjera (TAMEX) de las Instituciones del
¡Sistema Financiero que publica la Superintendencia de Banca y Seguros aplicable durante el
periodo de retraso o la tasa que la sustituya. Los intereses serán calculados a partir de la fecha de
lla recepción de la carta notarial dirigida por PERUPETRO a... (Entidad dei sistema financiero)...==
partir de la fecha de la expiración o cancelación no se podrá presentar reclamo alguno por la
presente fianza y .... (Entidad del sistema financiero)..... y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza.: ========= =========
ientamente, eso:

Néstor A. Scamarone Muñoz
1O DE LIMA

(Entidad del sistema financiero).

ANEXO "D"
GARANTÍA CORPORATIVA

PERUPETRO S.A, ====: S==soo==s=sso=oso=o====
Av. Luis Aldana 320
Lima 41===============:

Por e! presente documento, HUNT CONSOLIDATED INC., de conformidad con el acápite 3,11 del
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en el Lote 76, a ser
suscrito por PERUPETRO S.A. ("PERUPETRO”) y HUNT OIL COMPANY (BLOCK 76) OF PERÚ
L.L.C., SUCURSAL DEL PERÚ, garantiza solidariamente ante PERUPETRO el cumplimiento por
HUNT OIL COMPANY (BLOCK 78) OF PERÚ L.L.C., SUCURSAL DEL PERÚ, de todas las
obligaciones que ésta asuma en el programa mínimo de trabajo descrito en el acápite 4.6 del
Contrato, así como la ejecución por HUNT OIL COMPANY (BLOCK 76) OF PERÚ L.L.C.,
SUCURSAL DEL PERÚ, de cada uno de los programas anuaies de Explotación, tai como puedan
|

Muñoz

A!
NOTARIO DE LIMA

Néstol

DOS MIL SEISCIENTOS DIECISIETE

ser reajustados o cambiados, que ésta presente a PERUPETRO en cumplimiento del acápite 5.3
del Contrato. =============-
Esta garantía subsistirá mientras sean exigibles las obligaciones de HUNT OIL COMPANY (BLOCK
76) OF PERÚ L.L.C., SUCURSAL DEL PERÚ, derivadas del Contrato. Para los efectos de esta
garantía HUNT CONSOLIDATED INC., se somete a las leyes de la República del Perú, renuncia
expresamente a toda reclamación diplomática y se somete a! procedimiento arbitral para solución
de controversias establecido en la cláusula vigésimo primera del Contrato.==================
Atentamente, ======:

(Funcionario debidamente autorizado).

HUNT CONSOLIDATED INC, =============:
ANEXO "E"

PROCEDIMIENTO CONTABLE

DISPOSICIONES GENERALES. ==

1.1  PROPÓSITO===-

El propósito del presente anexo es el de establecer normas y procedimientos de

contabilidad que permitan determinar los ingresos, inversiones, gastos y costos

operativos del Contratista para efectos del cálculo dei Factor R ,., a que se refiere la

cláusula octava del Contrato. ========================================

1.2 DEFINICIONES ==========================:=============: ===

Los términos utilizados en el presente anexo que han sido definidos en ta cláusula

primera del Contrato, tendrán el significado que se ¡es otorga en dicha cláusuia. Los

términos contables incluidos en el presente anexo, tendrán el significado que les

otorgan las normas y prácticas contables aceptadas en el Perú y en la industría

petrolera intemacional.

1.3 NORMAS DE CONTABILIDAD.

a) El Contratista llevará su contabilidad de conformidad con las normas legales

vigentes, con los principios y prácticas contables establecidos y aceptados

en el Perú y en la industria petrolera internacional, y de acuerdo con lo

dispuesto en el presente Procedimiento Contable. RÁ

b) El "Manual de Procedimientos Contables" al que se refiere el acápite 18.1

del Contrato, deberá considerar las estipulaciones contenidas en el presente

Z REGISTROS CONTABLES, INSPECCIÓN Y AJUSTE
2.1 SISTEMAS DE CUENTAS.= AO

Para efectos de la determinación del Factor R ,.,, el Contratista llevará un sistema

especial de cuentas para registrar en ellas, en Dólares, los ingresos percibidos y

egresos efectuados, con relación a las Operaciones del Contrato. Este sistema

Guau u

OJ1JJLO

|

Muñoz

| Néstor A. Scamarone

22

23

2.4

DOS MIL SEISCIENTOS DIECIOCHO

constará de dos cuentas principales;
Cuenta de Egresos del Factor R .

Cuenta de Ingresos del Factor R 4, y la

Las transacciones efectuadas en moneda nacional, serán registradas al tipo de
cambio venta vigente en el Día en que se efectuó el desembolso o se percibió el
ingreso. Las transacciones efectuadas en Dólares y la valorización de la producción,
se registrarán de conformidad con lo estipulado en el punto 3.3 del presente anexo.
DOCUMENTACIÓN DE SUSTENTO. =================================

El Contratista mantendrá en sus archivos la documentación originai de sustento de

los cargos efectuados a las cuentas del Factor R |... ========================

ESTADO DE CUENTAS DEL FACTORR ¡1

Durante la fase de exploración el Contratista deberá remitir dentro de los treinta Días

siguientes ai vencimiento de cada período, un Estado detallado Mes a Mes de las

cuentas de ingresos y egresos del factor R ,, correspondiente a dicho período. =

De haber optado el Contratista por la aplicación de la metodología descrita en el

acápite 8.3.2, para el cálculo de la regalía, éste presentará a PERUPETRO, dentro

de los treinta (30) Días siguientes a la fecha de Declaración de Descubrimiento

Comercial, un Estado detallado Mes a Mes de las Cuentas de Ingresos y Egresos

del Factor R ,., correspondiente al período transcurrido entre el último Estado

presentado hasta el mes de julio o diciembre del año anterior, según corresponda. =

En adelante, el Contratista presentará a PERUPETRO, dentro de los quince (15)

Días siguientes a la terminación del mes de enero y julio de cada año calendario, un

Estado detallado Mes a Mes de las Cuentas de Ingresos y Egresos del FactorR ¡1

correspondiente al semestre anterior. ===================================

a) Estado de la Cuenta de Ingresos del Factor R ¡1
El Estado Mes a Mes de ia Cuenta de Ingresos incluye la valorización de la
Producción Fiscalizada correspondiente al semestre reportado. Asimismo,
contendrá en forma detallada, y clasificadas por naturaleza, todas las
transacciones por las que el Contratista ha percibido ingresos, incluyendo la
fecha en que éste se percibió efectivamente, así como una descripción corta
de la transacción, número de! comprobante contable, monto en Dólares, o
en moneda nacional y en Dólares si el ingreso se percibió en moneda
nacional, y el tipo de cambio correspondiente. ==============:

b) Estado de ia Cuenta de Egresos dei Factor R ¿1
El Estado Mes a Mes de la Cuenta de Egresos contendrá en forma
detallada y clasificadas por naturaleza, todas las transacciones por las que
el Contratista ha efectuado desembolsos, incluyendo la fecha en que éste se
realizó efectivamente, así como una descripción corta de la transacción,

OJLIIJLI

Néstor A. Sc:

3.

2.5 INSPECCIÓN CONTABLE Y AJUSTES. ====

a)

b)

c)

d)

INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR R ;x

DOS MIL SEISCIENTOS DIECINUEVE

número del comprobante contabie, monto en Dólares, o en moneda nacional
y en Dólares si el desembolso se realizó en moneda nacional, indicando el
tipo de cambio correspondiente.

Ss====:

Los libros de contabilidad y la documentación original de sustento de las
transacciones incluidas en cada Estado de Cuenta serán puestos a
disposición, en horas de oficina, de los representantes autorizados de
PERUPETRO para su inspección, cuando éstos lo requieran.==========
La inspección de los libros de contabilidad y de la documentación de
sustento, se realizará de conformidad con las normas de auditoria
generz!mente aceptadas, incluyendo procedimientos de muestreo, cuando
el caso lo requiera. =========================="="===============
Los Estados de Cuentas del Factor R ¡1 se considerarán aceptados, si
PERUPETRO no los objetara, por escrito, en el plazo máximo de
veinticuatro (24) Meses computados a partir de la fecha de su presentación
a PERUPETRO. ==
Ei Contratista deberá responder documentadamente las observaciones
formuladas por PERUPETRO dentro de los tres (3) Meses siguientes a la
recepción de la comunicación con la que PERUPETRO formuló las
observaciones. Si el Contratista no cumpliera con el plazo antes referido, las
observaciones de PERUPETRO se tendrán por aceptadas. ===========
Toda discrepancia derivada de una inspección contable deberá ser resuelta
por!las Partes en el plazo máximo de tres (3) Meses, computados a partir de
la fecha en que PERUPETRO recibió la respuesta del Contratista. Vencido
el referido plazo, la discrepancia será puesta a consideración del Comité de
Supervisión, para que proceda según lo estipulado en el acápite 7.4 del
Contrato. De persistir la discrepancia las Partes podrán acordar que dicha
discrepancia sea revisada por una firma de auditoria extema previamente
aceptada por PERUPETRO, o que se proceda de conformidad con lo
estipuiado en el acápite 21.3 del Contrato. El fallo arbilrai o el dictamen de
los auditores extemos, serán considerados como definitivos. ============
Si como resultado de la inspección contable se estableciera que en un
determinado periodo debió aplicarse un FactorR ., distinto al que se aplicó,
se procederá a realizar los ajustes corespondientes. Todo ajuste devengará
intereses de acuerdo a lo establecido en el acápite 8.5 del Contrato. =====

3.1 INGRESOS. ==========================================n==========

Se reconocerán como ingresos y se registrarán en la Cuenta de ingresos del Factor
UL di mu

'OTARIO DE LIMA

3.2

DOS MIL SEISCIENTOS VEINTE

R 1a, los siguientes::

a) La valorización de la Producción Fiscalizada de Hidrocarburos, según lo
estipulado en la cláusula octava del Contrato. ==:

b) Enajenación de activos que fueron adquiridos por el Contratista para las
Operaciones del Contrato, y cuyo costo fue registrado en la Cuenta de
Egresos del FactorR ,.,. =:

c) Servicios prestados a terceros en los que participa personal cuyas
remuneraciones y beneficios son registrados a la Cuenta de Egresos del
Factor R +, y/o en los que se utiliza bienes cuyo cosio de adquisición ha
sido registrado en la Cuenta de Egresos del Factor R 4.===============

d) Alquile de bienes de propiedad del Contratista cuyo costo de adquisición fue
registrado en la Cuenta de Egresos del Factor R ,.,, o subarriendo de bienes
cuyo alquiler es cargado en la Cuenta de Egresos dei Factor R ,.========

8) Indemnizaciones obtenidas de seguros tomados con relación a las
actividades del Contrato y a bienes siniestrados, incluyendo las
indemnizaciones de seguros por lucro cesante. No están considerados los
ingresos obtenidos como resultado de contratos de cobertura de precios o

“hedging”. =====================================
5 Otros ingresos que representan créditos aplicables a cargos efectuados ala

Cuenta de Egresos del FactorR ,.,. ===============================
EGRESOS ============================================:

A partir de la Fecha de Suscripción, se reconocerán todas las inversiones, gastos y
costos operativos que se encuentren debidamente sustentados con el comprobante
de pago correspondiente. Sin embargo, este reconocimiento estará sujeto a las
siguientes limitaciones:=======: Sanos non =======
a) En cuanto ai personal:=
Las remuneraciones y beneficios otorgados al persona! del Contratista
asignado permanente o temporalmente a las Operaciones. Para ello, el
Contratista deberá poner a disposición de PERUPETRO S.A., en el
momento que éste ¡o requiera, ta planilla y ia política de personal de ia

empresa. ============================= == =
Se registrarán en general todas las remuneraciones y beneficios del
personal operativo y administrativo del Contratista incurridos en la ejecución
delas Operaciones, ciasificándolos según su naturaleza. ==
En caso que el Contratista desarrollara otras actividades diferentes a las del
Contrato, los costos del personal asignado temporal o parcialmente a las
Operaciones, se cargarán a la Cuenta de Egresos de conformidad con lo
estipuiado en el literai h) de este punto 3.2. ========================

oOJliJis3cl

uñoa

NOTARIO DE LIMA

b)

c)

d)

e)

DOS MIL SEISCIENTOS VEINTIUNO

En cuanto a servicios de Afiliadas:
En los servicios recibidos de Afiliadas, los cobros serán competitivos con
aquellos en los cuales el servicio pudiera ser prestado por otras compañías.
En cuanto a los materiales y equipos:==:
Los maleriales y equipos que adquiera el Contratista, serán regisirados en la
Cuenta de Egresos del Factor R ¿, de acuerdo con lo indicado a

as

- Materiales y equipos nuevos (condición "A' =============
Como condición "A" serán considerados aquellos materiales y
equipos nuevos, que están en condición de ser utilizados sin
reacondicionamiento alguno, y se registrarán al precio de la
correspondiente factura comercial más aquellos costos
generalmente aceptados por la práctica contable, inciuyendo los
costos adicionales de importación si fuera el caso.=============

- Materiales y equipos usados (condición "B”).
Como condición "B" serán considerados aquellos materiales y
equipos que no siendo nuevos están en condición de ser utilizados
sin reacondicionamiento alguno, y se registrarán al setenta y cinco
por ciento (75%) del precio al que se cotizan en ese momento los
materiales y equipos nuevos, o al precio de compra según la
correspondiente factura comercial, lo que resuitare menor:

- Materiales y equipos (condición "C”). =============:
Como condición "C" serán considerados aquellos materiales y
equipos que pueden ser utilizados para su función original después
de un adecuado reacondicionamiento, y se registrarán al cincuenta
por ciento (50%) del precio al que se cotizan en ese momento los
materiales y equipos nuevos, e al precio de compra según la
correspondiente factura comercial, lo que resultare menor. =======

En cuanto a fletes y gastos de transporte:==========================

Sólo se reconocerá los gastos de viaje del personal del Contratista y de sus

familiares, así como los gastos de transporte de efectos personales y

menaje de casa, de acuerdo a la política intema de la empresa. =========

En el transporte de equipos, materiales y suministros necesarios para las

Operaciones, el Contratista evitará ei pago de "faisos fietes”. De darse el

caso, el reconocimiento de tales desembolsos estará supeditado a la

expresa aceptación por escrito de PERUPETRO.:

En cuanto a los seguros:======================================

Las primas y costos netos de los seguros colocados totaio parcialmente en

OJLÍIIEL

Muñoa

De

3.3

DOS MIL SEISCIENTOS VEINTIDOS

Afiliadas dei Contratista, serán reconocidos únicamente en la medida en que
éstos se cobren en forma competitiva respecto a compañias de seguros que
no tengan relación con el Contratista. =:
No se debe considerar los pagos efectuados como resultado de contratos
de cobertura de precios "hedging”.
1 En cuanto a los tributos:=====: st
Sólo se reconocerán los tributos pagados con relación a actividades
inherentes al Contrato. ====:
9) En cuanto a gastos de investigación:=:
Los gastos de investigación para el desarrollo de nuevos equipos,
materínles, procedimientos y técnicas a utilizarse en la búsqueda, desarrollo
y producción de Hidrocarburos, así como gastos de perfeccionamiento de
los mismos, serán reconocidos previa aprobación por escrito de
PERUPETRO.=============oscomoooo=oo======================
h) En cuanto a la asignación proporcional de gastos en general:
Si el Contratista desarrollara otras actividades además de las del Contrato, o
tuviese suscrito con PERUPETRO más de un contrato, los costos del
personal técnico y administrativo, los gastos de mantenimiento de oficinas
administrativas, los gastos y costos de operación de almacenes, así como
otros gastos y costos indirectos, se cargarán a la Cuenta de Egresos del
Factor R ¡4 sobre una base de asignación proporcional de gastos que
obedecerá a una política previamente propuesta por el Contratista y
aceptada por PERUPETRO.=: Sa=========:
OPORTUNIDAD DEL REGISTRO. ==:
a) Los ingresos correspondientes a la valorización de la Producción Fiscalizada
de Hidrocarburos de un determinado mes caiendano, se registrarán como
ingresos del mes calendario en el que los Hidrocarburos fueron fiscalizados.
b) Los ingresos a que se refieren los literales b), c), d), e) y f) del punto 3.1 del
presente anexo, se cargarán a la Cuenta de Ingresos en el momento en que
efectivamente se percibieron. ==-
c) Los egresos se registrarán en el momento en que se efectuó el pago
correspondiente. ===========:

4. INGRESOS Y EGRESOS NO RECONOCIDOS. ===: ==

4.1

INGRESOS NO RECONOCIDOS. ===
Para efectos del cálculo del Factor R +1, no se reconocerán como ingresos, los
siguientes:=
a) Ingresos financieros en general.
b) Ingresos percibidos por la prestación de servicios o enajenación de bienes

pw63139323

c)

4.2 EGRESOS NO RECONOCIDOS. =-

DOS MIL SEISCIENTOS VEINTITRES

de propiedad del Contratista, efectuadas antes de la Fecha de Suscripción
del Contrato. === poes ooooocoooses=====
Ingresos percibidos por actividades no relacionadas con las Operaciones del
Contrato. ===========:

Para efectos del cálculo del Factor R ,.,, no se reconocerán como egresos los
desembolsos efectuados por los siguientes conceptos:=============: ====

a)

b)

1)

m)

mn

5. REVISIÓN DEL PROCEDIMIENTO CONTABLE.

Las Inversiones, gastos y costos incurridos por el Contratista antes de la
Fecha de Suscripción del Contrato. ===============================
Los gastos de intereses sobre préstamos, incluyendo los intereses sobre
créditos de los proveedores. =:
Los gastos financieros en general.
Los costos incurridos por la toma de inventarios en caso de efectuarse
alguna cesión de derechos del Contratista en virtud del Contrato.

Depreciación y amortización de activos. ============================
Montos que se paguen como consecuencia del incumplimiento de
obligaciones del Contrato, asi como las multas, sanciones e
indemnizaciones impuestas por las autoridades, inclusive tas impuestas
como resultados de juicios. =========: Sa 22"

Multas, recargos y reajustes derivados del incumplimiento en el pago
oportuno de tributos vigentes en el país. ===========================
Impuesto a la Renta aplicable al Contratista y el impuesto apiicabie a las
utilidades disponibles para el titular de! exterior, si fuera el caso. =========
Impuesto General a las Ventas y de Promoción municipal, excepto cuando
constituya gasto de acuerdo a la Ley del Impuesto a la Renta.
Las donaciones en general, excepto aquelias previamente aprobadas por
PERUPETRO. ==============================================
Gastos de publicidad, excepto aquellos previamente aprobados por
PERUPETRO. ============================:
Los costos y gastos de transporte y comercialización de los Hidrocarburos
más allá del Punto de Fiscalización de la Producción. =================
Las inversiones en instalaciones para el transporte y almacenamiento de los
Hidrocarburos producidos en el Área de Contrato, después del Punto de
Fiscalización de la Producción. =
Otros gastos e inversiones no vinculados con ¡as Operaciones dei Contrato.

RENE

IL

Las disposiciones del presente Procedimiento Contable podrán ser modificadas por
acuerdo de las Partes, con ta indicación de la fecha a partir de la cual empezará a regir. ===
o0oJl13JZ4

arone Muñoz

Nóst

DOS MIL SEISCIENTOS VEINTICUATRO

ANEXO “F”

UNIDADES DE TRABAJO EXPLORATORIO (UTE)
TABLA DE EQUIVALENCIAS

Actividad | UTE

|

Sísmica 2D — Km | 1,00
Sísmica 3D — Km? | 3,00
Reprocesamiento 2D — Km T 0,02
Gravimetría — Km | 0,02
| Magnetometría — Km 0,02
Estudios por periodo 20

| Pozos: Profundidad — m |

| 0- 1000 0,10xm z

101 — 2000 | 0,13xm

201 - 3000 018xm 7 |

L 3004000 o 0,22xm 2]

| 4001 a más 0,25x m |

Nota.- Para efecto de valorización de las fianzas establecidas en el acápite 3.10, se debe usar

la siguiente equivalencia: 1 UTE = US$ 5,000 ========================.
Agregue usted, Señor Notario, lo que fuere de ley y sírvase cursar los partes correspondientes al
Registro Público de Hidrocarburos para su inscripción.================================
Lima, 02 de mayo de 2006. =================================:

FIRMANDO POR PERUPETRO SA., EL SEÑOR JOSÉ EDUARDO CHÁVEZ CÁCERES.
FIRMANDO POR HUNT OIL COMPANY (BLOCK 78) OF PERÚ L.L.C., SUCURSAL DEL PERÚ,
EL SEÑOR CARLOS DEL SOLAR SIMPSON.================
FIRMANDO POR HUNT CONSOLIDATED, INC., EL SEÑOR CARLOS DEL SOLAR SIMPSON.=
FIRMANDO POR EL BANCO CENTRAL DE RESERVA DEL PERU, LOS SEÑORES RENZO
ROSSIN!I MIÑÁN Y CARLOS AUGUSTO BALLON AVALOS. ===========================
AUTORIZA LA MINUTA EL DOCTOR GERMÁN BARRIOS FERNANDEZ-CONCHA , ABOGADO
CON REG, C.A.L N* 20390
INSERTO NÚMERO UNO ===
DECRETO SUPREMO N* 035-2005-EM.
EL PRESIDENTE DE LA REPUBLIC,
CONSIDERANDO: ============
QUE, ES POLITICA DEL GOBIERNO PROMOVER EL DESARROLLO DE LAS ACTIVIDADES
HIDROCARBURIFERAS, A FIN DE GARANTIZAR El FUTURO ABASTECIMIENTO DE
COMBUSTIBLE SOBRE LAS BASE DE LA LIBRE COMPETENCIA;=====================
QUE, MEDIANTE LEY N* 26221, LEY ORGÁNICA DE HIDROCARBUROS, SE REGULAN LAS

y "o0JiJIicdo

) DOS MIL SEISCIENTOS VEINTICINCO

) ACTIVIDADES DE HIDROCARBUROS EN EL TERRITORIO NACIONAL;=
) QUE EN EL ARTÍCULO 10” DE LA LEY N* 26221, ESTABLECEN DIFERENTES FORMAS
) CONTRACTUALES PARA REALIZAR ACTIVIDADES DE EXPLORACIÓN Y/O EXPLOTACIÓN DE

) QUE, PERUPETRO S.A., CONFORME A LO ESTABLECIDO EN LOS ARTÍCULOS 6? Y 11* DE
) LA LEY N* 26221, HA SIDO AUTORIZADO PARA NEGOCIAR Y CELEBRAR CONTRATOS
) PARA EXPLORACIÓN Y/O EXPLOTACIÓN DE HIDROCARBUROS, PREVIA NEGOCIACIÓN
) DIRECTA O POR CONVOCATORIA. =======================================:
) | QUE, AL AMPARO DE LAS FACULTADES SEÑALADAS EN EL CONSIDERANDO
) PRECEDENTE PERUPETRO S.A. HA NEGOCIADO CON LA EMPRESA HUNT OIL COMPANY
(BLOCK 76) OF PERÚ L.L.C., SUCURSAL DEL PERÚ, EL PROYECTO DE CONTRATO DE
LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 76,
UBICADO ENTRE LAS PROVINCIAS DE MANU Y TAMBOPATA DEL DEPARTAMENTO DE
MADRE DE DIOS, PAUCARTAMBO Y QUISPICANCH! DEL DEPARTAMENTO DE CUSCO Y
CARABAYA DEL DEPARTAMENTO DE PUNO;==: e
QUE, MEDIANTE ACUERDO DE DIRECTORIO N*040-2005 DE FECHA 30 DE JUNIO DE 2005,
EL DIRECTORIO DE PERUPETRO S.A. APROBO EL PROYECTO DE CONTRATO DE LICENCIA
PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 76,
ELEVÁNDOLO AL PODER EJECUTIVO PARA SU CONSIDERACIÓN Y RESPECTIVA

¿
APROBACIÓN:=============================: pan=on=========
QUE, DE ACUERDO ALO ESTABLECIDO EN LOS ARTÍCULOS 63" Y 66” DE LA LEY N* 26221,
EN EL DECRETO LEGISLATIVO N* 668% Y DEMAS NORMAS APLICABLES, ES PROCEDENTE
%__ OTORGARLAS GARANTÍAS SEÑALADAS POR ESTOS DISPOSITIVOS;==================
DE CONFORMIDAD CON LO DISPUESTO ENLOS NUMERALES 8) Y 24) DEL ARTÍCULO 118"
) DE LA CONSTITUCIÓN POLÍTICA DEL PERÚ Y LA LEY ORGÁNICA DE HIDROCARBUROS,
) LEYN* 26221, MODIFICADA POR LA LEY DE ACTUALIZACIÓN EN HIDROCARBUROS, LEY N”

NOTARIO DE LIMA

) DECRETA:=:

ARTÍCULO1*.- DEL LOTE OBJETO DEL CONTRATO. os
) APROBAR LA CONFORMACIÓN, EXTENSIÓN, DELIMITACIÓN Y NOMENCLATURA DEL ÁREA
) INICIAL DEL LOTE 76, UBICADO ENTRE LAS PROVINCIAS DE MANU Y TAMBOPATA DEL
€). DEPARTAMENTO DE MADRE DE DIOS, PAUCARTAMBO Y QUISPICANCHI DEL
) DEPARTAMENTO DE CUSCO Y CARABAYA DEL DEPARTAMENTO DE PUNO,
) ADJUDICÁNDOLO A PERUPETRO S.A. Y DECLARÁNDOLO MATERIA DE SUSCRIPCIÓN DEL
) CONTRATO. EL MAPA Y MEMORIA DESCRIPTIVA DE DICHO LOTE FORMAN PARTE
) INTEGRANTE DEL PRESENTE DECRETO SUPREMO.================:
) ARTÍCULO 2”.- DE LA APROBACIÓN DEL CONTRATO ================================
) APROBAR EL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE

DOS MIL SEISCIENTOS VEINTISE IS

HIDROCARBUROS EN EL LOTE 76, QUE CONSTA DE UNA (1) CLAUSULA PRELIMINAR,
VEINTIDOS (22) CLÁUSULAS Y OCHO (08) ANEXOS, A CELEBRARSE ENTRE PERUPETRO
S.A. Y HUNT OIL COMPANY (BLOCK 76) OF PERÚ L.L.C., SUCURSAL DEL PERÚ, CON
INTERVENCIÓN DEL BANCO CENTRAL DE RESERVA DEL PERÚ PARA GARANTIZAR A LA
EMPRESA CONTRATISTA LO ESTABLECIDO EN LOS ARTÍCULOS 63” Y 66” DE LA LEY
ORGÁNICA DE HIDROCARBUROS, LEY N* 26221 .========================= es!
ARTÍCULO 3.- DE LA AUTORIZACIÓN PARA SUSCRIBIR EL CONTRATO. =========:
AUTORIZAR A PERUPETRO S.A. A SUSCRIBIR CON HUNT OIL COMPANY (BLOCK 76) OF
PERÚL.L.C., SUCURSAL DEL PERÚ, EL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN
Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 78, APROBADO POR EL PRESENTE
¿DECRETO SUPREMO. =========: oe
¡ARTÍCULO 4” .- DEL REFRENDO.=== S=========:
EL PRESENTE DECRETO SUPREMO SERA REFRENDADO POR EL MINISTRO DE ECONOMÍA
Y FINANZAS Y POR EL MINISTRO DE ENERGÍA Y MINAS.====================
DADO EN LA CASA DE GOBIERNO, EN LIMA A LOS SEIS DIAS DEL MES DE OCTUBRE DEL
AÑO DOS MIL CINCO. ========================================2==9==========
ALEJANDRO TOLEDO - PRESIDENTE CONSTITUCIONAL DE LA REPÚBLICA=
FERNANDO ZAVALA LOMBARD! - MINISTRO DE ECONOMÍA Y FINANZAS.
GLODOMIRO SÁNCHEZ MEJÍA - MINISTRO DE ENERGÍA Y MINAS
INSERTO NÚMERO DOS =================== o
APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 76.
ACUERDO DE DIRECTORIO N* 040-2005.===
SAN BORJA, 30 DE JUNIO DEL 2,005.========: s=======
VISTO EL MEMORANDO N? CONT-GFNE-922-2005, DEL 24 DE JUNIO DEL 2,005, POR EL
QUE SE SOLICITA LA APROBACIÓN DEL PROYECTO DEL CONTRATO DE LICENCIA PARA
LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 76; Y, =-
CONSIDERANDO ==============so=osesossssseso==================e===========
QUE, LAS COMISIONES DE TRABAJO DE PERUPETRO S.A. Y DE HUNT OIL COMPANY
(BLOCK 76) OF PERÚ L.L.C., SUCURSAL DEL PERÚ, LLEGARON A UN ACUERDO SOBRE EL
TEXTO DE PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCABUROS EN EL LOTE 76;====:
QUE, EN EL INFORME TÉCNICO - LEGAL N* GFNE-570-2005, LA COMISIÓN DE TRABAJO DE
PERUPETRO S.A. CONCLUYE QUE, DE ACUERDO A LOS ASPECTOS LEGALES,
CONTRACTUALES, ECONÓMICOS Y GEOLÓGICOS ANALIZADOS, ASÍ COMO AL
PROGRAMA MÍNIMO DE TRABAJO CONVENIDO, EL PROYECTO DE CONTRATO DE
LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 76,
CUMPLE CON TODAS LAS NORMAS Y REQUISITOS EXIGIDOS PARA LA CONTRATACIÓN

puosiJIJscl

) DOS MIL SEISCIENTOS VEINTISIETE

) DE HIDROCARBUROS POR LO QUE, RECOMIENDA LA APROBACIÓN DEL PROYECTO DE
) CONTRATO ANTES CITADO; Sans
) QUE, EL ARTÍCULO 11% DE LA LEY N' 26221, LEY ORGÁNICA DE HIDROCARBUROS
) MODIFICADO POR EL ARTÍCULO 1% DE .LA LEY N* 27377, LEY DE ACTUALIZACIÓN EN
) HIDROCARBUROS, ESTABLECEN QUE LOS CONTRATOS SE APROBARÁN POR DECRETO
) SUPREMO REFRENDADO POR LOS MINISTROS DE ECONOMÍA Y FINANZAS Y DE ENERGÍA
y | "Y MINAS, EN UN PLAZO NO MAYOR DE SESENTA (60) DIAS DE INICIADO EL TRÁMITE DE
) APROBACIÓN ANTE EL MINISTERIO DE ENERGÍA Y MINAS POR LA ENTIDAD
) CONTRATANTE;==============-
; DE CONFORMIDAD CON EL ARTÍCULO 44” DEL ESTATUTO SOCIAL DE PERUPETROS.A; ==
; EL DIRECTORIO, POR UNANIMIDAD;====- se========

1. APROBAR EL PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 76, A SUSCRIBIRSE ENTRE PERUPETRO
S.A. Y HUNT OIL COMPANY (BLOC 76) OF PERÚ L.L.C., SUCURSAL DEL PERÚ; ASÍCOMO,
EL PROYECTO DE DECRETO SUPREMO, QUE APROBARÍA EL MENCIONADO CONTRATO;
LOS QUE SE ADJUNTAN AL PRESENTE ACUERDO FORMAN PARTE INTEGRANTE DEL

MISMO.
2. ELEVAR AL SEÑOR MINISTRO DE ENERGÍA Y MINAS LOS PROYECTOS DE DECRETO
SUPREMO Y DE CONTRATO DE LICENCIA, REFERIDOS EN EL NUMERAL 1. PRECEDENTE,
PARA SU CORRESPONDIENTE TRÁMITE DE APROBACIÓN POR DECRETO SUPREMO DE
CONFORMIDAD CON EL ARTÍCULO 11” DE LA LEY No. 26221, LEY ORGÁNICA DE
HIDROCABUROS, MODIFICADO POR EL blica 1% DE LA LEY N* 27377, LEY DE
ACTUALIZACIÓN EN HIDROCARBUROS.=====: ==

3. AUTORIZAR AL GERENTE GENERAL DE PERUPETRO S.A. A SUSCRIBIR EL CONTRATO A
QUE SE REFIERE EL NUMERAL 1. QUE ANTECEDE, UNA VEZ QUE SE HAYA EXPEDIDO EL
CORRESPONDIENTE DECRETO SUPREMO. ==================================== ==
4. EXONERAR EL PRESENTE ACUERDO DEL TRAMITE DE LECTURA Y APROBACION DE

— NE8SIOr A Dual

LO QUE TRANSCRIBO A USTED PARA SU CONOCIMIENTO Y DEMAS FINES.
SAN BORJA, 30 DE JUNIO DEL 2,005.===================== e
UNA FIRMA - ANTONIO CUETO DUTHURBURU - PRESIDENTE DEL DIRECTORIO
PERUPETRO S.A.=================================9=====2==22H HH E==5==
) UNA FIRMA — ¡SABEL TAFUR MARÍN — SECRETARÍA GENERAL. =======================
) UN SELLO: PERUPETRO - GERENCIA GENERAL.- FECHA 1 DE JUL. 2005.
) INSERTO NÚMERO TRES.=======
)
)

A
|
|
|

REGISTRO DE PERSONAS JURÍDICAS RUBRO: NOMBRAMIENTOS DE MANDATARIOS
DOS MIL SEISCIENTOS VEINTIOCHO

POR SESIÓN DE DIRECTORIO DEL 15/12/2004, SE ACORDÓ: 1) NOMBRAR A JOSÉ
EDUARDO CHÁVEZ CÁCERES (D.N.I. N”09343700) COMO GERENTE GENERAL A PARTIR
DE LA FECHA DEL PRESENTE ACUERDO, Y OTORGARLE PODERES EN SU CONDICIÓN DE
GERENTE GENERAL. LIBRO DE ACTAS N” 04, LEGALIZADA ANTE EL NOTARIO RICARDO
FERNANDIN! BARREDA CON FECHA 25/11/2003, BAJO EL N* 47,282. POR COPIA
CERTIFICADA DEL 03/02/2005 OTORGADA ANTE NOTARIO FERNANDINI BARREDA
RICARDO EN LA CIUDAD DE LIMA EL TÍTULO FUE PRESENTADO EL 07/02/2005 'A LAS
01:32:27 PM HORAS, BAJO EL N* 2005-00061597 DEL TOMO DIARIO 0459. DERECHOS
S/.40.00 CON RECIBO (S) NÚMERO (S) 00008850-09 00012236-09.- LIMA, 21 DE FEBRERO

DE 2005.=:
FIRMADO Dr. NILO ARROA UGAZ Registrador Público ORLC =========================
INSERTO NÚMERO CUATRO Sereoosooces========:

SUPER INTENDENCIA NACIONAL.:
DE LOS REGISTROS PÚBLICOS.=
ZONA REGISTRAL N* IX. SEDE LIMA.
OFICINA REGISTRAL LIMA. ======
N* PARTIDA: 11125016. == ==
INSCRIPCIÓN DE PODERES OTORGADOS POR SOCIEDADES CONSTITUIDAS O
SUCURSALES ESTABLECIDAS EN EL EXTRANJERO. =============================
HUNT CONSOLIDATED INC. q
REGISTRO DE PERSONAS JURÍDICAS. aa
RUBRO: OTORGAMIENTO. = _
A00004.==: =S======= =

POR ESCRITURA PÚBLICA DEL 03/05/2005 OTORGADA ANTE NOTARIO ALDO ESPINO:

ORÉ, EN LA CIUDAD DE LIMA Y POR ACUERDO DE DIRECTORIO DEL 24/03/2005 SE
RESUELVE QUE RAY LEE HUNT (PASAPORTE N* 130807815); DENNIS JOSEPH
GRINDINGER (PASAPORTE N* 133151945); STEPHEN GERALD SUFLLENTROP
(PASAPORTE N* 133604395), LARRY A. BOTTEMLEY (PASAPORTE N” 500226997);
BÁRBARA CECILIA BRUCE VENTURA (D.N.I. N*07269874) Y CARLOS DEL SOLAR SIMPSON
(D.N.J. N07275671), ACTUANDO DE MANERA INDIVIDUAL, CONJUNTA O SOLIDARIAMENTE
QUEDAN POR EL PRESENTE AUTORIZADOS, EN REPRESENTACIÓN DE LA SOCIEDAD, A
SUSCRIBIR Y OTORGAR LA GARANTÍA Y A SUSCRIBIR Y OTORGAR EL CONTRATO DE
LICENCIA CON EL ÚNICO FIN DE PROPORCIONAR LA GARANTÍA. EL TÍTULO FUE
PRESENTADO EL 05/05/2005 A LAS 09:25:02 AM HORAS, BAJO EL N” 2005 00213280 DEL
TOMO DIARIO 0462. DERECHOS S/.276.00 CON RECIBO(S) NÚMERO(S) 00017694 08
00022873 11 LIMA. 30 DE MAYO DE 2005. =======:
FIRMADO POR MIGUEL A. DELGADO VILLANUEVA Registrador Público ORLC =-

OJLIUZLY

DOS MIL SEISCIENTOS VEINTINUEVE

INSERTO NÚMERO CINCO ===
SUNARP.:
SUPER INTENDENCIA NACIONAL.
DE LOS REGISTROS PÚBLICOS.==
ZONA REGISTRAL N' IX. SEDE LIMA.
OFICINA REGISTRAL LIMA. ===
N* PARTIDA: 11760310. =
HUNT OIL COMPANY (BLOCK 76) OF PERÚ L.L.C., SUCURSAL DEL PERÚ. ==
REGISTRO DE PERSONAS JURÍDICAS. ================

'OR ESCRITURA PÚBLICA DE 28/04/2005 OTORGADA ANTE NOTARIO ESPINOSA ORE
DO EN LA CIUDAD DE LIMA Y POR ACUERDO DE LOS GERENTES DE LA COMPAÑÍA CON

ECHA 03/03/2005 SE RESUELVE LOS SIGUIENTE: =================================
1) ABRIR UNA SUSCURSAL EN EL PERÚ DENOMINADA HUNT OIL COMPANY (BLOCK 76) OF
PERÚ L.L.C., SUCURSAL DEL PERÚ (LA SUCURSAL), CON DOMICILIO EN LA CAPITAL DEL
PERÚ, CON UN CAPITAL INICIAL DE US$ 5,000.00 O SU EQUIVALENTE EN NUEVOS SOLES,
PARA DEDICARSE ALA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS, ASÍ COMO
'A CUALQUIER OTRA ACTIVIDAD RELACIONADA, PROCESAMIENTO Y/O FRACCIONAMIENTO
DE HIDROCARBUROS, TRANSPORTE DE PETRÓLEO Y/O GAS, Y CUALQUIER ACTIVIDAD,
SEA DE LA NATURALEZA QUE FUESE, CONTEMPLADAS EN LAS LEYES PERUANAS.======
2) AUTORIZAR A BÁRBARA CECILIA BRUCE VENTURA (D.N.I. N* 07269874), GERMÁN
BARRIOS FERNANDEZ-CONCHA (D.N.I. N* 08774403), MARK CHARLES SGUNNIN
(PASAPORTE N' 131956208), CARLOS DEL SOLAR SIMPSON (D.N.I. N*07275671), DENNIS
JOSÉPH GRINDINGER (PASAPORTE N* 133151945), STEPHEN CRAIG HURLEY (PASAPORTE
N' 15899378) Y CALE MORGAN COULTER (PASAPORTE N* 158406268), O CUALQUIERADE
ELLOS, PARA FIRMAR EN REPPRESENTACIÓN DE LA SUCURSAL; (1) EL CONTRATO DE
LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS DEL LOTE 760
EL MISMO LOTE SI EL NÚMERO CAMBIA QUE SERÁ SUSCRITO CON PERUPETRO SAA., Y (11)
PARA PERUPETRO S.A. Y OTRAS AUTORIDADES CON EL FIN DE ASUMIR Y MANTENER LA
PARTICIPACIÓN EN EL LOTE 76. 3) AUTORIZAR EL NOMBRAMIENTO DE GERMÁN BARRIOS
FERNANDEZ-CONCHA (D.N.I. N* 08774403), COMO MANDATARIO NACIONAL PRINCIPAL Y
RAUL BARRIOS ORBEGOSO (D.N.I. N” 08774459) COMO MANDATARIO NACIONAL
SUSTITUTO DE SU SUSCURSAL PERUANA, ESTANDO CADA UNO DE ELLOS AUTORIZADO
A ACTUAR DE MANERA CONJUNTA Y/O INDIVIDUALMENTE SEGÚN LO CONSIDEREN
APROPIADO Y NECESARIO, Y POR LO TANTO RECONOCE Y VERIFICA QUE ESTOS
MANDATARIOS SERÁN REPRESENTANTES LEGALES PERMANENTES DE LA SUCURSAL EN
EL PERÚ. 4) AUTORIZAR A LOS MANDATARIOS NACIONALES Y LES OTORGA PLENOS

DOS MIL SEISCIENTOS TREINTA

) PODERES PARA QUE PUEDAN ACTUAR DE MANERA CONJUNTA Y/O INDIVIDUAL, SEGÚN
) LO CONSIDEREN NECESARIO Y APROPIADO, ANTE CUALQUIER AUTORIDAD PÚBLICA Y/O
) PRIVADA Y/O TERCEROS EN GENERAL, YA SEAN PERSONAS NATURALES O JURÍDICAS,
) DE CONFORMIDAD CON LA LEY GENERAL DE SOCIEDADES, LA LEY DE HIDROCARBUROS
) DEL PERÚ Y LA LEGISLACIÓN PERUANA, INCLUYENDO LOS ARTÍCULOS 74” Y 75” DE

CÓDIGO DE PROCEDIMIENTOS CIVILES, DE ACUERDO CON LOS ARTÍCULOS 74* Y 75” DE

CPC, LOS MANDATARIOS CONJUNTAMENTE E INDIVIDUALMENTE, PODRÁ REALIZAR

TODOS LOS ACTOS DE DISPOSICIÓN DE DERECHOS SUSTANTIVOS, TALES COMO

DEMANDAR, RECONVENIR; CONTESTAR DEMANDAS... CELEBRAR ACTOS JURÍDICOS

DESPUÉS DE LA EMISIÓN DE SENTENCIA; SUSTITUIR O DELEGAR LA REPRESENTACIÓN

PROCESAL. 5) AUTORIZAP A BÁRBARA CECILIA BRUCE VENTURA (D.N.I. N* 07269874),
— GERMÁN BARRIOS FERNANDEZ-CONCHA (D.N.I. N* 08774403), MARK CHARLES GUNNIN
PASAPORTE N? 131956208), CARLOS DEL SOLAR SIMPSON (D.N.I. N%07275671), DENNIS
OSÉPH GRINDINGER (PASAPORTE N' 133151945), STEPHEN CRAIG HURLEY (PASAPORTE
N? 15899378) Y CALE MORGAN COULTER (PASAPORTE N? 158406268) PARA QUE REALICEN
DE MANERA INDIVIDUAL O CONJUNTA LOS SIGUIENTES ACTOS EN REPRESENTACIÓN DE
LA SUCURSAL: A) FIRMAR Y SUSCRIBIR TODO TIPO DE MINUTAS Y ESCRITURAS PÚBLICAS
INCLUYENDO CUALQUIER DOCUMENTO NOTARIAL. B) PARTICIPAR Y VOTAR CON PLENAS
FACULTADES EN CUALQUIER JUNTA DE ACCIONISTAS EN LA QUE LA SUCURSAL O LA
COMPAÑÍA SEA ACCIONISTA, Y TRATAR CUALQUIER PUNTO DE AGENDA DE DICHA JUNTA
DE ACCIONISTAS, ASÍ COMO CUALQUIER OTRO TEMA QUE PUDIERA SER PRESENTADO A
LA JUNTA. C) NEGOCIAR, SUSCRIBIR, FIRMAR, MODIFICAR, RESCINDIR, RESOLVER Y DAR
) POR CONCLUÍDOS CONTRATOS DE TRABAJO A PLAZO FIJO O POR PERIODOS
) INDEFINIDOS, CONTRATOS DE COMPRA-VENTA DE CUALQUIER TIPO DE BIENES,
) CONTRATOS DE CESIÓN, CONTRATOS DE PRENDA DE ACCIONES O BIENES, CESIÓN DE
) ACUERDOS DE DERECHOS, CONTRATOS DE LICENCIA, CONTRATOS DE EVALUACIÓN
) TÉCNICA, CONTRATOS DE SUMINISTRO, CONTRATOS DE HIPOTECA, CONTRATOS DE
) COMRA-VENTA DE BIENES MUEBLES E INMUEBLES, CONTRATOS DE PERMUTA,
) CONTRATOS DE SUMINISTRO, CONTRATOS DE ARRENDAMIENTO Y
) RETROARRENDAMIENTO, CONTRATOS PARA LA PRESTACIÓN DE SERVICIOS EN
) GENERAL, QUE COMPRENDE CONTRATOS DE SERVICIOS, CONTRATOS DE OBRAS,
) PÚBLICAS, CONTRATOS DE FIANZA, CONTRATOS PARA LA INCAUTACIÓN DE BIENES,
) GARANTÍAS ORDINARIAS Y GARANTÍAS SOLIDARIAS, GARANTÍAS EN GENERAL, COMO
) GRAVÁMENES O HIPOTECAS, CONTRATOS PARA LA LIQUIDACIÓN DE DEUDAS,
) CONTRATOS DE SEGURO, CONCESIÓNES PÚBLICAS Y PRIVADAS, CONTRATOS DE
) PUBLICIDAD, CONTRATO DE TRANSPORTE, CONTRATOS DE DISTRIBUCIÓN, ACUERDOS
) DE ACCIONISTAS O SOCIOS EN LOS QUE LA COMPAÑÍA ES ACCIONISTA O SOCIO, Y
) CUALQUIER OTRO TIPO DE ACUERDO CON CONTRATO, SEA NOMINADO O INNOMINADO.

prosJly3JJa

) DOS MIL SEISCIENTOS TREINTA Y UNO

) D) ABRIR Y CERRAR CUENTAS BANCARIAS, OTORGAR, FIRMA, ENDOSAR, CANCELAR Y
) HACER EFECTIVOS CHEQUES EN CUENTAS BANCARIAS, ALQUILAR CAJAS DE
) SEGURIDAD Y ABRIRLAS Y RETIRAR SU CONTENIDO. E) REPRESENTAR ALA COMPAÑÍA
) ANTE TODO TIPO DE AUTORIDADES EN EL PERÚ SEA AUTORIDADES
) GUBERNAMENTALES, JUDICIALES, POLÍTICAS, DE TRABAJO, ADMINISTRATIVAS,
) ADUANERAS, TRIBUTARIAS, MUNICIPALES, POLICIALES O CIVILES O CUALQUIER OTRO
, TIPO DE AUTORIDADES EN EL PERÚ O ANTE CUALQUIER PERSONA NATURAL O JURÍDICA.
F) EN EL EJERCICIO DE LAS REPRESENTACIONES ANTE LAS AUTORIDADES EN EL PERÚ
TAL COMO SE HA MENCIONADO ANTERIORMENTE, FIRMAR Y PRESENTAR
DECLARACIONES JURADAS Y OTROS DOCUMENTOS, PRESENTAR CUALQUIER TIPO DE
DEMANDAS... INCLUYENDO PODERES Y FACULTADES GENERALES ESTABLECIDAS EN EL
ARTÍCULO 74* DE CÓDIGO DE PROCEDIMIENTOS CIVILES Y LOS PODERES Y FACULTADES
ESPECIALES CONTENIDAS EN EL ARTÍCULO 75% DE DICHO CÓDIGO... Y) DECIDIR LA
APERTURA DE CUENTAS BANCARIAS, COMERCIALES Y CORRIENTES Y DISPONER DE
ELLAS; GIRAR, ENDOSAR, CANCELAR Y HACER EFECTIVO CHEQUES; GIRAR, ACEPTAR,
ENDOSAR, DESCONTAR, PROTESTAR, GARANTIZAR Y CANCELAR LETRAS, VOUCHERS,
PAGARES Y SOLICITAR GARANTÍAS; RETIRAR, VENDER, COMPRA Y AFECTAR VALORES;
EMITIR RECIBOS Y OTORGAR CANCELACIONES... J) CONTRATAR TODO TIPO DE
PRÉSTAMOS BANCARIOS Y COMERCIALES POR LOS QUE LA COMPAÑÍA OTORGUE Y
RECIBA DINERO; OTORGANDO GRAVÁMENES O HIPOTECA SOBRE LOS BIENES DE LA
COMPAÑÍA, ASÍ COMO GARANTÍAS PARA DICHOS PRÉSTAMOS. K) DELEGAR Y SUSTITUIR
LAS FACULTADES QUE SE LES HA CONFERIDO, TANTAS VECES COMO LO CONSIDERE
CONVENIENTE Y RESTRINGIR, AMPLIAR Y MODIFICAR LOS PODERES CONFERIDOS PERO
QUE NO HAYAN MÁS ALLÁ DE LO QUE ESTÁ PERMITIDO EN CADA DISPOSICIÓN DE ESTE
PODER... EL TÍTULO FUE PRESENTADO EL 03/05/2005 ALAS 10:08:10 AM HORAS BAJO EL
N? 2005-00207263 DEL TOMO DIARIO 0462. DERECHOS S/. 522.00 CON RECIBO(S)
NÚMERO(S) 00013632-08 00027286-11.- LIMA, 02 DE JUNIO DE 2005. ===================
UNA FIRMA — NILO ARROBA UGAZ — REGISTRADOR PÚBLICO —ORLC.

INSERTO NÚMERO SEIS ==============:

ARIO DE LIMA

SUPER INTENDENCIA NACIONAL.
DE LOS REGISTROS PÚBLICOS.====:
ZONA REGISTRAL N* IX. SEDE LIMA. =:
OFICINA REGISTRAL LIMA. ======:
N? PARTIDA: 11762933, =======: =========
INSCRIPCION DE CONTRATISTAS DE OPERACIONES — HIDROCARBUROS

HUNT OIL COMPANY OF PERÚ L.L.C. SUCURSAL DEL PERÚ.
REGISTRO DE HIDROCARBUROS. ==========

) DOS MEL SEISCIENTOS TREINTA Y DOS

) RUBRO: CONSTITUCIÓN DECONTRATISTADE OPERACIONES.=======================
) A00001.. ====
) POR ESCRITURA PÚBLICA DE 28/04/2005 OTORGADA ANTE NOTARIO ESPINOSA ORE
) ALDO EN LA CIUDAD DE LIMA Y POR ACUERDO DE LOS GERENTES DE LA COMPAÑÍA CON

) 1) ABRIR UNA SUSCURSAL EN EL PERÚ DENOMINADA HUNT OIL COMPANY (BLOCK 76) OF
) PERÚ L.L.C. SUCURSAL DEL PERÚ, CON DOMICILIO EN LA CAPITAL DEL PERÚ, CON UN
CAPITAL INICIAL DE US$5,000.00 O SU EQUIVALENTE EN NUEVOS SOLES, PARA
DEDICARSE A LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS, ASÍ COMO A
CUALQUIER OTRA ACTIVIDAD RELACIONADA, PROCESAMIENTO Y/O FRACCIONAMIENTO
E HIDROCARBUROS, TRANSPORTE DE PETROLEO Y/O GAS, Y CUALQUIER ACTIVIDAD,
¡SEA DE LA NATURALEZA QUE FUESE, CONTEMPLADAS EN LAS LEYES PERUANAS.
2) AUTORIZAR A BÁRBARA CECILIA BRUCE VENTURA (D.N.I. N* 07269874), GERMÁN
BARRIOS FERNANDEZ-CONCHA (D.N.I. N* 08774403), MARK CHARLES GUNNIN
(PASAPORTE N” 131956208), CARLOS DEL SOLAR SIMPSON (D.N.I. N%07275671), DENNIS
JOSÉPH GRINDINGER (PASAPORTE N* 133151945), STEPHEN CRAIG HURLEY (PASAPORTE
N* 15899378) Y CALE MORGAN COULTER (PASAPORTE N? 158406268), O CUALQUIERADE
ELLOS, PARA FIRMAR EN REPRESENTACIÓN DE LA SUCURSAL; (1) EL CONTRATO DE
LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS DEL LOTE 760
EL MISMO LOTE S! EL NÚMERO CAMBIA QUE SERÁ SUSCRITO CON PERUPETRO SA,, Y (11)
PARA PERUPETRO S.A. Y OTRAS AUTORIDADES CON EL FIN DE ASUMIR Y MANTENER LA
PARTICIPACIÓN EN EL LOTE 76. =========o=ss==ss===ososececococoosso===========
3) AUTORIZAR EL NOMBRAMIENTO DE GERMÁN BARRIOS FERNANDEZ-CONCHA (D.N.], NO
) 08774403), COMO MANDATARIO NACIONAL PRINCIPAL Y RAUL BARRIOS ORBEGOSO (D.N.I.
) N? 08774459) COMO MANDATARIO NACIONAL SUSTITUTO DE SU SUSCURSAL PERUANA,
) ESTANDO CADA UNO DE ELLOS AUTORIZADO A ACTUAR DE MANERA CONJUNTA Y/O
) INDIVIDUALMENTE SEGÚN LO CONSIDEREN APROPIADO Y NECESARIO, Y PORLO TANTO
) RECONOCE Y VERIFICA QUE ESTOS MANDATARIOS SERÁN REPRESENTANTES LEGALES
) PERMANENTES DE LA SUCURSAL EN EL PERÚ. ==================================
)
)
)

4) AUTORIZAR A LOS MANDATARIOS NACIONALES Y LES OTORGA PLENOS PODERES

PARA QUE PUEDAN ACTUAR DE MANERA CONJUNTA Y/O INDIVIDUAL, SEGÚN LO

CONSIDEREN NECESARIO Y APROPIADO, ANTE CUALQUIER AUTORIDAD PÚBLICA Y/O
) PRIVADA Y/O TERCEROS EN GENERAL, YA SEAN PERSONAS NATURALES O JURÍDICAS,
) DE CONFORMIDAD CON LA LEY GENERAL DE SOCIEDADES, LA LEY DE HIDROCARBUROS
) DEL PERÚ Y LA LEGISLACIÓN PERUANA, INCLUYENDO LOS ARTÍCULOS 74* Y 75" DEL CPC,
) DE ACUERDO CON LOS ARTÍCULOS 74” Y 75” DEL CPC, LOS MANDATARIOS
) CONJUNTAMENTE E INDIVIDUALMENTE, PODRÁN REALIZAR TODOS LOS ACTOS DE
) DISPOSICIÓN DE DERECHOS SUSTANTIVOS, TALES COMO DEMANDAR, RECONVENIR;
J
)
maro

— T'Nástor A. Sca

OJLJIIIY

DOS MIL SEISCIENTOS TREINTA Y TRES

CONTESTAR DEMANDAS... CELEBRAR ACTOS JURÍDICOS DESPUÉS DE LA EMISIÓN DE
SENTENCIA; SUSTITUIR O DELEGAR LA REPRESENTACIÓN PROCESAL. ===============
5) AUTORIZAR A BÁRBARA CECILIA BRUCE VENTURA (D.N.I. N* 07269874), GERMÁN
BARRIOS FERNANDEZ-CONCHA (D.N.I. N* 08774403), MARK CHARLES GUNNIN
(PASAPORTE N* 131956208), CARLOS DEL SOLAR SIMPSON (D.N.I. N*07275671), DENNIS
JOSÉPH GRINDINGER (PASAPORTE N* 133151945), STEPHEN CRAIG HURLEY (PASAPORTE
N* 15899378) Y CALE MORGAN COULTER (PASAPORTE N? 158406268) PARA QUE REALICEN
DE MANERA INDIVIDUAL O CONJUNTA LOS SIGUIENTES ACTOS EN REPRESENTACIÓN DE
LA SUCURSAL: A) FIRMAR Y SUSCRIBIR TODO TIPO DE MINUTAS Y ESCRITURAS PÚBLICAS
INCLUYENDO CUALQUIER DOCUMENTO NOTARIAL. B) PARTICIPAR Y VOTAR CON PLENAS
FACULTADES EN CUALQUIER JUNTA DE ACCIONISTAS EN LA QUE LA SUCURSAL O LA
COMPAÑÍA SEA ACCIONISTA, Y TRATAR CUALQUIER PUNTO DE AGENDA DE DICHA JUNTA
DE ACCIONISTAS, ASÍ COMO CUALQUIER OTRO TEMA QUE PUDIERA SER PRESENTADO A
LA JUNTA. C) NEGOCIAR, SUSCRIBIR, FIRMAR, MODIFICAR, RESCINDIR, RESOLVER Y DAR
POR CONCLUIDOS CONTRATOS DE TRABAJO A PLAZO FIJO O POR PERIODOS
INDEFINIDOS, CONTRATOS DE COMPRA-VENTA DE CUALQUIER TIPO DE BIENES,
CONTRATOS DE CESIÓN, CONTRATOS DE PRENDA DE ACCIONES O BIENES, CESIÓN DE
ACUERDOS DE DERECHOS, CONTRATOS DE LICENCIA, CONTRATOS DE EVALUACIÓN
TÉCNICA, CONTRATOS DE SUMINISTRO, CONTRATOS DE HIPOTECA, CONTRATOS DE
COMRA-VENTA DE BIENES MUEBLES E INMUEBLES, CONTRATOS DE PERMUTA,
CONTRATOS DE SUMINISTRO, CONTRATOS DE ARRENDAMIENTO Y
RETROARRENDAMIENTO, CONTRATOS PARA LA PRESTACIÓN DE SERVICIOS EN
GENERAL, QUE COMPRENDE CONTRATOS DE SERVICIOS, CONTRATOS DE OBRAS
PÚBLICAS, CONTRATOS DE FIANZA, CONTRATOS PARA LA INCAUTACIÓN DE BIENES,
GARANTÍAS ORDINARIAS Y GARANTÍAS SOLIDARIAS, GARANTÍAS EN GENERAL, COMO
GRAVÁMENES O HIPOTECAS, CONTRATOS PARA LA LIQUIDACIÓN DE DEUDAS,
CONTRATOS DE SEGURO, CONCESIÓNES PÚBLICAS Y PRIVADAS, CONTRATOS DE
PUBLICIDAD, CONTRATO DE TRANSPORTE, CONTRATOS DE DISTRIBUCIÓN, ACUERDOS
DE ACCIONISTAS O SOCIOS EN LOS QUE LA COMPAÑÍA ES ACCIONISTA O SOCIO, Y
CUALQUIER OTRO TIPO DE ACUERDO CON CONTRATO, SEA NOMINADO O INNOMINADO.
D) ABRIR Y CERRAR CUENTAS BANCARIAS, OTORGAR, FIRMA, ENDOSAR, CANCELAR Y
HACER EFECTIVOS CHEQUES EN CUENTAS BANCARIAS, ALQUILAR CAJAS DE
SEGURIDAD Y ABRIRLAS Y RETIRAR SU CONTENIDO. E) REPRESENTAR A LA COMPAÑÍA
ANTE TODO TIPO DE AUTORIDADES EN EL PERÚ SEA AUTORIDADES
GUBERNAMENTALES, JUDICIALES, POLÍTICAS, DE TRABAJO, ADMINISTRATIVAS,
ADUANERAS, TRIBUTARIAS, MUNICIPALES, POLICIALES O CIVILES O CUALQUIER OTRO
TIPO DE AUTORIDADES EN LPERÚ O ANTE CUALQUIER PERSONA NATURAL O JURÍDICA.
F) EN EL EJERCICIO DE LAS REPRESENTACIONES ANTE LAS AUTORIDADES EN EL PERÚ
) OJLIOS

) DOS MIL SEISCIENTOS TREINTA Y CUATRO

) TAL COMO SE HA MENCIONADO ANTERIORMENTE, FIRMAR Y PRESENTAR
y DECLARACIONES JURADAS Y OTROS DOCUMENTOS, PRESENTAR CUALQUIER TIPO DE
) DEMANDAS... INCLUYENDO PODERES Y FACULTADES GENERALES ESTABLECIDAS EN EL
) ARTÍCULO 74% DEL CÓDIGO DE PROCEDIMIENTOS CIVILES Y LOS PODERES Y
) FACULTADES ESPECIALES CONTENIDAS EN EL ARTÍCULO 75% DE DICHO CÓDIGO... 1)
) DECIDIR LA APERTURA DE CUENTAS BANCARIAS, COMERCIALES Y CORRIENTES Y
, DISPONER DE ELLAS; GIRAR, ENDOSAR, CANCELAR Y HACER EFECTIVO CHEQUES;
GIRAR, ACEPTAR, ENDOSAR, DESCONTAR, PROTESTAR, GARANTIZAR Y CANCELAR
LETRAS, VOUCHERS, PAGARES Y SOLICITAR GARANTÍAS; RETIRAR, VENDER, COMPRAR Y

ECTAR VALORES; EMITIR RECIBOS Y OTORGAR CANCELACIONES... J) CONTRATAR
'ODO TIPO DE PRÉSTAMOS BANCARIOS Y COMERCIALES POR LOS QUE LA COMPAÑÍA
TTORGUE Y RECIBA DINERO; OTORGANDO GRAVÁMENES O HIPOTECA SOBRE LOS
BIENES DE LA COMPAÑÍA, ASÍ COMO GARANTÍAS PARA DICHOS PRÉSTAMOS; K)
DELEGAR Y SUSTITUIR LAS FACULTADES QUE SE LES HA CONFERIDO, TANTAS VECES
COMO LO CONSIDERE CONVENIENTE Y RESTRINGIR, AMPLIAR Y MODIFICAR LOS
PODERES CONFERIDOS PERO QUE NO HAYAN MÁS ALLÁ DE LO QUE ESTÁ PERMITIDO EN
CADA DISPOSICIÓN DE ESTE PODER... M) PARTICIPAR EN CONCURSOS PÚBLICOS Y
LICITACIONES CONVOCADAS POR EL SECTOR PÚBLICO O PRIVADO, SUSCRIBIENDO Y
PRESENTANDO LOS DOCUMENTOS NECESARIOS DE ACUERDO A LAS NORMAS DE
CONVOCATORIA Y LICITACIÓN SIN LIMITACIÓN ALGUNA. N) SUSCRIBIR CON
PROINVERSIÓN LOS CONTRATOS DE ESTABILIDAD JURÍDICAS O CUALQUIER OTRO
) CONTRATO PARA DISFRUTAR DE OTROS BENEFICIOS, ASÍ COMO DE LOS DOCUMENTOS
) PÚBLICOS Y/O PRIVADOS QUE SEAN NECESARIOS PARALA COMUNICACIÓN Y REGISTRO
) DE INVERSIONES EFECTUADAS POR LA COMPAÑÍA EN EL PERÚ.... ==================
) ESTE ACTO HA SIDO INSCRITO EN LA PARTIDA N? 11760310 DEL REGISTRO DE PERSONAS
) JURÍDICAS DE LA ZONA REGISTRAL N? IX SEDE LIMA.===============================
) PERUPETRO S.A. MEDIANTE CONSTANCIA DE CALIFICACIÓN GGGRL-CC-004-2005 DEL
) 29/04/2005, EMITIDA POR JOSÉ CHÁVEZ CÁCERES, GERENTE GENERAL DE PERUPETRO
) S.A. CERTIFICA QUE LA COMPAÑÍA HUNT CONSOLIDATED INC. POSEE LA NECESARIA
) CAPACIDAD TÉCNICA, ECONÓMICA, FINANCIERA Y LEGAL PARA ASUMIR, ATRAVÉS DE
)
)

LA SUBSIDIARIA HUNT OIL COMPANY (BLOCK 76) OF PERÚ LLC SUCURSAL DEL PERÚ, LA

PARTICIPACIÓN DEL CIENTO POR CIENTO (100%) EN EL CONTRATO DE LICENCIAPARALA
) EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 76— CUENCA MADRE
) DIOS. ASÍMISMO SE HA CUMPLIDO CON PRESENTAR LA DECLARACIÓN JURADA DE
) INFOMACIÓN LEGAL, TÉCNICA Y ECONÓMICA DE EMPRESAS PETROLERAS APROBADA
) POR RESOLUCIÓN DIRECTORAL N* 056-95-EM/DGH). ===============================
) EL TÍTULO FUE PRESENTADO EL 03/06/2005 A LAS 03:08:04 PM HORAS BAJO EL N*2005-
) 00269576 DEL TOMO DIARIO 0463. DERECHOS S/. 3,387.00 CON RECIBO(S) NÚMERO(S)
y OJiIIJIO

) DOS MIL SEISCIENTOS TREINTA Y CINCO

) 00021677-08 00029232-11 00029446-11.- LIMA, 10 DE JUNIO DE 2005. ===================
) UNA FIRMA — GLADYS MALENA PUENTE ARRIETA — REGISTRADOR PÚBLICO — ORLC.
) INSERTO NÚMERO SIETE ===========:

) BANCO CENTRAL DE RESERVA DEL PERÚ
) GERENCIA GENERAL, ==
) PERUPETRO - RECEPCIÓN — “05 JUL 15.- 15:51
y | UN SELLO: PERUPETRO ASESORIA JURIDICA — 16 JUL. 2005.- RECIBIDO — HORA:

GG-101-2005. ===:
LIMA, 13 DE JULIO DEL 2,005

JOSÉ CHÁVEZ CÁCERES.
GERENTE GENERAL.===:
PERUPETROS.A.
CIUDAD.====:
TENGO EL AGRADO DE DIRIGIRME A USTED CON RELACION A SU CARTA No. CARTA
GGRL-CONT-960-2005, REFERIDA A LA CLAUSULA DE DERECHOS FINANCIEROS DEL
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
EN EL LOTE 76 ACORDADO CON LA EMPRESA HUNT OIL COMPANY (BLOCK 76) OF PERÚ
L.L.C., SUCURSAL DEL PERÚ. ===============================oooo=============
AL RESPECTO, DEBO MANIFESTARLE QUE EL BANCO CENTRAL DE RESERVA DEL PERÚ
HA APROBADO EL TEXTO DE LA CLAUSULA DECIMO PRIMERA DEL PROYECTO DE
CONTRATO QUE NOS REMITIEA ADJUNTO A SU CARTA, TENIENDO EN CUENTA QUE ES
IGUAL AL MODELO APROBADO POR NUESTRO DIRECTORIO EL 18 DE NOVIEMBRE DE 1993
) PARA LOS CONTRATOS DE LICENCIA A CELEBRARSE CON UNA EMPRESA PETROLERA.==
¿ ASIMISMO, DEBO INFORMARLE QUE PARA LA SUSCRIPCIÓN DE CLÁUSULA FINANCIERA
) EN DICHO CONTRATO HEMOS SIDO DESIGNADOS EL QUE SUSCRIBE, COMO GERENTE
) GENERAL DEL BANCO CENTRAL Y EL SEÑOR CARLOS BALLÓN ÁVALOS, GERENTE DE
) OPERACIONES INTERNACIONALES; Y, EN AUSENCIA DE ALGUNO DE NOSOTROS, EL
) DOCTOR MANUEL MONTEAGUDO VALDEZ, JEFE DE LA OFICINA LEGAL.===============
) HAGO USO DE LA OCASIÓN PARA RENOVARLE LAS SEGURIDADES DE MI MAYOR

NOTARIO DE LIMA

) INSERTO NÚMERO OCHO. =========:
) BANCO CENTRAL DE RESERVA DEL PERÚ.
) SECRETARIA GENERAL. ====================so==sss=ss===—============
) DEHERA BRUCE MITRANI, SECRETARÍA GENERAL DEL BANCO CENTRAL DE RESERVA DEL

NOTARIO DE LIMA

DOS MIL SEISCIENTOS TREINTA Y SKIS

PERÚ, EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTÍCULO 31” DE LA LEY ORGÁNICA
DE LA INSTITUCIÓN, CERTIFICA:=======:
QUE EN EL ACTAN"4059, CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO CELEBRADA EL
14 DE OCTUBRE DE 2004, CON ASISTENCIA DE LOS DIRECTORES SEÑORES JAVIER SILVA
RUETE (PRESIDENTE), KURT BURNEO FARFÁN, LUIS CARRANZA UGARTE, ÓSCAR
DANCOURT MASÍAS Y DANIEL SCHDLOWSKY ROSENBERG, FIGURA UN ACUERDO DEL
TENOR LITERAL SIGUIE OOO OR

"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL)... ========:
EL DIRECTORIO ACORDÓ NOMBRAR AL SEÑOR RENZO ROSSINI MIÑAN COMO GERENTE

LIMA, 22 DE DICIEMBRE DE 2004. =
UNA FIRMA ILEGIBLE. ========
INSERTO NÚMERO NUEVE
TRANSCRIPCION ==
SESIÓN DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERÚ, CELEBRADA EL 27
DE ENERO DE 1994, DONDE CONSTA LAS FACULTADES DEL GERENTE GENERAL (063-A),
ACTA N* 3534, PARTE PERTINENTE: =========================;

BANCO CENTRAL DE RESERVA DEL PERÚ
SECRETARÍA GENERAL === Se==s=========== A
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO CENTRAL DE
RESERVA DEL PERÚ, EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTÍCULO 31 DE LA
LEY ORGÁNICA DE LA INSTITUCIÓN, CERTIFICA: .. QUE EN EL ACTA N” 3534
CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO CELEBRADA EL 27 DE ENERO DE 1994,
CON ASISTENCIA DE LOS DIRECTORES SEÑORES MARIO TOVAR VELARDE (PRESIDENTE),
HENRY BARCLAY REY DE CASTRO, ALBERTO BENAVIDES DE LA QUINTANA, SANDRO
FUENTES ACURIO, ALFREDO JALILIE AWAPARA Y RAUL OTERO BOSSANO, FIGURA UN
ACUERDO DEL TENOR LITERAL SIGUIENTE: ==============================
"FACULTADES DEL GERENTE GENERAL, (063-A)” ==============:

... AL RESPECTO EL DIRECTORIO ACORDÓ: ================""=======
1.- OTORGAR AL GERENTE GENERAL LAS SIGUIENTES FACULTADES: ==============
.... E. APROBAR LAS CLÁUSULAS FINANCIERAS DE LOS CONTRATOS PETROLEROS, UNA VEZ
QUE EL DIRECTORIO HAYA AUTORIZADO LOS MODELOS RESPECTIVOS ..
LIMA, 16 DE SETIEMBRE DE 1 =
SIGUE UNA (01) FIRMA LEGIBLE: HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO
GENERAL DEL BANCO CENTRAL DE RESERVA DEL PERÚ. =========: A
INSERTO NÚMERO DIEZ. ==========================================:
TRANSCRIPCIÓN ===================================================
SESIÓN DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERÚ, CELEBRADA EL 21

) ¡PAR

DOS MIL SEISCIENTOS TREINTA Y SIETE

DE MAYO DE 1998, DONDE CONSTA EL NOMBRAMIENTO DEL SEÑOR CARLOS AUGUSTO
BALLÓN ÁVALOS COMO GERENTE DE OPERACIONES INTERNACIONALES DEL BANCO
CENTRAL DE RESERVA DEL PERÚ, ACTA N*3737 PARTE PERTINENTE:
BANCO CENTRAL DE RESERVA DEL PERÚ
SECRETARÍA GENERAL ==
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO CENTRAL DE
RESERVA DEL PERÚ, EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTÍCULO 31 DE LA
LEY ORGÁNICA DE LA INSTITUCIÓN, CERTIFICA:===- SS
QUE EN EL ACTA N* 3737 CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO CELEBRADA EL.
21 DE MAYO DE 1998, CON ASISTENCIA DE LOS DIRECTORES SEÑORES GERMÁN SUÁREZ
HÁVEZ (PRESIDENTE), MARIO TOVAR VELARDE, ALBERTO BENAVIDES DE LA QUINTANA,
IORGE BACA CAMPODÓNICO, GUILLERMO CASTAÑEDA MUNGI Y GIANFRANCO
ICASTAGNOLA ZUÑIGA, FIGURA UN ACUERDO DEL TENOR LITERAL SIGUIENTE:
*“DESIGNACIÓN DE FUNCIONARIOS PRINCIPALES, (VERBAL) patea
... EL DIRECTORIO ACORDÓ:
1. DESIGNAR GERENTE DE CRÉDITO Y REGULACIÓN FINANCIERA AL GERENTE DE
OPERACIONES INTERNACIONALES, SEÑOR JUAN ANTONIO RAMIREZ ANDUEZA, EN
SUSTITUCIÓN DE LA SEÑORITA MARÍA ISABEL VALERA LOZA, QUIEN PASARÁ A
DESEMPEÑARSE COMO ASESORA DE LA GERENCIA GENERAL. = soso
2. PROMOVER ALA CATEGORÍA DE GERENTE Y DESIGNAR EN EL CARGO DE GERENTE DE
OPERACIONES INTERNACIONALES AL SEÑOR CARLOS BALLÓN ÁVALOS
) LIMA, 03 DE JUNIO DE 1998.
) FIRMADO: HUMBERTO PEIRANO PORTOCARRERO- SECRETARIO GENERAL DEL BANCO
) CENTRAL DE RESERVA DEL PERÚ. ==============================================
) INSERTO NÚMERO ONCE.
) TRANSCRIPCIÓN: ====
) BANCO CENTRAL DE RESERVA DEL PERÚ ==
) SECRETARÍA GENERAL = ===s============ aresosooooso===========
) DEHERA BRUCE MITRANI, SECRETARIA GENERAL DEL BANCO CENTRAL DE RESERVA DEL
) PERÚ, EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTÍCULO 31? DE LA LEY ORGÁNICA
J DE LA INSTITUCIÓN, CERTIFICA: ===================================
) QUE EN EL ACTA N* 3950, CORRESPONDIENTE ALA SESIÓN DE DIRECTORIO CELEBRADA EL
) 17 DE OCTUBRE DEL 2002, CON ASISTENCIA DE LOS DIRECTORES SEÑORES RICHARD
) WEBB DUARTE (PRESIDENTE), Y CON LA ASISTENCIA DE LOS DIRECTORES SEÑORES
) CARLOS CASTRO RODRIGUEZ, KURT BURNEO FARFÁN, ÓSCAR DANCOURT MASÍAS,
) GONZALO GARCÍA NÚÑEZ, DANIEL SCHYDLOWSKY ROSENBERG Y JULIO VELARDE FLORES,
) FIGURA UN ACUERDO DEL TENOR LITERAL SIGUIENTE:
) “NOMBRAMIENTO DE FUNCIONARIO, (675).- .

Nestor A. scamaróna Muñas 7777

[O DE LIMA

y "631933380

) DOS MIL SEISCIENTOS TREINTA Y OCHO nm

) PROPUSO EL NOMBRAMIENTO DEL SEÑOR MANUEL MONTEAGUDO VALDEZ, DOCTOR EN
) DERECHO, COMO JEFE DE LA OFICINA LEGAL, LO CUAL FUE ACEPTADO DE MANERA
) UNÁNIME POR EL DIRECTORIO...” S3=============================================
) LIMA 2 DE DICIEMBRE DEL 2002 =
) SIGUE UNA (01) FIRMA ILEGIBLE=================
) CONCLUSIÓN: HABIENDO LEÍDO LOS OTORGANTES TODO EL INSTRUMENTO SE RATIFICA
DECLARANDO HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE INSERTO,
FIRMÁNDOLO; ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE NÚMERO SERIE 6319255
AFOJAS DE SERIE NÚMERO 6319338, DE LO QUE DOY FE. ============:

FIRMA Y HUELLA DACTILAR: JOSE DUARDO CHAVEZ CACEREZ - PERUPETRO S.A.- FIRMA Y HUELLA DACTILAR:
CARLOS DEL SOLAR SIMPSON — HUNT OIL COMPANY (BLOCK 76) OF PERU L.L.C., SUCURSAL DEL PERU. FIRMA
Y HUELLA DACTILAR: CARLOS DEL SOLAR SIMPSON — HUNT CONSOLIDATED INC. EL DOS DEMAYO DEL DOS MIL
isla
FIRMA Y HUELLA DACTILAR: RENZO ROSSIN MIÑAN — BANCO CENTRAL DE RESERVA DEL PERU. FIRMA Y HUELLA
DACTILAR: CARLOS AUGUSTO BALLON AVALOS - BANCO CENTRAL DE RESERV, md CONCLUYE EL
PROCESO DE FIRMAS EL DOS DE JUNIO DEL DOS MIL SEIS; DE LO QUE DOY FE. ===:

OSÉ EDPARDO CHÁVEZ CÁCERES CARLOS DEL SOLAR SIMPSON

PERUPETRO S.A HUNT OIL COMPANY (BLOCK 76) OF PERÚ
L.L.C., SUCURSAL DEL PERÚ

)
) CARLOS DEL SOLAR SIMPSON RENZO ROSSINI
) HUNT CONSOLIDATED INC. BANCO CENTRAL DE RESERVA DEL PERÚ

) LOS AUGUSTO BALLON AVALOS
) BANCO CENTRAL DE RESERVA DEL PERÚ

)

) NESTOR A. SCAMARONE ÍA
) de e Abogado - Notario Público de Lima
)

)
S TZ UU UU A SUS SL ZU SD LIDIA
EEES

LOTE 76
ZONA SELVA DEL PERU

MUNT Ol, COMPANY OF PERU L. L. C.,
SUCURSAL DEL PERU

$ SUNARP

ZONA REGISTRAL N? IX SEDE LIMA
OFICINA REGISTRAL LIMA

Esa. Av. Túpac Amaru Cdra 6—Comas
Telf.. 525-1820 Telefax: 525-1828

TIFULO NO E 2006-0028 1894

Fecha de Presentación z 05/06/2006

Se deja constancia que se ha registrado lo siguiente

ACTO PARTIDA N* ASIENTO
CONTRATOS DE LICENCIA 11893899 A00001

Derechos S/ 1,360 00 con Recibo(s) Numero(s) 0001 1960-65 00046249-08
LIMA, 13 de Junio de 2006 >

Registrador Público

ORLC

: $ SUNARP

Zona Registral N* IX - Side Lima

Sub Gerencia de Diario y
Mesa de Partes

CERTIFICO: Que la presente Co;
a su Original que he tenido a
necesario,

pia Fotestática es exactamente ¡guar Bio
da vista, al que me remito en caso

NOTARIA
SCAMARONT

NESTOR A. SCAMARONE y
Abogado -Notario Público de Lima

)
